EXHIBIT 10.1
 

 



[wells.gif]

AMENDED AND RESTATED CREDIT AGREEMENT
 
by and among
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Sole Lead Arranger,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Sole Book Runner,
 
THE LENDERS THAT ARE PARTIES HERETO
 
as the Lenders,
 
MGP INGREDIENTS, INC.
 
as Parent, and
 
MGPI PROCESSING, INC., MGPI PIPELINE, INC. and
 
MGPI OF INDIANA, LLC,
 
as Borrowers
 
Dated as of November 2, 2012
 

 

 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

 

      Page         1.
 
DEFINITIONS AND CONSTRUCTION.
2
 
1.1.
Definitions
2
 
1.2.
Accounting Terms
2
 
1.3.
Code
2
 
1.4.
Construction
2
 
1.5.
Time References
3
 
1.6.
Schedules and Exhibits
3
 
1.7.
Effect of Amendment and Restatement; No Novation.
4
2.
 
LOANS AND TERMS OF PAYMENT.
4
 
2.1.
Revolving Loans.
4
 
2.2.
Borrowing Procedures and Settlements.
5
 
2.3.
Payments; Reductions of Commitments; Prepayments.
13
 
2.4.
Promise to Pay; Promissory Notes.
18
 
2.5.
Interest Rates and Letter of Credit Fee:  Rates, Payments, and Calculations.
19
 
2.6.
Crediting Payments
20
 
2.7.
Designated Account
20
 
2.8.
Maintenance of Loan Account; Statements of Obligations
21
 
2.9.
Fees.
21
 
2.10.
Letters of Credit.
22
 
2.11.
LIBOR Option.
30
 
2.12.
Capital Requirements.
32
 
2.13.
Joint and Several Liability of Borrowers.
34
3.
 
CONDITIONS; TERM OF AGREEMENT.
36
 
3.1.
Conditions Precedent to the Initial Extension of Credit
36
 
3.2.
Conditions Precedent to all Extensions of Credit
36
 
3.3.
Additional Conditions to Fixed Asset Loans
36
 
3.4.
Maturity
37
 
3.5.
Effect of Maturity
37
 
3.6.
Early Termination by Borrowers
37


 
-i-

--------------------------------------------------------------------------------

 


      Page          
3.7.
Conditions Subsequent
38
4.
 
REPRESENTATIONS AND WARRANTIES.
38
 
4.1.
Due Organization and Qualification; Subsidiaries.
38
 
4.2.
Due Authorization; No Conflict.
39
 
4.3.
Governmental Consents
40
 
4.4.
Binding Obligations; Perfected Liens.
40
 
4.5.
Title to Assets; No Encumbrances
40
 
4.6.
Litigation.
40
 
4.7.
Compliance with Laws
41
 
4.8.
No Material Adverse Effect
41
 
4.9.
Solvency.
41
 
4.10.
Employee Benefits
41
 
4.11.
Environmental Condition
42
 
4.12.
Complete Disclosure
42
 
4.13.
Patriot Act
43
 
4.14.
Indebtedness
43
 
4.15.
Payment of Taxes
43
 
4.16.
Margin Stock
43
 
4.17.
Governmental Regulation
44
 
4.18.
OFAC
44
 
4.19.
Employee and Labor Matters
44
 
4.20.
Parent as a Holding Company
44
 
4.21.
Leases
44
 
4.22.
Eligible Accounts
45
 
4.23.
Eligible Inventory Categories
45
 
4.24.
Eligible Equipment
45
 
4.25.
Locations of Inventory and Equipment
45
 
4.26.
Inventory and Equipment Records
45
 
4.27.
Material Contracts
45
 
4.28.
Existing JVs
46


 
-ii-

--------------------------------------------------------------------------------

 


       Page        
5.
 
AFFIRMATIVE COVENANTS.
46
 
5.1.
Financial Statements, Reports, Certificates
46
 
5.2.
Reporting
46
 
5.3.
Existence
46
 
5.4.
Maintenance of Properties
47
 
5.5.
Taxes
47
 
5.6.
Insurance
47
 
5.7.
Inspection.
48
 
5.8.
Compliance with Laws
48
 
5.9.
Environmental
48
 
5.10.
Disclosure Updates
48
 
5.11.
Formation of Subsidiaries
49
 
5.12.
Further Assurances
49
 
5.13.
Lender Meetings
50
 
5.14.
Location of Inventory and Equipment
50
 
5.15.
Compliance with ERISA and the IRC
50
6.
 
NEGATIVE COVENANTS.
51
 
6.1.
Indebtedness
51
 
6.2.
Liens
51
 
6.3.
Restrictions on Fundamental Changes
51
 
6.4.
Disposal of Assets
52
 
6.5.
Nature of Business
52
 
6.6.
Prepayments and Amendments
52
 
6.7.
Restricted Payments
52
 
6.8.
Accounting Methods
53
 
6.9.
Investments
53
 
6.10.
Transactions with Affiliates
53
 
6.11.
Use of Proceeds
54
 
6.12.
Limitation on Issuance of Equity Interests
54
 
6.13.
Inventory with Bailees
54

 
-iii-

--------------------------------------------------------------------------------

 




       Page          
6.14.
Parent as Holding Company
54
 
6.15.
Employee Benefits.
55
 
6.16.
Environmental.  .
56
7. 
 
FINANCIAL COVENANTS.
56
 
7.1.
Fixed Charge Coverage.  .
56
 
7.2.
Excess Availability. .
56
8. 
 
EVENTS OF DEFAULT.
56
 
8.1.
Payments
56
 
8.2.
Covenants
56
 
8.3.
Judgments
57
 
8.4.
Voluntary Bankruptcy, etc
57
 
8.5.
Involuntary Bankruptcy, etc
57
 
8.6.
Default Under Other Agreements
57
 
8.7.
Representations, etc
58
 
8.8.
Guaranty
58
 
8.9.
Security Documents
58
 
8.10.
Loan Documents
58
 
8.11.
Change of Control
58
 
8.12.
ERISA
58
9. 
 
RIGHTS AND REMEDIES.
58
 
9.1.
Rights and Remedies
58
 
9.2.
Remedies Cumulative
59
10. 
 
WAIVERS; INDEMNIFICATION.
60
 
10.1.
Demand; Protest; etc
60
 
10.2.
The Lender Group's Liability for Collateral
60
 
10.3.
Indemnification
60


 
-iv-

--------------------------------------------------------------------------------

 


      Page         11.
 
NOTICES.
61
12.
 
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
62
13.
 
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.
64
 
13.1.
Assignments and Participations.
64
 
13.2.
Successors
68
14.
 
AMENDMENTS; WAIVERS.
69
 
14.1.
Amendments and Waivers.
69
 
14.2.
Replacement of Certain Lenders.
71
 
14.3.
No Waivers; Cumulative Remedies
71
15. 
 
AGENT; THE LENDER GROUP.
72
 
15.1.
Appointment and Authorization of Agent
72
 
15.2.
Delegation of Duties
73
 
15.3.
Liability of Agent
73
 
15.4.
Reliance by Agent
73
 
15.5.
Notice of Default or Event of Default
73
 
15.6.
Credit Decision
74
 
15.7.
Costs and Expenses; Indemnification
74
 
15.8.
Agent in Individual Capacity
75
 
15.9.
Successor Agent
75
 
15.10.
Lender in Individual Capacity
76
 
15.11.
Collateral Matters.
76
 
15.12.
Restrictions on Actions by Lenders; Sharing of Payments.
78
 
15.13.
Agency for Perfection
79
 
15.14.
Payments by Agent to the Lenders
79
 
15.15.
Concerning the Collateral and Related Loan Documents
79
 
15.16.
Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information
79
 
15.17.
Several Obligations; No Liability
80
 
15.18.
Lead Arranger and Book Runner
81


 
-v-

--------------------------------------------------------------------------------

 


16.
 
WITHHOLDING TAXES.
81
 
16.1.
Payments
81
 
16.2.
Exemptions.
81
 
16.3.
Reductions.
83
 
16.4.
Refunds
83
 
 
GENERAL PROVISIONS.
84
17.
17.1.
Effectiveness
84
 
17.2.
Section Headings
84
 
17.3.
Interpretation
84
 
17.4.
Severability of Provisions
84
 
17.5.
Bank Product Providers
84
 
17.6.
Debtor-Creditor Relationship
85
 
17.7.
Counterparts; Electronic Execution
85
 
17.8.
Revival and Reinstatement of Obligations; Certain Waivers.
85
 
17.9.
Confidentiality.
86
 
17.10.
Survival
88
 
17.11.
Patriot Act
88
 
17.12.
Integration
88
 
17.13.
MGPI Processing, Inc. as Agent for Borrowers
88
       


 
-vi-

--------------------------------------------------------------------------------

 

 
   
EXHIBITS AND SCHEDULES
   
Exhibit A-1
Form of Assignment and Acceptance
Exhibit B-1
Form of Borrowing Base Certificate
Exhibit C-1
Form of Compliance Certificate
Exhibit L-1
Form of LIBOR Notice
Exhibit P-1
Form of Perfection Certificate
   
Schedule A-1
Agent's Account
Schedule A-2
Authorized Persons
Schedule C-1
Commitments
Schedule D-1
Designated Account
Schedule E-1
Locations
Schedule E-2
Existing Letters of Credit
Schedule E-3
Eligible Real Estate
Schedule P-1
Permitted Investments
Schedule P-2
Permitted Liens
Schedule R-1
Real Property Collateral
Schedule 1.1
Definitions
Schedule 3.1
Conditions Precedent
Schedule 4.1(b)
Capitalization of Borrowers
Schedule 4.1(c)
Capitalization of Borrowers' Subsidiaries
Schedule 4.1(d)
Subscriptions, Options, Warrants, Calls
Schedule 4.6(b)
Litigation
Schedule 4.10
Benefit Plans
Schedule 4.11
Environmental Matters
Schedule 4.14
Permitted Indebtedness
Schedule 4.27
Material Contracts
Schedule 4.28
Equity Interests in Existing JVs
Schedule 5.1
Financial Statements, Reports, Certificates
Schedule 5.2
Collateral Reporting
Schedule 6.5
Nature of Business


 
-vii-

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement"), is entered into
as of November 2, 2012 by and among the lenders identified on the signature
pages hereof (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a "Lender", as that term is hereinafter
further defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, "Agent"), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association as sole lead arranger (in
such capacity, together with its successors and assigns in such capacity, the
"Lead Arranger"), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association as sole book runner (in such capacity, together with its successors
and assigns in such capacity, the "Book Runner"), MGP INGREDIENTS, INC., a
Kansas corporation ("Parent"), MGPI PROCESSING, INC., a Kansas corporation
("MGPI Processing"), MGPI PIPELINE, INC., a Kansas corporation ("MGPI
Pipeline"), and MGPI OF INDIANA, LLC, a Delaware limited liability company
("MGPI Indiana"; MGPI Indiana, together with MGPI Processing and MGPI Pipeline,
are referred to hereinafter each individually as a "Borrower", and individually
and collectively, jointly and severally, as the "Borrowers").
 
MGPI Processing (formerly known as MGP Ingredients, Inc.) and Wells Fargo Bank,
National Association (the "Existing Lender") executed and delivered that certain
Credit and Security Agreement dated as of July 21, 2009 (as amended, restated or
otherwise modified prior to the Closing Date, the "Existing Credit Agreement"),
and MGPI Processing executed and delivered to Existing Lender an Amended and
Restated Revolving Note dated as of July 21, 2009 (the "Existing Note").  The
obligations, liabilities and rights of MGPI Processing under the Existing Credit
Agreement and the Existing Note were assigned to, and assumed by, Parent
(formerly known as MGPI Holdings, Inc.) pursuant to that certain Assignment and
Assumption of Note and Credit Agreement and Fourth Amendment to the Credit
Agreement dated as of January 3, 2012.  Pursuant to an Assignment and Acceptance
dated as of the date hereof, Parent has assigned to MGPI Processing, and MGPI
Processing has accepted, all obligations, liabilities and rights of Parent under
the Existing Credit Agreement and the Existing Note.  From and after the date
hereof, the indebtedness evidenced by the Existing Note shall be evidenced by
this Agreement and the Existing Note shall no longer be in effect.  MGPI
Processing has requested, and, subject to the terms and conditions hereof, Agent
and Lenders have agreed, effective on the Closing Date, to amend and restate the
Existing Credit Agreement on the terms and conditions contained herein,
including without limitation to add MGPI Pipeline and MGPI Indiana as borrowers
hereunder.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree, effective on the Closing Date, as follows:
 
 
-1-

--------------------------------------------------------------------------------

 
1.  
DEFINITIONS AND CONSTRUCTION.

 
1.1. Definitions.  Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.
 
1.2. Accounting Terms.  All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, that if Borrowers notify
Agent that Borrowers request an amendment to any provision hereof to eliminate
the effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrowers agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred.  When used herein, the term "financial statements" shall include
the notes and schedules thereto.  Whenever the term "Parent" is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise.  Notwithstanding anything to the contrary contained herein,
(a) all financial statements delivered hereunder shall be prepared, and all
financial covenants contained herein shall be calculated, without giving effect
to any election under the Statement of Financial Accounting Standards No. 159
(or any similar accounting principle) permitting a Person to value its financial
liabilities or Indebtedness at the fair value thereof, and (b) the term
"unqualified opinion" as used herein to refer to opinions or reports provided by
accountants shall mean an opinion or report that is (i) unqualified, and
(ii) does not include any explanation, supplemental comment, or other comment
concerning the ability of the applicable Person to continue as a going concern
or concerning the scope of the audit
 
1.3. Code.  Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein; provided, that to the extent that the Code is used to define any term
herein and such term is defined differently in different Articles of the Code,
the definition of such term contained in Article 9 of the Code shall govern.
 
1.4. Construction.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms "includes"
and "including" are not limiting, and the term "or" has, except where otherwise
indicated, the inclusive meaning represented by the phrase "and/or."  The words
"hereof," "herein," "hereby," "hereunder," and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties.  Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall
 
 
-2-

--------------------------------------------------------------------------------

 
mean (a) the payment or repayment in full in immediately available funds of
(i) the principal amount of, and interest accrued and unpaid with respect to,
all outstanding Loans, together with the payment of any premium applicable to
the repayment of the Loans, (ii) all Lender Group Expenses that have accrued and
are unpaid regardless of whether demand has been made therefor, (iii) all fees
or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee) and are unpaid,
(b) in the case of contingent reimbursement obligations with respect to
outstanding Letters of Credit, providing Letter of Credit Collateralization,
(c) in the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys' fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other outstanding Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Obligations) under Hedge
Agreements) other than (i) unasserted contingent indemnification Obligations,
(ii) any Bank Product Obligations (other than Hedge Obligations) that, at such
time, are allowed by the applicable Bank Product Provider to remain outstanding
without being required to be repaid or cash collateralized, and (iii) any Hedge
Obligations that, at such time, are allowed to remain outstanding without being
required to be repaid, and (f) the termination of all of the Commitments of the
Lenders.  Any reference herein to any Person shall be construed to include such
Person's successors and assigns.  Any requirement of a writing contained herein
or in any other Loan Document shall be satisfied by the transmission of a
Record.
 
1.5. Time References.  Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Central standard time or Central daylight saving time, as in effect in Chicago,
Illinois on such day.  For purposes of the computation of a period of time from
a specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" each means "to and including";
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.
 
1.6. Schedules and Exhibits.  All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.
 
 
-3-

--------------------------------------------------------------------------------

 
1.7. Effect of Amendment and Restatement; No Novation.
 
On the Closing Date, upon the effectiveness of this Agreement, the Existing
Credit Agreement shall be amended and restated in its entirety by this
Agreement.  The Existing Obligations shall continue in full force and effect, as
amended hereby, and the effectiveness of this Agreement on the Closing Date
shall not constitute a novation or repayment of the Existing Obligations. Such
Existing Obligations, together with any and all additional Obligations incurred
by Borrowers under this Agreement or under any of the other Loan Documents,
shall continue to be secured by, among other things, the Collateral, whether now
existing or hereafter acquired and wheresoever located, all as more specifically
set forth in the Loan Documents.  To the extent applicable, each Borrower and
Parent hereby reaffirms its obligations, liabilities, grants of security
interests, pledges and the validity of all covenants by it contained in any and
all Loan Documents, as amended, supplemented or otherwise modified by this
Agreement and by the other Loan Documents delivered on the Closing
Date.  Effective on the Closing Date, each of MGPI Pipeline and MGPI Indiana
hereby joins this Agreement as a Borrower hereunder, with the same effect as if
each was originally a party to the Existing Credit Agreement.  On the Closing
Date, any and all references in any Loan Documents to the Existing Credit
Agreement shall be deemed to be amended to refer to this Agreement.
 
2.  
LOANS AND TERMS OF PAYMENT.

 
2.1. Revolving Loans.
 
(a) On the Closing Date, the outstanding principal balance of the Advances (as
defined in the Existing Credit Agreement) is $22,916,800.84.  All Advances
outstanding under the Existing Credit Agreement on the Closing Date shall be
continued and shall, for all purposes of this Agreement, constitute Revolving
Loans hereunder owing to Lenders as if such Advances had been made by Lenders to
Borrowers hereunder.  Subject to the terms and conditions of this Agreement, and
during the term of this Agreement, each Revolving Lender agrees (severally, not
jointly or jointly and severally) to make revolving loans ("Revolving Loans") to
Borrowers in an amount at any one time outstanding not to exceed the lesser of:
 
(i) such Lender's Revolver Commitment, or
 
(ii) such Lender's Pro Rata Share of an amount equal to the lesser of:
 
(A) the amount equal to (1) the Maximum Revolver Amount less (2) the sum of
(y) the Letter of Credit Usage at such time, plus (z) the principal amount of
Swing Loans outstanding at such time, and
 
(B) the amount equal to the Borrowing Base as of such date (based upon the most
recent Borrowing Base Certificate delivered by Borrowers to Agent) less the sum
of (1) the Letter of Credit Usage at such time, plus (2) the principal amount of
Swing Loans outstanding at such time.
 
(b) Amounts borrowed pursuant to this Section 2.1 may be repaid and, subject to
the terms and conditions of this Agreement, reborrowed at any time during the
term of this Agreement.  The outstanding principal amount of the Revolving
Loans, together with interest accrued and unpaid thereon, shall constitute
Obligations and shall be due and payable on the Maturity Date or, if earlier, on
the date on which they are declared due and payable pursuant to the terms of
this Agreement.
 
 
-4-

--------------------------------------------------------------------------------

 
(c) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right (but not the obligation), in the exercise of its Permitted
Discretion, to establish and increase or decrease Receivable Reserves, Inventory
and Fixed Asset Reserves, Bank Product Reserves, the Distilled Spirits Tax
Reserve, the Rail Reserve and other Reserves against the Borrowing Base or the
Maximum Revolver Amount.  The amount of any Receivable Reserve, Inventory and
Fixed Asset Reserve, Bank Product Reserve,  the Distilled Spirits Tax Reserve,
the Rail Reserve, or any other Reserve established by Agent shall have a
reasonable relationship to the event, condition, other circumstance, or fact
that is the basis for such reserve and shall not be duplicative of any other
reserve established and currently maintained.
 
2.2. Borrowing Procedures and Settlements.
 
(a) Procedure for Borrowing Revolving Loans.  Each Borrowing shall be made by a
written request by an Authorized Person delivered to Agent and received by Agent
no later than 12:00 noon (i) on the Business Day that is the requested Funding
Date (A) in the case of a request for a Swing Loan or (B) if there has not been
a Loan Assignment, and (ii) on the Business Day that is 1 Business Day prior to
the requested Funding Date in the case of all other requests, in each case
specifying (1) the amount of such Borrowing and (2) the requested Funding Date
(which shall be a Business Day); provided, that Agent may, in its sole
discretion, elect to accept as timely requests that are received later than
12:00 noon on the applicable Business Day.  At Agent's election, in lieu of
delivering the above-described written request, any Authorized Person may give
Agent telephonic notice of such request by the required time.  In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing within 24 hours of the giving of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request.
 
(b) Making of Swing Loans.  In the case of a request for a Revolving Loan and so
long as either (i) the aggregate amount of Swing Loans made since the last
Settlement Date, minus all payments or other amounts applied to Swing Loans
since the last Settlement Date, plus the amount of the requested Swing Loan does
not exceed $5,500,000, or (ii) Swing Lender, in its sole discretion, agrees to
make a Swing Loan notwithstanding the foregoing limitation, Swing Lender shall
make a Revolving Loan (any such Revolving Loan made by Swing Lender pursuant to
this Section 2.2(b) being referred to as a "Swing Loan" and all such Revolving
Loans being referred to as "Swing Loans") available to Borrowers on the Funding
Date applicable thereto by transferring immediately available funds in the
amount of such requested Borrowing to the Designated Account. Each Swing Loan
shall be deemed to be a Revolving Loan hereunder and shall be subject to all the
terms and conditions (including Section 3) applicable to other Revolving Loans,
except that all payments (including interest) on any Swing Loan shall be payable
to Swing Lender solely for its own account.  Subject to the provisions of
Section 2.2(d)(ii), Swing Lender shall not make and shall not be obligated to
make any Swing Loan if Swing Lender has actual knowledge that (i) one or more of
the applicable conditions precedent set forth in Section 3 will not be satisfied
on the requested Funding Date for the applicable Borrowing, or (ii) the
requested Borrowing would exceed the Availability on such Funding Date.  Swing
Lender shall not otherwise be required to determine whether the applicable
conditions precedent set forth in Section 3 have been satisfied on the Funding
Date applicable thereto prior to making any Swing Loan.  The Swing Loans shall
be secured by Agent's Liens, constitute Revolving Loans and Obligations, and
bear interest at the rate applicable from time to time to Revolving Loans that
are Base Rate Loans.  Notwithstanding anything to the contrary contained herein,
no Swing Loans shall be made except on and after the date that a Loan Assignment
has first occurred.
 
 
-5-

--------------------------------------------------------------------------------

 
(c) Making of Revolving Loans.
 
(i) In the event that Swing Lender is not obligated to make a Swing Loan, then
after receipt of a request for a Borrowing pursuant to Section 2.2(a), Agent
shall notify the Lenders by telecopy, telephone, email, or other electronic form
of transmission, of the requested Borrowing; such notification to be sent on the
Business Day that is 1 Business Day prior to the requested Funding Date, if a
Loan Assignment has occurred, and otherwise, no later than 12:00 noon on the
Funding Date.  If Agent has notified the Lenders of a requested Borrowing on the
Business Day that is 1 Business Day prior to the Funding Date, then each Lender
shall make the amount of such Lender's Pro Rata Share of the requested Borrowing
available to Agent in immediately available funds, to Agent's Account, not later
than 12:00 noon on the Business Day that is the requested Funding Date (or, if
no Loan Assignment has occurred, on the Business Day that is the requested
Funding Date).  After Agent's receipt of the proceeds of such Revolving Loans
from the Lenders, Agent shall make the proceeds thereof available to Borrowers
on the applicable Funding Date by transferring immediately available funds equal
to such proceeds received by Agent to the Designated Account; provided, that,
subject to the provisions of Section 2.2(d)(ii), no Lender shall have an
obligation to make any Revolving Loan, if (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Borrowing unless such condition has
been waived, or (2) the requested Borrowing would exceed the Availability on
such Funding Date.
 
(ii) Unless Agent receives notice from a Lender prior to 9:30 a.m. on the
Business Day that is the requested Funding Date relative to a requested
Borrowing as to which Agent has notified the Lenders of a requested Borrowing
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrowers the amount of that Lender's Pro Rata Share of the
Borrowing, Agent may assume that each Lender has made or will make such amount
available to Agent in immediately available funds on the Funding Date and Agent
may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers a corresponding amount.  If, on the requested Funding
Date, any Lender shall not have remitted the full amount that it is required to
make available to Agent in immediately available funds and if Agent has made
available to Borrowers such amount on the requested Funding Date, then such
Lender shall make the amount of such Lender's Pro Rata Share of the requested
Borrowing available to Agent in immediately available funds, to Agent's Account,
no later than 12:00 noon on the Business Day that is the first Business Day
after the requested Funding Date (in which case, the interest accrued on such
Lender's portion of such Borrowing for the Funding Date shall be for Agent's
separate account).  If any Lender shall not remit the full amount that it is
required to make available to Agent in immediately available funds as and when
required hereby and if Agent has made available to Borrowers such amount, then
that Lender
 
 
-6-

--------------------------------------------------------------------------------

 
shall be obligated to immediately remit such amount to Agent, together with
interest at the Defaulting Lender Rate for each day until the date on which such
amount is so remitted.  A notice submitted by Agent to any Lender with respect
to amounts owing under this Section 2.2(c)(ii) shall be conclusive, absent
manifest error.  If the amount that a Lender is required to remit is made
available to Agent, then such payment to Agent shall constitute such Lender's
Revolving Loan for all purposes of this Agreement.  If such amount is not made
available to Agent on the Business Day following the Funding Date and the other
Lenders are not obligated to fund such Revolving Loans pursuant to the terms
hereof, Agent will notify Borrowers of such failure to fund and, upon demand by
Agent, Borrowers shall pay such amount to Agent for Agent's account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the interest rate applicable at the time to the
Revolving Loans composing such Borrowing.
 
(d) Protective Advances and Optional Overadvances.
 
(i) Any contrary provision of this Agreement or any other Loan Document
notwithstanding, but subject to Section 2.2(d)(iv), at any time (A) after the
occurrence and during the continuance of a Default or an Event of Default, or
(B) that any of the other applicable conditions precedent set forth in Section 3
are not satisfied, Agent hereby is authorized by Borrowers and the Lenders, from
time to time, in Agent's sole discretion, to make Revolving Loans to, or for the
benefit of, Borrowers, on behalf of the Revolving Lenders, that Agent, in its
Permitted Discretion, deems necessary or desirable (1) to preserve or protect
the Collateral, or any portion thereof, or (2) to enhance the likelihood of
repayment of the Obligations (other than the Bank Product Obligations) (the
Revolving Loans described in this Section 2.2(d)(i) shall be referred to as
"Protective Advances").  Notwithstanding the foregoing, the aggregate amount of
all Protective Advances outstanding at any one time shall not exceed $5,500,000.
 
(ii) Any contrary provision of this Agreement or any other Loan Document
notwithstanding,  but subject to Section 2.2(d)(iv), the Lenders hereby
authorize Agent or Swing Lender, as applicable, and either Agent or Swing
Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Revolving Loans (including Swing Loans) to
Borrowers notwithstanding that an Overadvance exists or would be created
thereby, so long as (A) after giving effect to such Revolving Loans, the
outstanding Revolver Usage does not exceed the Borrowing Base by more than
$5,500,000, and (B) after giving effect to such Revolving Loans, the outstanding
Revolver Usage (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) does not exceed the Maximum Revolver
Amount.  In the event Agent obtains actual knowledge that the Revolver Usage
exceeds the amounts permitted by the immediately foregoing provisions,
regardless of the amount of, or reason for, such excess, Agent shall notify the
Lenders as soon as practicable (and prior to making any (or any additional)
intentional Overadvances (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) unless Agent determines
that prior notice would result in imminent harm to the Collateral or its value,
in which case Agent may make such Overadvances and provide notice as promptly as
practicable thereafter), and the Lenders with Revolver Commitments thereupon
shall, together with Agent, jointly determine the terms of arrangements that
shall be implemented with Borrowers intended to reduce, within a reasonable
time, the outstanding principal amount of the Revolving Loans to
 
 
-7-

--------------------------------------------------------------------------------

 
Borrowers to an amount permitted by the preceding sentence.  In such
circumstances, if any Lender with a Revolver Commitment objects to the proposed
terms of reduction or repayment of any Overadvance, the terms of reduction or
repayment thereof shall be implemented according to the determination of the
Required Lenders.  The foregoing provisions are meant for the benefit of the
Lenders and Agent and are not meant for the benefit of Borrowers, which shall
continue to be bound by the provisions of Section 2.3(e)(1).  Each Lender with a
Revolver Commitment shall be obligated to settle with Agent as provided in
Section 2.2(e) (or Section 2.2(g), as applicable) for the amount of such
Lender's Pro Rata Share of any unintentional Overadvances by Agent reported to
such Lender, any intentional Overadvances made as permitted under this Section
2.2(d)(ii), and any Overadvances resulting from the charging to the Loan Account
of interest, fees, or Lender Group Expenses.
 
(iii) Each Protective Advance and each Overadvance (each, an "Extraordinary
Advance") shall be deemed to be a Revolving Loan hereunder, except that no
Extraordinary Advance shall be eligible to be a LIBOR Rate Loan and, prior to
Settlement therefor, all payments on the Extraordinary Advances shall be payable
to Agent solely for its own account.  The Extraordinary Advances shall be
repayable on demand, secured by Agent's Liens, constitute Obligations hereunder,
and bear interest at the rate applicable from time to time to Revolving Loans
that are Base Rate Loans.  The provisions of this Section 2.2(d) are for the
exclusive benefit of Agent, Swing Lender, and the Lenders and are not intended
to benefit Borrowers (or any other Loan Party) in any way.
 
(iv) Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary: (A) no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate principal amount of
Extraordinary Advances outstanding to exceed an amount equal to 10% of the
Maximum Revolver Amount; and (B) to the extent that the making of any
Extraordinary Advance causes the aggregate Revolver Usage to exceed the Maximum
Revolver Amount, such portion of such Extraordinary Advance shall be for Agent's
sole and separate account and not for the account of any Lender and shall be
entitled to priority in repayment in accordance with Section 2.3(b).
 
(e) Settlement.  It is agreed that each Lender's funded portion of the Revolving
Loans is intended by the Lenders to equal, at all times, such Lender's Pro Rata
Share of the outstanding Revolving Loans.  Such agreement notwithstanding,
Agent, Swing Lender, and the other Lenders agree (which agreement shall not be
for the benefit of Borrowers) that in order to facilitate the administration of
this Agreement and the other Loan Documents, settlement among the Lenders as to
the Revolving Loans, the Swing Loans, and the Extraordinary Advances shall take
place on a periodic basis in accordance with the following provisions:
 
(i) Agent shall request settlement ("Settlement") with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent in its sole
discretion (1) on behalf of Swing Lender, with respect to the outstanding Swing
Loans, (2) for itself, with respect to the outstanding Extraordinary Advances,
and (3) with respect to Borrowers' or any of their Subsidiaries' payments or
other amounts received, as to each by notifying the Lenders by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 2:00 p.m. on the Business Day immediately prior to the date of
such requested Settlement
 
 
-8-

--------------------------------------------------------------------------------

 
(the date of such requested Settlement being the "Settlement Date").  Such
notice of a Settlement Date shall include a summary statement of the amount of
outstanding Revolving Loans, Swing Loans, and Extraordinary Advances for the
period since the prior Settlement Date.  Subject to the terms and conditions
contained herein (including Section 2.2(g)):  (y) if the amount of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender's Pro Rata Share of the Revolving
Loans (including Swing Loans, and Extraordinary Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Swing Loans, and Extraordinary Advances), and
(z) if the amount of the Revolving Loans (including Swing Loans, and
Extraordinary Advances) made by a Lender is less than such Lender's Pro Rata
Share of the Revolving Loans (including Swing Loans, and Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 12:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent's Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances).  Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances and,
together with the portion of such Swing Loans or Extraordinary Advances
representing Swing Lender's Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders.  If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.
 
(ii) In determining whether a Lender's balance of the Revolving Loans, Swing
Loans, and Extraordinary Advances is less than, equal to, or greater than such
Lender's Pro Rata Share of the Revolving Loans, Swing Loans, and Extraordinary
Advances as of a Settlement Date, Agent shall, as part of the relevant
Settlement, apply to such balance the portion of payments actually received in
good funds by Agent with respect to principal, interest, fees payable by
Borrowers and allocable to the Lenders hereunder, and proceeds of Collateral.
 
(iii) Between Settlement Dates, Agent, to the extent Extraordinary Advances or
Swing Loans are outstanding, may pay over to Agent or Swing Lender, as
applicable, any payments or other amounts received by Agent, that in accordance
with the terms of this Agreement would be applied to the reduction of the
Revolving Loans, for application to the Extraordinary Advances or Swing
Loans.  Between Settlement Dates, Agent, to the extent no Extraordinary Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments or
other amounts received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Revolving Loans, for
application to Swing Lender's Pro Rata Share of the Revolving Loans.  If, as of
any Settlement Date, payments or other amounts of Parent or its Subsidiaries
received since the then immediately preceding Settlement Date have been applied
to Swing Lender's Pro Rata Share of the Revolving Loans other than to Swing
Loans, as provided for in the previous sentence, Swing Lender shall pay to Agent
for the accounts of the Lenders, and Agent shall pay to the Lenders (other than
a Defaulting Lender if Agent has implemented the provisions of Section 2.2(g)),
to be applied to
 
 
-9-

--------------------------------------------------------------------------------

 
the outstanding Revolving Loans of such Lenders, an amount such that each such
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Revolving Loans.  During the period between Settlement
Dates, Swing Lender with respect to Swing Loans, Agent with respect to
Extraordinary Advances, and each Lender with respect to the Revolving Loans
other than Swing Loans and Extraordinary Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the daily amount
of funds employed by Swing Lender, Agent, or the Lenders, as applicable.
 
(iv) Anything in this Section 2.2(e) to the contrary notwithstanding, in the
event that a Lender is a Defaulting Lender, Agent shall be entitled to refrain
from remitting settlement amounts to the Defaulting Lender and, instead, shall
be entitled to elect to implement the provisions set forth in Section 2.2(g).
 
(f) Notation.  Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount of the Revolving Loans owing to each
Lender, including the Swing Loans owing to Swing Lender, and Extraordinary
Advances owing to Agent, and the interests therein of each Lender, from time to
time and such register shall, absent manifest error, conclusively be presumed to
be correct and accurate.
 
(g) Defaulting Lenders.
 
(i) Notwithstanding the provisions of Section 2.3(b)(ii), Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrowers to
Agent for the Defaulting Lender's benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the
absence of such transfer to the Defaulting Lender, Agent shall transfer any such
payments (A) first, to Swing Lender to the extent of any Swing Loans that were
made by Swing Lender and that were required to be, but were not, paid by the
Defaulting Lender, (B) second, to Issuing Bank, to the extent of the portion of
a Letter of Credit Disbursement that was required to be, but was not, paid by
the Defaulting Lender, (C) third, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that
such Defaulting Lender's portion of a Revolving Loan (or other funding
obligation) was funded by such other Non-Defaulting Lender), (D) to a suspense
account maintained by Agent, the proceeds of which shall be retained by Agent
and may be made available to be re-advanced to or for the benefit of Borrowers
(upon the request of Borrowers and subject to the conditions set forth in
Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (E) from and after the date
on which all other Obligations have been paid in full, to such Defaulting Lender
in accordance with tier (L) of Section 2.3(b)(ii).  Subject to the foregoing,
Agent may hold and, in its discretion, re-lend to Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
Agent for the account of such Defaulting Lender.  Solely for the purposes of
voting or consenting to matters with respect to the Loan Documents (including
the calculation of Pro Rata Share in connection therewith) and for the purpose
of calculating the fee payable under Section 2.9(b), such Defaulting Lender
shall be deemed not to be a "Lender" and such Lender's Commitment shall be
deemed to be zero; provided, that the foregoing shall not apply to any of the
matters governed by Section 14.1(a)(i) through (iii).  The provisions of this
Section 2.2(g) shall remain effective with respect to such Defaulting Lender
until the earlier of (y) the date on which all of the Non-Defaulting Lenders,
Agent, Issuing Bank,
 
 
-10-

--------------------------------------------------------------------------------

 
and Borrowers shall have waived, in writing, the application of this Section
2.2(g) to such Defaulting Lender, or (z) the date on which such Defaulting
Lender makes payment of all amounts that it was obligated to fund hereunder,
pays to Agent all amounts owing by Defaulting Lender in respect of the amounts
that it was obligated to fund hereunder, and, if requested by Agent, provides
adequate assurance of its ability to perform its future obligations hereunder
(on which earlier date, so long as no Event of Default has occurred and is
continuing, any remaining cash collateral held by Agent pursuant to Section
2.2(g)(ii) shall be released to Borrowers).  The operation of this Section
2.2(g) shall not be construed to increase or otherwise affect the Commitment of
any Lender, to relieve or excuse the performance by such Defaulting Lender or
any other Lender of its duties and obligations hereunder, or to relieve or
excuse the performance by any Borrower of its duties and obligations hereunder
to Agent, Issuing Bank, or to the Lenders other than such Defaulting
Lender.  Any failure by a Defaulting Lender to fund amounts that it was
obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups' or Borrowers'
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.  In the event of a direct conflict between the
priority provisions of this Section 2.2(g) and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.2(g) shall control and govern.
 
(ii) If any Swing Loan or Letter of Credit is outstanding at the time that a
Lender becomes a Defaulting Lender then:
 
(A) such Defaulting Lender's Swing Loan Exposure and Letter of Credit Exposure
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares but only to the extent (x) the sum of all
Non-Defaulting Lenders' Revolving Loan Exposures plus such Defaulting Lender's
Swing Loan Exposure and Letter of Credit Exposure does not exceed the total of
all Non-Defaulting Lenders' Revolver Commitments and (y) the conditions set
forth in Section 3.2 are satisfied at such time;
 
(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by Agent (x) first, prepay such Defaulting Lender's Swing Loan Exposure (after
giving effect to any partial reallocation pursuant to clause (A) above) and
(y) second, cash collateralize such Defaulting Lender's Letter of Credit
Exposure (after giving effect to any partial reallocation
 
 
-11-

--------------------------------------------------------------------------------

 
pursuant to clause (A) above), pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to Agent, for so long
as such Letter of Credit Exposure is outstanding; provided, that Borrowers shall
not be obligated to cash collateralize any Defaulting Lender's Letter of Credit
Exposure if such Defaulting Lender is also the Issuing Bank;
 
(C) if Borrowers cash collateralize any portion of such Defaulting Lender's
Letter of Credit Exposure pursuant to this Section 2.2(g)(ii), Borrowers shall
not be required to pay any Letter of Credit Fees to Agent for the account of
such Defaulting Lender pursuant to Section 2.5(b) with respect to such cash
collateralized portion of such Defaulting Lender's Letter of Credit Exposure
during the period such Letter of Credit Exposure is cash collateralized;
 
(D) to the extent the Letter of Credit Exposure of the Non-Defaulting Lenders is
reallocated pursuant to this Section 2.2(g)(ii), then the Letter of Credit Fees
payable to the Non-Defaulting Lenders pursuant to Section 2.5(b) shall be
adjusted in accordance with such Non-Defaulting Lenders' Letter of Credit
Exposure;
 
(E) to the extent any Defaulting Lender's Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 2.2(g)(ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all Letter of Credit Fees that would have otherwise been payable to
such Defaulting Lender under Section 2.5(b) with respect to such portion of such
Letter of Credit Exposure shall instead be payable to the Issuing Bank until
such portion of such Defaulting Lender's Letter of Credit Exposure is cash
collateralized or reallocated;
 
(F) so long as any Lender is a Defaulting Lender, the Swing Lender shall not be
required to make any Swing Loan and the Issuing Bank shall not be required to
issue, amend, or increase any Letter of Credit, in each case, to the extent
(x) the Defaulting Lender's Pro Rata Share of such Swing Loans or Letter of
Credit cannot be reallocated pursuant to this Section 2.2(g)(ii) or (y) the
Swing Lender or Issuing Bank, as applicable, has not otherwise entered into
arrangements reasonably satisfactory to the Swing Lender or Issuing Bank, as
applicable, and Borrowers to eliminate the Swing Lender's or Issuing Bank's risk
with respect to the Defaulting Lender's participation in Swing Loans or Letters
of Credit; and
 
(G) Agent may release any cash collateral provided by Borrowers pursuant to this
Section 2.2(g)(ii) to the Issuing Bank and the Issuing Bank may apply any such
cash collateral to the payment of such Defaulting Lender's Pro Rata Share of any
Letter of Credit Disbursement that is not reimbursed by Borrowers pursuant to
Section 2.10(d).
 
(h) Independent Obligations.  All Revolving Loans (other than Swing Loans and
Extraordinary Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares.  It is understood that (i) no Lender
shall be responsible for any failure by any other Lender to perform its
obligation to make any Revolving Loan (or other extension of credit) hereunder,
nor shall any Commitment of any Lender be increased or decreased as a result of
any failure by any other Lender to perform its obligations hereunder, and
(ii) no failure by any Lender to perform its obligations hereunder shall excuse
any other Lender from its obligations hereunder.
 
 
-12-

--------------------------------------------------------------------------------

 
2.3. Payments; Reductions of Commitments; Prepayments.
 
(a) Payments by Borrowers.
 
(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent's Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 2:00 p.m. on the date
specified herein.  Any payment received by Agent later than 2:00 p.m. shall be
deemed to have been received (unless Agent, in its sole discretion, elects to
credit it on the date received) on the following Business Day and any applicable
interest or fee shall continue to accrue until such following Business Day.
 
(ii) Unless Agent receives notice from Borrowers prior to the date on which any
payment is due to the Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent Borrowers do not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Defaulting Lender Rate for each day from the date such amount is
distributed to such Lender until the date repaid.
 
(b) Apportionment and Application.
 
(i) So long as no Application Event has occurred and is continuing and except as
otherwise provided herein with respect to Defaulting Lenders, all principal and
interest payments received by Agent shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Obligations to which
such payments relate held by each Lender) and all payments of fees and expenses
received by Agent (other than fees or expenses that are for Agent's separate
account or for the separate account of Issuing Bank) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee or expense relates.  Subject to Section
2.3(b)(iv), Section 2.3(d)(ii), and Section 2.3(e), all payments to be made
hereunder by Borrowers shall be remitted to Agent and all such payments, and all
proceeds of Collateral received by Agent, shall be applied, so long as no
Application Event has occurred and is continuing and except as otherwise
provided herein with respect to Defaulting Lenders, to reduce the balance of the
Revolving Loans outstanding and, thereafter, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.
 
(ii) At any time that an Application Event has occurred and is continuing and
except as otherwise provided herein with respect to Defaulting Lenders, all
payments remitted to Agent and all proceeds of Collateral received by Agent
shall be applied as follows:
 
 
-13-

--------------------------------------------------------------------------------

 
(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to Agent under the Loan Documents, until
paid in full,
 
(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents until paid in full,
 
(C) third, to pay interest due in respect of all Protective Advances until paid
in full,
 
(D) fourth, to pay the principal of all Protective Advances until paid in full,
 
(E) fifth, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) or indemnities then due to any of the Lenders under the Loan
Documents, until paid in full,
 
(F) sixth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents until paid in full,
 
(G) seventh, to pay interest accrued in respect of the Swing Loans until paid in
full,
 
(H) eighth, to pay the principal of all Swing Loans until paid in full,
 
(I) ninth, ratably, to pay interest accrued in respect of the Revolving Loans
(other than Protective Advances) until paid in full,
 
(J) tenth, ratably
 
i. ratably, to pay the principal of all Revolving Loans until paid in full,
 
ii. to Agent, to be held by Agent, for the benefit of Issuing Bank (and for the
ratable benefit of each of the Lenders that have an obligation to pay to Agent,
for the account of Issuing Bank, a share of each Letter of Credit Disbursement),
as cash collateral in an amount of 105% of the Letter of Credit Usage (to the
extent permitted by applicable law, such cash collateral shall be applied to the
reimbursement of any Letter of Credit Disbursement as and when such disbursement
occurs and, if a Letter of Credit expires undrawn, the cash collateral held by
Agent in respect of such Letter of Credit shall, to the extent permitted by
applicable law, be reapplied pursuant to this Section 2.3(b)(ii), beginning with
tier (A) hereof),
 
iii. ratably, up to the amount (after taking into account any amounts previously
paid pursuant to this clause iii. during the continuation of the applicable
Application Event) of the most recently established Bank Product Reserve to
(y) the Bank Product Providers based upon amounts then certified by the
 
 
-14-

--------------------------------------------------------------------------------

 
applicable Bank Product Provider to Agent (in form and substance satisfactory to
Agent) to be due and payable to such Bank Product Providers on account of Bank
Product Obligations, and (z) with any balance to be paid to Agent, to be held by
Agent, for the ratable benefit of the Bank Product Providers, as cash collateral
(which cash collateral may be released by Agent to the applicable Bank Product
Provider and applied by such Bank Product Provider to the payment or
reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first become due and payable and, if and at such time as all such Bank
Product Obligations are paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Bank Product Obligations shall be reapplied
pursuant to this Section 2.3(b)(ii), beginning with tier (A) hereof,
 
(K) eleventh, to pay any other Obligations other than Obligations owed to
Defaulting Lenders,
 
(L) twelfth, ratably to pay any Obligations owed to Defaulting Lenders; and
 
(M) thirteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
 
(iii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in Section
2.2(e).
 
(iv) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.3(b)(i) shall not apply to any payment made by Borrowers
to Agent and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this
Agreement or any other Loan Document.
 
(v) For purposes of Section 2.3(b)(ii), "paid in full" of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
 
(vi) In the event of a direct conflict between the priority provisions of this
Section 2.3 and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, if the conflict relates to the provisions of
Section 2.2(g) and this Section 2.3, then the provisions of Section 2.2(g) shall
control and govern, and if otherwise, then the terms and provisions of this
Section 2.3 shall control and govern.
 
(c) Reduction of Revolver Commitments.  The Revolver Commitments shall terminate
on the Maturity Date.  Borrowers may reduce the Revolver Commitments,
 
 
-15-

--------------------------------------------------------------------------------

 
without premium or penalty, to an amount (which may be zero) not less than the
sum of (A) the Revolver Usage as of such date, plus (B) the principal amount of
all Revolving Loans not yet made as to which a request has been given by
Borrowers under Section 2.2(a) plus (C) the amount of all Letters of Credit not
yet issued as to which a request has been given by Borrowers pursuant to Section
2.10(a)).  Each such reduction shall be in an amount which is not less than
$5,000,000 (unless the Revolver Commitments are being reduced to zero and
terminated and the amount of the Revolver Commitments in effect immediately
prior to such reduction are less than $5,000,000), shall be made by providing
not less than 10 Business Days prior written notice to Agent, and shall be
irrevocable.  Once reduced, the Revolver Commitments may not be increased.  Each
such reduction of the Revolver Commitments shall reduce the Revolver Commitments
of each Lender proportionately in accordance with its ratable share
thereof.  Notwithstanding the foregoing, unless the Revolver Commitments are
being reduced to zero and terminated, no such reduction shall result in the
Revolver Commitments being reduced to an amount less than $30,000,000.
 
(d) Optional Prepayments.
 
(i) Fixed Asset Loans.  Borrowers may, upon at least 5 Business Days prior
written notice to Agent, prepay the principal of any Fixed Asset Loan in whole
or in part, without premium or penalty.  Each prepayment made pursuant to this
Section 2.3(d)(i) shall be accompanied by the payment of accrued interest to the
date of such payment on the amount prepaid. Each such prepayment shall be
applied against the scheduled reductions of the Fixed Asset Sub-Line Amount in
the inverse order of maturity (for the avoidance of doubt, any amount that is to
be reduced on the Maturity Date shall constitute a scheduled reduction).
 
(ii) Current Asset Loans.  Borrowers may prepay the principal of any Current
Asset Loan at any time in whole or in part, without premium or penalty.
 
(e) Mandatory Prepayments.
 
(i) Borrowing Base.  If, at any time, (A) the Revolver Usage on such date
exceeds (B) the Borrowing Base reflected in the Borrowing Base Certificate most
recently delivered by Borrowers to Agent, then Borrowers shall immediately
prepay the Obligations in accordance with Section 2.3(f)(i) in an aggregate
amount equal to the amount of such excess.
 
(ii) Dispositions.  Within 1 Business Day of the date of receipt by Parent or
any of its Subsidiaries of the Net Cash Proceeds of any voluntary or involuntary
sale or disposition by Parent or any of its Subsidiaries of assets (including
casualty losses or condemnations but excluding sales or dispositions which
qualify as Permitted Dispositions under clauses (a), (b), (c), (d), (e), (j),
(k), (l), (m), (n) or (o) of the definition of Permitted Dispositions),
Borrowers shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.3(f)(ii) in an amount equal to 100% of such Net Cash
Proceeds (including condemnation awards and payments in lieu thereof) received
by such Person in connection with such sales or dispositions; provided that, so
long as (A) no Default or Event of Default shall have occurred and is continuing
or would result therefrom, (B) such Borrower shall have given Agent prior
written notice of such Borrower's intention to apply such monies to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or
 
 
-16-

--------------------------------------------------------------------------------

 
the cost of purchase or construction of other assets useful in the business of
Parent or its Subsidiaries, (C) the monies are held in a Deposit Account in
which Agent has a perfected first-priority security interest, and (D) Parent or
its Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days after the initial receipt of such monies, then the
Loan Party whose assets were the subject of such disposition shall have the
option to apply such monies to the costs of replacement of the assets that are
the subject of such sale or disposition unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 2.3(f)(ii); provided, that no Borrower nor
any of its Subsidiaries shall have the right to use such Net Cash Proceeds to
make such replacements, purchases, or construction in excess of $500,000 in any
given fiscal year.  Nothing contained in this Section 2.3(e)(ii) shall permit
Parent or any of its Subsidiaries to sell or otherwise dispose of any assets
other than in accordance with Section 6.4.
 
(iii) Extraordinary Receipts.  Within 3 Business Days of the date of receipt by
Parent or any of its Subsidiaries of any Extraordinary Receipts, Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.3(f)(ii) in an amount equal to 100% of such Extraordinary Receipts,
net of any reasonable expenses incurred in collecting such Extraordinary
Receipts.
 
(iv) Indebtedness.  Within 3 Business Days of the date of incurrence by Parent
or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrowers shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.3(f)(ii) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection with such
incurrence.  The provisions of this Section 2.3(e)(iv) shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.
 
(v) Equity.  Within 3 Business Days of the date of the issuance by Parent or any
of its Subsidiaries of any Equity Interests (other than (A) in the event that
Parent any Borrower or any of its Subsidiaries forms any Subsidiary in
accordance with the terms hereof, the issuance by such Subsidiary of Equity
Interests to Parent or such Subsidiary, as applicable, (B) the issuance of
Equity Interests of Parent to directors, officers and employees of Parent and
its Subsidiaries pursuant to employee stock option plans (or other employee
incentive plans or other compensation arrangements) approved by the Board of
Directors, (C) the issuance of Equity Interests of Parent in order to finance
the purchase consideration (or a portion thereof) in connection with a Permitted
Acquisition or Capital Expenditures permitted hereunder, and (D) the issuance of
Equity Interests by a Subsidiary of Parent to its parent or member in connection
with the contribution by such parent or member to such Subsidiary of the
proceeds of an issuance described in clauses (A) – (D) above), Borrowers shall
prepay the outstanding principal amount of the Obligations in accordance with
Section 2.3(f)(ii) in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such issuance.  The provisions of this Section
2.3(e)(v) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms of this Agreement.
 
 
-17-

--------------------------------------------------------------------------------

 
(f) Application of Payments.
 
(i) Each prepayment pursuant to Section 2.3(e)(i) shall, (A) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full
(without any permanent reduction in the Maximum Revolver Amount, and applied
first, to Current Asset Base Rate Loans, second, to Current Asset LIBOR Rate
Loans, third, to Fixed Asset Base Rate Loans, and last, to Fixed Asset LIBOR
Rate Loans), and second, to cash collateralize the Letters of Credit in an
amount equal to 105% of the then outstanding Letter of Credit Usage, and (B) if
an Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.3(b)(ii).
 
(ii) Each prepayment pursuant to Section 2.3(e)(ii), 2.3(e)(iii), 2.3(e)(iv) or
2.3(e)(v) shall (A) so long as no Application Event shall have occurred and be
continuing, be applied, first, to the outstanding principal amount of the Fixed
Asset Loans (and simultaneously reduce the Fixed Asset Sub-Line Amount), and
applied against the scheduled reductions of the Fixed Asset Sub-Line Amount in
the inverse order of maturity until the Fixed Asset Sub-Line Amount has been
reduced to zero (for the avoidance of doubt, any amount that is to be reduced on
the Maturity Date shall constitute a scheduled reduction) second, to the
outstanding principal amount of the Current Asset Loans, until paid in full, and
third, to cash collateralize the Letters of Credit in an amount equal to 105% of
the then outstanding Letter of Credit Usage and (B) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.3(b)(ii).
 
2.4. Promise to Pay; Promissory Notes.
 
(a) Borrowers agree to pay the Lender Group Expenses on the earlier of (i) the
first day of the month following the date on which the applicable Lender Group
Expenses were first incurred or (ii) the date on which demand therefor is made
by Agent (it being acknowledged and agreed that any charging of such costs,
expenses or Lender Group Expenses to the Loan Account pursuant to the provisions
of Section 2.5(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this subclause (ii)).  Borrowers promise to pay all of the
Obligations (including principal, interest, premiums, if any, fees, costs, and
expenses (including Lender Group Expenses)) in full on the Maturity Date or, if
earlier, on the date on which the Obligations (other than the Bank Product
Obligations) become due and payable pursuant to the terms of this
Agreement.  Borrowers agree that their obligations contained in the first
sentence of this Section 2.4(a) shall survive payment or satisfaction in full of
all other Obligations.
 
(b) Any Lender may request that any portion of its Commitments or the Loans made
by it be evidenced by one or more promissory notes.  In such event, Borrowers
shall execute and deliver to such Lender the requested promissory notes payable
to the order of such Lender in a form furnished by Agent and reasonably
satisfactory to Borrowers.  Thereafter, the portion of the Commitments and Loans
evidenced by such promissory notes and interest thereon shall at all times be
represented by one or more promissory notes in such form payable to the order of
the payee named therein.
 
 
-18-

--------------------------------------------------------------------------------

 
2.5. Interest Rates and Letter of Credit Fee:  Rates, Payments, and
Calculations.
 
(a) Interest Rates.  Except as provided in Section 2.5(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
 
(i) if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate equal
to the LIBOR Rate plus the LIBOR Rate Margin, and
 
(ii) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.
 
(b) Letter of Credit Fee.  Borrowers shall pay Agent (for the ratable benefit of
the Revolving Lenders), a Letter of Credit fee (the "Letter of Credit Fee")
(which fee shall be in addition to the fronting fees and commissions, other
fees, charges and expenses set forth in Section 2.10(k)) that shall accrue at a
per annum rate equal to the Current Asset LIBOR Rate Margin multiplied by the
Letter of Credit Usage.
 
(c) Default Rate.  Upon the occurrence and during the continuation of an Event
of Default and at the election of Agent or the Required Lenders,
 
(i) all Obligations (except for Letter of Credit Usage) that have been charged
to the Loan Account pursuant to the terms hereof shall bear interest at a per
annum rate equal to 2 percentage points above the per annum rate otherwise
applicable thereunder, and
 
(ii) the Letter of Credit Fee shall be increased to 2 percentage points above
the per annum rate otherwise applicable hereunder.
 
(d) Payment.  Except to the extent provided to the contrary in Section 2.9 or
Section 2.11(a), (i) all interest, all Letter of Credit Fees and all other fees
payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month and (ii) all costs and
expenses payable hereunder or under any of the other Loan Documents, and all
Lender Group Expenses shall be due and payable on the earlier of (x) the first
day of the month following the date on which the applicable costs, expenses, or
Lender Group Expenses were first incurred or (y) the date on which demand
therefor is made by Agent (it being acknowledged and agreed that any charging of
such costs, expenses or Lender Group Expenses to the Loan Account pursuant to
the provisions of the following sentence shall be deemed to constitute a demand
for payment thereof for the purposes of this subclause (y)).  Borrowers hereby
authorize Agent, from time to time without prior notice to Borrowers, to charge
to the Loan Account (A) on the first day of each month, all interest accrued
during the prior month on the Revolving Loans hereunder, (B) on the first day of
each month, all Letter of Credit Fees accrued or chargeable hereunder during the
prior month, (C) as and when incurred or accrued, all fees and costs provided
for in Section 2.9 (a) or (c), (D) on the first day of each month, the Unused
Line Fee accrued during the prior month pursuant to Section 2.9(b), (E) as and
when due and payable, all other fees payable hereunder or under any of the other
Loan Documents, (F) as and when incurred or accrued, the fronting fees and all
commissions, other fees, charges and expenses provided for in Section 2.10(k),
(G) as and when incurred or accrued,
 
 
-19-

--------------------------------------------------------------------------------

 
all other Lender Group Expenses, and (H) as and when due and payable all other
payment obligations payable under any Loan Document or any Bank Product
Agreement (including any amounts due and payable to the Bank Product Providers
in respect of Bank Products).  All amounts (including interest, fees, costs,
expenses, Lender Group Expenses, or other amounts payable hereunder or under any
other Loan Document or under any Bank Product Agreement) charged to the Loan
Account shall thereupon constitute Revolving Loans hereunder, shall constitute
Obligations hereunder, and shall initially accrue interest at the rate then
applicable to Revolving Loans that are Base Rate Loans (unless and until
converted into LIBOR Rate Loans in accordance with the terms of this Agreement).
 
(e) Computation.  All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees
accrue.  In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.
 
(f) Intent to Limit Charges to Maximum Lawful Rate.  In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, ipso facto, as of the
date of this Agreement, Borrowers are and shall be liable only for the payment
of such maximum amount as is allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.
 
2.6. Crediting Payments.  The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available federal funds made to Agent's Account or
unless and until such payment item is honored when presented for
payment.  Should any payment item not be honored when presented for payment,
then Borrowers shall be deemed not to have made such payment and interest shall
be calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into Agent's Account on a Business Day on or before 2:00 p.m.  If
any payment item is received into Agent's Account on a non-Business Day or after
2:00 p.m. on a Business Day (unless Agent, in its sole discretion, elects to
credit it on the date received), it shall be deemed to have been received by
Agent as of the opening of business on the immediately following Business Day.
 
2.7. Designated Account.  Agent is authorized to make the Revolving Loans, and
Issuing Bank is authorized to issue the Letters of Credit, under this Agreement
based upon telephonic or other instructions received from anyone purporting to
be an Authorized Person or, without instructions, if pursuant to Section
2.5(d).  Borrowers agree to establish and maintain the Designated Account with
the Designated Account Bank for the purpose of receiving the proceeds of the
Revolving Loans requested by Borrowers and made by Agent or the Lenders
hereunder.  Unless otherwise agreed by Agent and Borrowers, any Revolving Loan
or Swing Loan requested by Borrowers and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
 
 
-20-

--------------------------------------------------------------------------------

 
2.8. Maintenance of Loan Account; Statements of Obligations.  Agent shall
maintain an account on its books in the name of Borrowers (the "Loan Account")
on which Borrowers will be charged with all Revolving Loans (including
Extraordinary Advances and Swing Loans) made by Agent, Swing Lender, or the
Lenders to Borrowers or for Borrowers' account, the Letters of Credit issued or
arranged by Issuing Bank for Borrowers' account, and with all other payment
Obligations hereunder or under the other Loan Documents, including, accrued
interest, fees and expenses, and Lender Group Expenses.  In accordance with
Section 2.6, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers' account.  Agent shall make available to
Borrowers monthly statements regarding the Loan Account, including the principal
amount of the Revolving Loans, interest accrued hereunder, fees accrued or
charged hereunder or under the other Loan Documents, and a summary itemization
of all charges and expenses constituting Lender Group Expenses accrued hereunder
or under the other Loan Documents, and each such statement, absent manifest
error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and the Lender Group unless, within 30 days
after Agent first makes such a statement available to Borrowers, Borrowers shall
deliver to Agent written objection thereto describing the error or errors
contained in such statement.
 
2.9. Fees.
 
(a) Agent Fees.  Borrowers shall pay to Agent, for the account of Agent, as and
when due and payable under the terms of the Fee Letter, the fees set forth in
the Fee Letter.
 
(b) Unused Line Fee.  Borrowers shall pay to Agent, for the ratable account of
the Revolving Lenders, an unused line fee (the "Unused Line Fee") in an amount
equal to .375% per annum times the result of (i) the aggregate amount of the
Revolver Commitments, less (ii) the Average Revolver Usage during the
immediately preceding month (or portion thereof), which Unused Line Fee shall be
due and payable on the first day of each month from and after the Closing Date
up to the first day of the month prior to the date on which the Obligations are
paid in full and on the date on which the Obligations are paid in full.
 
(c) Field Examination and Other Fees.  Borrowers shall pay to Agent, field
examination and appraisal fees and charges, as and when incurred or chargeable,
as follows (i) a fee of $1,000 per day, per examiner, plus out-of-pocket
expenses (including travel, meals, and lodging) for each field examination of
any Borrower performed by personnel employed by Agent, and (ii) the fees or
charges paid or incurred by Agent (but, in any event, no less than a charge of
$1,000 per day, per Person, plus out-of-pocket expenses (including travel,
meals, and lodging)) if it elects to employ the services of one or more third
Persons to perform field examinations of Parent or its Subsidiaries, to
establish electronic collateral reporting systems, to appraise the Collateral,
or any portion thereof, or to assess Parent's or its Subsidiaries' business
valuation; provided, that so long as no Event of Default shall have occurred and
be continuing, Borrowers shall not be obligated to reimburse Agent for (A) more
than 2 field examinations during any calendar year, (B) more than $60,000 in
respect of field examinations in any calendar year, (C) more than 3 appraisals
of Inventory (which may include up to 2 on site appraisals and 1 desktop
appraisal) during any calendar year, (D) more than 2 appraisals of Equipment
during any calendar year or (E) more than 1 appraisal of Real Property
constituting Collateral during any calendar year.
 
 
-21-

--------------------------------------------------------------------------------

 
2.10. Letters of Credit.
 
(a) Subject to the terms and conditions of this Agreement, upon the request of
Borrowers made in accordance herewith, and prior to the Maturity Date, Issuing
Bank agrees to issue a requested Letter of Credit for the account of
Borrowers.  By submitting a request to Issuing Bank for the issuance of a Letter
of Credit, Borrowers shall be deemed to have requested that Issuing Bank issue
the requested Letter of Credit.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an Authorized
Person and delivered to Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to Issuing Bank and reasonably in
advance of the requested date of issuance, amendment, renewal, or
extension.  Each such request shall be in form and substance reasonably
satisfactory to Issuing Bank and (i) shall specify (A) the amount of such Letter
of Credit, (B) the date of issuance, amendment, renewal, or extension of such
Letter of Credit, (C) the proposed expiration date of such Letter of Credit,
(D) the name and address of the beneficiary of the Letter of Credit, and
(E) such other information (including, the conditions to drawing, and, in the
case of an amendment, renewal, or extension, identification of the Letter of
Credit to be so amended, renewed, or extended) as shall be necessary to prepare,
amend, renew, or extend such Letter of Credit, and (ii) shall be accompanied by
such Issuer Documents as Agent or Issuing Bank may request or require, to the
extent that such requests or requirements are consistent with the Issuer
Documents that Issuing Bank generally requests for Letters of Credit in similar
circumstances.  Bank's records of the content of any such request will be
conclusive.  Anything contained herein to the contrary notwithstanding, Issuing
Bank may, but shall not be obligated to, issue a Letter of Credit that supports
the obligations of Parent or one of its Subsidiaries in respect of (x) a lease
of real property to the extent that the face amount of such Letter of Credit
exceeds the highest rent (including all rent-like charges) payable under such
lease for a period of one year, or (y) an employment contract to the extent that
the face amount of such Letter of Credit exceeds the highest compensation
payable under such contract for a period of one year.
 
(b) Issuing Bank shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested issuance:
 
(i) the Letter of Credit Usage would exceed $5,000,000, or
 
(ii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the outstanding amount of Revolving Loans (including Swing Loans), or
 
(iii) the Letter of Credit Usage would exceed the Borrowing Base at such time
less the outstanding principal balance of the Revolving Loans (inclusive of
Swing Loans) at such time.
 
 
-22-

--------------------------------------------------------------------------------

 
(c) In the event there is a Defaulting Lender as of the date of any request for
the issuance of a Letter of Credit, the Issuing Bank shall not be required to
issue or arrange for such Letter of Credit to the extent (i) the Defaulting
Lender's Letter of Credit Exposure with respect to such Letter of Credit may not
be reallocated pursuant to Section 2.2(g)(ii), or (ii) the Issuing Bank has not
otherwise entered into arrangements reasonably satisfactory to it and Borrowers
to eliminate the Issuing Bank's risk with respect to the participation in such
Letter of Credit of the Defaulting Lender, which arrangements may include
Borrowers cash collateralizing such Defaulting Lender's Letter of Credit
Exposure in accordance with Section 2.2(g)(ii).  Additionally, Issuing Bank
shall have no obligation to issue a Letter of Credit if (A) any order, judgment,
or decree of any Governmental Authority or arbitrator shall, by its terms,
purport to enjoin or restrain Issuing Bank from issuing such Letter of Credit,
or any law applicable to Issuing Bank or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over Issuing Bank shall prohibit or request that Issuing Bank refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
(B) the issuance of such Letter of Credit would violate one or more policies of
Issuing Bank applicable to letters of credit generally, or (C) if amounts
demanded to be paid under any Letter of Credit will or may not be in United
States Dollars.
 
(d) Any Issuing Bank (other than Wells Fargo or any of its Affiliates) shall
notify Agent in writing no later than the Business Day immediately following the
Business Day on which such Issuing Bank issued any Letter of Credit; provided
that (i) until Agent advises any such Issuing Bank that the provisions of
Section 3.2 are not satisfied, or (ii) unless the aggregate amount of the
Letters of Credit issued in any such week exceeds such amount as shall be agreed
by Agent and such Issuing Bank, such Issuing Bank shall be required to so notify
Agent in writing only once each week of the Letters of Credit issued by such
Issuing Bank during the immediately preceding week as well as the daily amounts
outstanding for the prior week, such notice to be furnished on such day of the
week as Agent and such Issuing Bank may agree.  Borrowers and the Lender Group
hereby acknowledge and agree that all Existing Letters of Credit shall
constitute Letters of Credit under this Agreement on and after the Closing Date
with the same effect as if such Existing Letters of Credit were issued by
Issuing Bank at the request of Borrowers on the Closing Date.  Each Letter of
Credit shall be in form and substance reasonably acceptable to Issuing Bank,
including the requirement that the amounts payable thereunder must be payable in
Dollars.  If Issuing Bank makes a payment under a Letter of Credit, Borrowers
shall pay to Agent an amount equal to the applicable Letter of Credit
Disbursement on the Business Day such Letter of Credit Disbursement is made and,
in the absence of such payment, the amount of the Letter of Credit Disbursement
immediately and automatically shall be deemed to be a Revolving Loan hereunder
(notwithstanding any failure to satisfy any condition precedent set forth in
Section 3) and, initially, shall bear interest at the rate then applicable to
Revolving Loans that are Base Rate Loans. If a Letter of Credit Disbursement is
deemed to be a Revolving Loan hereunder, Borrowers' obligation to pay the amount
of such Letter of Credit Disbursement to Issuing Bank shall be automatically
converted into an obligation to pay the resulting Revolving Loan.  Promptly
following receipt by Agent of any payment from Borrowers pursuant to this
paragraph, Agent shall distribute such payment to Issuing Bank or, to the extent
that Revolving Lenders have made payments pursuant to Section 2.10(e) to
reimburse Issuing Bank, then to such Revolving Lenders and Issuing Bank as their
interests may appear.
 
 
-23-

--------------------------------------------------------------------------------

 
(e) Promptly following receipt of a notice of a Letter of Credit Disbursement
pursuant to Section 2.10(d), each Revolving Lender agrees to fund its Pro Rata
Share of any Revolving Loan deemed made pursuant to Section 2.10(d) on the same
terms and conditions as if Borrowers had requested the amount thereof as a
Revolving Loan and Agent shall promptly pay to Issuing Bank the amounts so
received by it from the Revolving Lenders.  By the issuance of a Letter of
Credit (or an amendment, renewal, or extension of a Letter of Credit) and
without any further action on the part of Issuing Bank or the Revolving Lenders,
Issuing Bank shall be deemed to have granted to each Revolving Lender, and each
Revolving Lender shall be deemed to have purchased, a participation in each
Letter of Credit issued by Issuing Bank, in an amount equal to its Pro Rata
Share of such Letter of Credit, and each such Revolving Lender agrees to pay to
Agent, for the account of Issuing Bank, such Revolving Lender's Pro Rata Share
of any Letter of Credit Disbursement made by Issuing Bank under the applicable
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to Agent,
for the account of Issuing Bank, such Revolving Lender's Pro Rata Share of each
Letter of Credit Disbursement made by Issuing Bank and not reimbursed by
Borrowers on the date due as provided in Section 2.10(d), or of any
reimbursement payment that is required to be refunded (or that Agent or Issuing
Bank elects, based upon the advice of counsel, to refund) to Borrowers for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
deliver to Agent, for the account of Issuing Bank, an amount equal to its
respective Pro Rata Share of each Letter of Credit Disbursement pursuant to this
Section 2.10(e) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3.  If any
such Revolving Lender fails to make available to Agent the amount of such
Revolving Lender's Pro Rata Share of a Letter of Credit Disbursement as provided
in this Section, such Revolving Lender shall be deemed to be a Defaulting Lender
and Agent (for the account of Issuing Bank) shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the Defaulting Lender Rate until paid in full.
 
(f) Each Borrower agrees to indemnify, defend and hold harmless each member of
the Lender Group (including Issuing Bank and its branches, Affiliates, and
correspondents) and each such Person's respective directors, officers,
employees, attorneys and agents (each, including Issuing Bank, a "Letter of
Credit Related Person") (to the fullest extent permitted by law) from and
against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), which may be incurred by
or awarded against any such Letter of Credit Related Person (other than Taxes,
which shall be governed by Section 16) (the "Letter of Credit Indemnified
Costs"), and which arise out of or in connection with, or as a result of:
 
(i) any Letter of Credit or any pre-advice of its issuance;
 
(ii) any transfer, sale, delivery, surrender or endorsement of any Drawing
Document at any time(s) held by any such Letter of Credit Related Person in
connection with any Letter of Credit;
 
 
-24-

--------------------------------------------------------------------------------

 
(iii) any action or proceeding arising out of, or in connection with, any Letter
of Credit (whether administrative, judicial or in connection with arbitration),
including any action or proceeding to compel or restrain any presentation or
payment under any Letter of Credit, or for the wrongful dishonor of, or honoring
a presentation under, any Letter of Credit;
 
(iv) any independent undertakings issued by the beneficiary of any Letter of
Credit;
 
(v) any unauthorized instruction or request made to Issuing Bank in connection
with any Letter of Credit or requested Letter of Credit or error in computer or
electronic transmission;
 
(vi) an adviser, confirmer or other nominated person seeking to be reimbursed,
indemnified or compensated;
 
(vii) any third party seeking to enforce the rights of an applicant,
beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds
or holder of an instrument or document;
 
(viii) the fraud, forgery or illegal action of parties other than the Letter of
Credit Related Person;
 
(ix) Issuing Bank's performance of the obligations of a confirming institution
or entity that wrongfully dishonors a confirmation; or
 
(x) the acts or omissions, whether rightful or wrongful, of any present or
future de jure or de facto governmental or regulatory authority or cause or
event beyond the control of the Letter of Credit Related Person;
 
in each case, including that resulting from the Letter of Credit Related
Person's own negligence; provided, however, that such indemnity shall not be
available to any Letter of Credit Related Person claiming indemnification under
clauses (i) through (x) above to the extent that such Letter of Credit
Indemnified Costs may be finally determined in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted directly from the gross
negligence or willful misconduct of the Letter of Credit Related Person claiming
indemnity.  Borrowers hereby agree to pay the Letter of Credit Related Person
claiming indemnity on demand from time to time all amounts owing under this
Section 2.10(f).  If and to the extent that the obligations of Borrowers under
this Section 2.10(f) are unenforceable for any reason, Borrowers agree to make
the maximum contribution to the Letter of Credit Indemnified Costs permissible
under applicable law.  This indemnification provision shall survive termination
of this Agreement and all Letters of Credit.
 
(g) The liability of Issuing Bank (or any other Letter of Credit Related Person)
under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank's gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation
 
 
-25-

--------------------------------------------------------------------------------

 
under a Letter of Credit that strictly complies with the terms and conditions of
such Letter of Credit or (iii) retaining Drawing Documents presented under a
Letter of Credit.  Issuing Bank shall be deemed to have acted with due diligence
and reasonable care if Issuing Bank's conduct is in accordance with Standard
Letter of Credit Practice or in accordance with this Agreement.  Borrowers'
aggregate remedies against Issuing Bank and any Letter of Credit Related Person
for wrongfully honoring a presentation under any Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by Borrowers to Issuing Bank in respect of the honored presentation
in connection with such Letter of Credit under Section 2.10(d), plus interest at
the rate then applicable to Base Rate Loans hereunder.  Borrowers shall take
action to avoid and mitigate the amount of any damages claimed against Issuing
Bank or any other Letter of Credit Related Person, including by enforcing its
rights against the beneficiaries of the Letters of Credit.  Any claim by
Borrowers under or in connection with any Letter of Credit shall be reduced by
an amount equal to the sum of (x) the amount (if any) saved by Borrowers as a
result of the breach or alleged wrongful conduct complained of; and (y) the
amount (if any) of the loss that would have been avoided had Borrowers taken all
reasonable steps to mitigate any loss, and in case of a claim of wrongful
dishonor, by specifically and timely authorizing Issuing Bank to effect a cure.
 
(h) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank's use or refusal to use text submitted by Borrowers.  Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers'
purposes.  With respect to any Letter of Credit containing an "automatic
amendment" to extend the expiration date of such Letter of Credit, Issuing Bank,
in its sole and absolute discretion, may give notice of nonrenewal of such
Letter of Credit and, if Borrowers do not at any time want such Letter of Credit
to be renewed, Borrowers will so notify Agent and Issuing Bank at least 15
calendar days before Issuing Bank is required to notify the beneficiary of such
Letter of Credit or any advising bank of such nonrenewal pursuant to the terms
of such Letter of Credit.
 
(i) Borrowers' reimbursement and payment obligations under this Section 2.10 are
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever, including:
 
(i) any lack of validity, enforceability or legal effect of any Letter of Credit
or this Agreement or any term or provision therein or herein;
 
(ii) payment against presentation of any draft, demand or claim for payment
under any Drawing Document that does not comply in whole or in part with the
terms of the applicable Letter of Credit or which proves to be fraudulent,
forged or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
or a transferee of such Person purporting to be a successor or transferee of the
beneficiary of such Letter of Credit;
 
(iii) Issuing Bank or any of its branches or Affiliates being the beneficiary of
any Letter of Credit;
 
 
-26-

--------------------------------------------------------------------------------

 
(iv) Issuing Bank or any correspondent honoring a drawing against a Drawing
Document up to the amount available under any Letter of Credit even if such
Drawing Document claims an amount in excess of the amount available under the
Letter of Credit;
 
(v) the existence of any claim, set-off, defense or other right that Parent or
any of its Subsidiaries may have at any time against any beneficiary, any
assignee of proceeds, Issuing Bank or any other Person;
 
(vi) any other event, circumstance or conduct whatsoever, whether or not similar
to any of the foregoing that might, but for this Section 2.10(i), constitute a
legal or equitable defense to or discharge of, or provide a right of set-off
against, any Borrower's or any of its Subsidiaries' reimbursement and other
payment obligations and liabilities, arising under, or in connection with, any
Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or
 
(vii) the fact that any Default or Event of Default shall have occurred and be
continuing;
 
provided, however, that subject to Section 2.10(g) above, the foregoing shall
not release Issuing Bank from such liability to Borrowers as may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction against Issuing Bank following reimbursement or payment of the
obligations and liabilities, including reimbursement and other payment
obligations, of Borrowers to Issuing Bank arising under, or in connection with,
this Section 2.10 or any Letter of Credit.
 
(j) Without limiting any other provision of this Agreement, Issuing Bank and
each other Letter of Credit Related Person (if applicable) shall not be
responsible to Borrowers for, and Issuing Bank's rights and remedies against
Borrowers and the obligation of Borrowers to reimburse Issuing Bank for each
drawing under each Letter of Credit shall not be impaired by:
 
(i) honor of a presentation under any Letter of Credit that on its face
substantially complies with the terms and conditions of such Letter of Credit,
even if the Letter of Credit requires strict compliance by the beneficiary;
 
(ii) honor of a presentation of any Drawing Document that appears on its face to
have been signed, presented or issued (A) by any purported successor or
transferee of any beneficiary or other Person required to sign, present or issue
such Drawing Document or (B) under a new name of the beneficiary;
 
(iii) acceptance as a draft of any written or electronic demand or request for
payment under a Letter of Credit, even if nonnegotiable or not in the form of a
draft or notwithstanding any requirement that such draft, demand or request bear
any or adequate reference to the Letter of Credit;
 
(iv) the identity or authority of any presenter or signer of any Drawing
Document or the form, accuracy, genuineness or legal effect of any Drawing
Document (other than Issuing Bank's determination that such Drawing Document
appears on its face substantially to comply with the terms and conditions of the
Letter of Credit);
 
 
-27-

--------------------------------------------------------------------------------

 
(v) acting upon any instruction or request relative to a Letter of Credit or
requested Letter of Credit that Issuing Bank in good faith believes to have been
given by a Person authorized to give such instruction or request;
 
(vi) any errors, omissions, interruptions or delays in transmission or delivery
of any message, advice or document (regardless of how sent or transmitted) or
for errors in interpretation of technical terms or in translation or any delay
in giving or failing to give notice to Borrowers;
 
(vii) any acts, omissions or fraud by, or the insolvency of, any beneficiary,
any nominated person or entity or any other Person or any breach of contract
between any beneficiary and any Borrower or any of the parties to the underlying
transaction to which the Letter of Credit relates;
 
(viii) assertion or waiver of any provision of the ISP or UCP that primarily
benefits an issuer of a letter of credit, including any requirement that any
Drawing Document be presented to it at a particular hour or place;
 
(ix) payment to any paying or negotiating bank (designated or permitted by the
terms of the applicable Letter of Credit) claiming that it rightfully honored or
is entitled to reimbursement or indemnity under Standard Letter of Credit
Practice applicable to it;
 
(x) acting or failing to act as required or permitted under Standard Letter of
Credit Practice applicable to where Issuing Bank has issued, confirmed, advised
or negotiated such Letter of Credit, as the case may be;
 
(xi) honor of a presentation after the expiration date of any Letter of Credit
notwithstanding that a presentation was made prior to such expiration date and
dishonored by Issuing Bank if subsequently Issuing Bank or any court or other
finder of fact determines such presentation should have been honored;
 
(xii) dishonor of any presentation that does not strictly comply or that is
fraudulent, forged or otherwise not entitled to honor; or
 
(xiii) honor of a presentation that is subsequently determined by Issuing Bank
to have been made in violation of international, federal, state or local
restrictions on the transaction of business with certain prohibited Persons.
 
(k) Borrowers shall pay immediately upon demand to Agent for the account of
Issuing Bank as non-refundable Lender Group Expenses:  (i) a fronting fee which
shall be imposed by Issuing Bank upon the issuance of each Letter of Credit
of  .250% per annum of the face amount thereof, plus (ii) any and all other
customary commissions, fees and charges then in effect imposed by, and any and
all expenses incurred by, Issuing Bank, or by any adviser, confirming
institution or entity or other nominated person, relating to Letters of Credit,
at the time of issuance of any Letter of Credit and upon the occurrence of any
other activity with respect to any Letter of Credit (including transfers,
assignments of proceeds, amendments, drawings, renewals or
cancellations).  Notwithstanding the foregoing, if Issuing Bank is a Person
other than Wells Fargo, all fronting fees payable in respect of Letters of
Credit issued by such Issuing Bank shall be paid by Borrowers immediately upon
demand directly to such Issuing Bank for its own account.  No fronting fees or
issuance fees shall be payable hereunder with respect to any of the Existing
Letters of Credit.
 
 
-28-

--------------------------------------------------------------------------------

 
(l) If by reason of (x) any Change in Law, or (y) compliance by Issuing Bank or
any other member of the Lender Group with any direction, request, or requirement
(irrespective of whether having the force of law) of any Governmental Authority
or monetary authority including, Regulation D of the Board of Governors as from
time to time in effect (and any successor thereto):
 
(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued or caused to be issued
hereunder or hereby, or
 
(ii) there shall be imposed on Issuing Bank or any other member of the Lender
Group any other condition regarding any Letter of Credit,
 
and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof, then, and in any such case, Agent may, at any
time within a reasonable period after the additional cost is incurred or the
amount received is reduced, notify Borrowers, and Borrowers shall pay within 30
days after demand therefor, such amounts as Agent may specify to be necessary to
compensate Issuing Bank or any other member of the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder; provided, that (A) Borrowers shall not
be required to provide any compensation pursuant to this Section 2.10(l) for any
such amounts incurred more than 180 days prior to the date on which the demand
for payment of such amounts is first made to Borrowers, and (B) if an event or
circumstance giving rise to such amounts is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.  The determination by Agent of any amount due pursuant to this Section
2.10(l), as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
 
(m) Unless otherwise expressly agreed by Issuing Bank and Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP and UCP 600 shall apply to
each standby Letter of Credit, and (ii) the rules of UCP 600 shall apply to each
commercial Letter of Credit.
 
(n) In the event of a direct conflict between the provisions of this Section
2.10 and any provision contained in any Issuer Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 2.10 shall control and govern.
 
 
-29-

--------------------------------------------------------------------------------

 
2.11. LIBOR Option.
 
(a) Interest and Interest Payment Dates.  In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option, subject to
Section 2.11(b) below (the "LIBOR Option") to have interest on all or a portion
of the Revolving Loans be charged (whether at the time when made (unless
otherwise provided herein), upon conversion from a Base Rate Loan to a LIBOR
Rate Loan, or upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a
rate of interest based upon the LIBOR Rate.  Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at 3 month intervals after the commencement of the applicable Interest
Period and on the last day of such Interest Period), (ii) the date on which all
or any portion of the Obligations are accelerated pursuant to the terms hereof,
or (iii) the date on which this Agreement is terminated pursuant to the terms
hereof.  On the last day of each applicable Interest Period, unless Borrowers
properly have exercised the LIBOR Option with respect thereto, the interest rate
applicable to such LIBOR Rate Loan automatically shall convert to the rate of
interest then applicable to Base Rate Loans of the same Type hereunder.  At any
time that an Event of Default has occurred and is continuing, at the written
election of Agent or the Required Lenders, Borrowers no longer shall have the
option to request that Revolving Loans bear interest at a rate based upon the
LIBOR Rate.
 
(b) LIBOR Election.
 
(i)  Borrowers may, at any time and from time to time, so long as Borrowers have
not received a notice from Agent (which notice Agent may elect to give or not
give in its discretion unless Agent is directed to give such notice by the
Required Lenders, in which case, it shall give the notice to Borrowers), after
the occurrence and during the continuance of an Event of Default, to terminate
the right of Borrowers to exercise the LIBOR Option during the continuance of
such Event of Default, elect to exercise the LIBOR Option by notifying Agent
prior to 11:00 a.m. at least 1 Business Day prior to the commencement of the
proposed Interest Period (the "LIBOR Deadline").  Notice of Borrowers' election
of the LIBOR Option for a permitted portion of the Revolving Loans and an
Interest Period pursuant to this Section shall be made by delivery to Agent of a
LIBOR Notice received by Agent before the LIBOR Deadline, or by telephonic
notice received by Agent before the LIBOR Deadline (to be confirmed by delivery
to Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on the same
day).  Promptly upon its receipt of each such LIBOR Notice, Agent shall provide
a copy thereof to each of the affected Lenders.
 
(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers.  In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, "Funding Losses").  A
certificate of Agent or a Lender delivered to
 
 
-30-

--------------------------------------------------------------------------------

 
Borrowers setting forth in reasonable detail any amount or amounts that Agent or
such Lender is entitled to receive pursuant to this Section 2.11 shall be
conclusive absent manifest error.  Borrowers shall pay such amount to Agent or
the Lender, as applicable, within 30 days of the date of its receipt of such
certificate.  If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrowers, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrowers shall be obligated to pay
any resulting Funding Losses.
 
(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrowers shall
have not more than 5 LIBOR Rate Loans in effect at any given time.  Borrowers
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.
 
(c) Conversion.  Borrowers may convert LIBOR Rate Loans to Base Rate Loans of
the same Type at any time; provided, that in the event that LIBOR Rate Loans are
converted or prepaid on any date that is not the last day of the Interest Period
applicable thereto, including as a result of any prepayment through the required
application by Agent of any payments or proceeds of Collateral in accordance
with Section 2.3(b) or for any other reason, including early termination of the
term of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.11(b)(ii).
 
(d) Special Provisions Applicable to LIBOR Rate.
 
(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in corporate income tax laws)) and changes in the reserve requirements imposed
by the Board of Governors, which additional or increased costs would increase
the cost of funding or maintaining loans bearing interest at the LIBOR Rate.  In
any such event, the affected Lender shall give Borrowers and Agent notice of
such a determination and adjustment and Agent promptly shall transmit the notice
to each other Lender and, upon its receipt of the notice from the affected
Lender,  Borrowers may, by notice to such affected Lender (A) require such
Lender to furnish to Borrowers a statement setting forth in reasonable detail
the basis for adjusting such LIBOR Rate and the method for determining the
amount of such adjustment, or (B) repay the LIBOR Rate Loans of such Lender with
respect to which such adjustment is made (together with any amounts due under
Section 2.11(b)(ii)).
 
(ii) In the event that any change in market conditions or any Change in Law
shall at any time after the date hereof, in the reasonable opinion of any
Lender, make it unlawful or impractical for such Lender to fund or maintain
LIBOR Rate Loans or to continue
 
 
-31-

--------------------------------------------------------------------------------

 
such funding or maintaining, or to determine or charge interest rates at the
LIBOR Rate, such Lender shall give notice of such changed circumstances to Agent
and Borrowers and Agent promptly shall transmit the notice to each other Lender
and (y) in the case of any LIBOR Rate Loans of such Lender that are outstanding,
the date specified in such Lender's notice shall be deemed to be the last day of
the Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate
Loans of such Lender thereafter shall accrue interest at the rate then
applicable to Base Rate Loans of the same Type, and (z) Borrowers shall not be
entitled to elect the LIBOR Option until such Lender determines that it would no
longer be unlawful or impractical to do so.
 
(e) No Requirement of Matched Funding.  Anything to the contrary contained
herein notwithstanding, neither Agent, nor any Lender, nor any of their
Participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.
 
2.12. Capital Requirements.
 
(a) If, after the date hereof, Issuing Bank or any Lender determines that
(i) any Change in Law regarding capital or reserve requirements for banks or
bank holding companies, or (ii) compliance by Issuing Bank or such Lender, or
their respective parent bank holding companies, with any guideline, request or
directive of any Governmental Authority regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on Issuing
Bank's, such Lender's, or such holding companies' capital as a consequence of
Issuing Bank's or such Lender's commitments hereunder to a level below that
which Issuing Bank, such Lender, or such holding companies could have achieved
but for such Change in Law or compliance (taking into consideration Issuing
Bank's, such Lender's, or such holding companies' then existing policies with
respect to capital adequacy and assuming the full utilization of such entity's
capital) by any amount deemed by Issuing Bank or such Lender to be material,
then Issuing Bank or such Lender may notify Borrowers and Agent
thereof.  Following receipt of such notice, Borrowers agree to pay Issuing Bank
or such Lender on demand the amount of such reduction of return of capital as
and when such reduction is determined, payable within 30 days after presentation
by Issuing Bank or such Lender of a statement in the amount and setting forth in
reasonable detail Issuing Bank's or such Lender's calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error).  In determining such amount,
Issuing Bank or such Lender may use any reasonable averaging and attribution
methods.  Failure or delay on the part of Issuing Bank or any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Issuing
Bank's or such Lender's right to demand such compensation; provided that
Borrowers shall not be required to compensate Issuing Bank or a Lender pursuant
to this Section for any reductions in return incurred more than 180 days prior
to the date that Issuing Bank or such Lender notifies Borrowers of such Change
in Law giving rise to such reductions and of such Lender's intention to claim
compensation therefor; provided further that if such claim arises by reason of
the Change in Law that is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.
 
(b) If Issuing Bank or any Lender requests additional or increased costs
referred to in Section 2.10(l) or Section 2.11(d)(i) or amounts under Section
2.12(a) or sends a notice under Section 2.11(d)(ii) relative to changed
circumstances (such Issuing Bank or Lender,
 
 
-32-

--------------------------------------------------------------------------------

 
an "Affected Lender"), then such Affected Lender shall use reasonable efforts to
promptly designate a different one of its lending offices or to assign its
rights and obligations hereunder to another of its offices or branches, if
(i) in the reasonable judgment of such Affected Lender, such designation or
assignment would eliminate or reduce amounts payable pursuant to Section
2.10(l), Section 2.11(d)(i) or Section 2.12(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to
it.  Borrowers agree to pay all reasonable out-of-pocket costs and expenses
incurred by such Affected Lender in connection with any such designation or
assignment.  If, after such reasonable efforts, such Affected Lender does not so
designate a different one of its lending offices or assign its rights to another
of its offices or branches so as to eliminate Borrowers' obligation to pay any
future amounts to such Affected Lender pursuant to Section 2.10(l), Section
2.11(d)(i) or Section 2.12(a), as applicable, or to enable Borrowers to obtain
LIBOR Rate Loans, then Borrowers (without prejudice to any amounts then due to
such Affected Lender under Section 2.10(l), Section 2.11(d)(i) or Section
2.12(a), as applicable) may, unless prior to the effective date of any such
assignment the Affected Lender withdraws its request for such additional amounts
under Section 2.10(l),  Section 2.11(d)(i) or Section 2.12(a), as applicable, or
indicates that it is no longer unlawful or impractical to fund or maintain LIBOR
Rate Loans, may designate a different Issuing Bank or substitute a Lender, in
each case,  reasonably acceptable to Agent to purchase the Obligations owed to
such Affected Lender and such Affected Lender's commitments hereunder (a
"Replacement Lender"), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be "Issuing Bank" or a "Lender" (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be "Issuing Bank" or a "Lender" (as the case may be) for purposes of this
Agreement.
 
(c) Notwithstanding anything herein to the contrary, the protection of Sections
2.10(l), 2.11(d), and 2.12 shall be available to Issuing Bank and each Lender
(as applicable) regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, judicial ruling, judgment,
guideline, treaty or other change or condition which shall have occurred or been
imposed, so long as it shall be customary for issuing banks or lenders affected
thereby to comply therewith.  Notwithstanding any other provision herein,
neither Issuing Bank nor any Lender shall demand compensation pursuant to this
Section 2.12 if it shall not at the time be the general policy or practice of
Issuing Bank or such Lender (as the case may be) to demand such compensation in
similar circumstances under comparable provisions of other credit agreements, if
any.  Furthermore, if Borrowers are required to compensate Issuing Bank or any
Lender in respect of a Change in Law and if prior to the repayment in full (or
other satisfaction) of the Obligations and the termination of the Commitments,
such Change in Law is invalidated in a final, non-appealable judgment of a court
of competent jurisdiction, which judgment has retroactive effect to a point in
time prior to the period for which compensation was received, the Issuing Bank
or such Lender, as applicable, shall promptly after request therefor by
Borrowers remit to Borrowers the amount of such compensation received by Issuing
Bank or such Lender, as applicable.
 
 
-33-

--------------------------------------------------------------------------------

 
2.13. Joint and Several Liability of Borrowers.
 
(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lender Group under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.
 
(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
2.13), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.
 
(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
 
(d) The Obligations of each Borrower under the provisions of this Section 2.13
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 2.13(d)) or any other
circumstances whatsoever.
 
(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Revolving Loans or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or
 
 
-34-

--------------------------------------------------------------------------------

 
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.13 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.13, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
have not been paid in full or otherwise satisfied, the Obligations of each
Borrower under this Section 2.13 shall not be discharged except by performance
and then only to the extent of such performance.  The Obligations of each
Borrower under this Section 2.13 shall not be diminished or rendered
unenforceable by any winding up, reorganization, arrangement, liquidation,
reconstruction or similar proceeding with respect to any other Borrower or any
Agent or Lender.
 
(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agent and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers'
financial condition and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.
 
(g) The provisions of this Section 2.13 are made for the benefit of Agent, each
member of the Lender Group, each Bank Product Provider, and their respective
successors and assigns, and may be enforced by it or them from time to time
against any or all Borrowers as often as occasion therefor may arise and without
requirement on the part of Agent, any member of the Lender Group, any Bank
Product Provider, or any of their successors or assigns first to marshal any of
its or their claims or to exercise any of its or their rights against any
Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.13 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise satisfied.  If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 2.13 will forthwith be reinstated in effect, as though such payment
had not been made.
 
(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash.  Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any member of
the Lender Group hereunder or under any of the Bank Product Agreements are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.
 
 
-35-

--------------------------------------------------------------------------------

 
(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash.  If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations in accordance with Section 2.3(b).
 
3.  
CONDITIONS; TERM OF AGREEMENT.

 
3.1. Conditions Precedent to the Initial Extension of Credit. This Agreement
shall not become effective, and the Commitments hereunder shall not become
effective, neither Agent nor any Lender shall have any obligation to make any
extension of credit hereunder, and no Borrower or other Loan Party shall,
notwithstanding anything herein to the contrary, have any obligations, duties or
liabilities of an kind whatsoever hereunder, in each case until the date, upon
which each of the conditions precedent set forth on Schedule 3.1 is fulfilled
subject to the satisfaction of Agent and each Lender.  Until the occurrence of
the Closing Date, and the satisfaction or waiver of the conditions set forth on
Schedule 3.1, the Existing Credit Agreement shall remain in full force and
effect, subject to the terms thereof.  Upon the occurrence of the Closing Date,
and the satisfaction or waiver of the conditions set forth on Schedule 3.1, this
Agreement shall, without the taking of any further action, be deemed to have
amended and restated in its entirety the Existing Credit Agreement as provided
in Section 1.6.
 
3.2. Conditions Precedent to all Extensions of Credit.  The obligation of the
Lender Group (or any member thereof) to make any Revolving Loans hereunder (or
to extend any other credit hereunder) at any time shall be subject to the
following conditions precedent:
 
(a) the representations and warranties of Parent and its Subsidiaries contained
in this Agreement or in the other Loan Documents shall be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and
 
(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof.
 
3.3. Additional Conditions to Fixed Asset Loans.  The Borrowing Base shall be
increased by an amount equal to Fixed Asset Availability on the first date that
all of the following conditions are met (and, subject to the terms and
conditions of this Agreement, each Lender shall thereafter be obligated to make
Fixed Asset Loans pursuant to Section 2.1), provided, that such conditions are
met on or before December 31, 2014:
 
 
-36-

--------------------------------------------------------------------------------

 
(a) the Fixed Charge Coverage Ratio for the most recently ended period of twelve
fiscal months prior to the date of such initial Fixed Asset Loans for which
financial statements are available is not less than 1.10:1.00;
 
(b) after giving effect to such initial Fixed Asset Loans, Excess Availability
is not less than 20% of the Maximum Revolver Amount;
 
(c) Borrowers have delivered to Agent the Real Estate Deliveries;
 
(d) Borrowers have delivered to Agent such Equipment appraisals and related
documents as Agent shall have requested, in form and substance acceptable to
Agent;
 
(e) Borrowers have delivered to Agent the financial statements required pursuant
to Section 5.1 with respect to the fiscal year ended December 31, 2012; and
 
(f) no Default or Event of Default shall have occurred and be continuing or
shall result from the making of such initial Fixed Asset Loans.
 
3.4. Maturity.  This Agreement shall continue in full force and effect for a
term ending on the Maturity Date.
 
3.5. Effect of Maturity.  On the Maturity Date, all commitments of the Lender
Group to provide additional credit hereunder shall automatically be terminated
and all of the Obligations immediately shall become due and payable without
notice or demand and Borrowers shall be required to repay all of the Obligations
in full.  No termination of the obligations of the Lender Group (other than
payment in full of the Obligations and termination of the Commitments) shall
relieve or discharge any Loan Party of its duties, obligations, or covenants
hereunder or under any other Loan Document and Agent's Liens in the Collateral
shall continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full and the Commitments have been
terminated.  When all of the Obligations have been paid in full and the
Commitments have been terminated, Agent will, at Borrowers' sole expense,
execute and deliver any termination statements, lien releases, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are necessary to release, as of record,
Agent's Liens and all notices of security interests and liens previously filed
by Agent on its behalf.
 
3.6. Early Termination by Borrowers.  Borrowers have the option, at any time
upon at least 5 Business Days prior written notice to Agent, to terminate this
Agreement and terminate the Commitments hereunder by repaying to Agent all of
the Obligations in full.  The foregoing notwithstanding, (a) Borrowers may
rescind termination notices relative to proposed payments in full of the
Obligations with the proceeds of third party Indebtedness if the closing for
such issuance or incurrence does not happen on or before the date of the
proposed termination (in which case, a new notice shall be required to be sent
in connection with any subsequent termination), and (b) Borrowers may extend the
date of termination at any time with the consent of Agent (which consent shall
not be unreasonably withheld or delayed).
 
 
-37-

--------------------------------------------------------------------------------

 
3.7. Conditions Subsequent.  The obligation of the Lender Group (or any member
thereof) to continue to make Revolving Loans (or otherwise extend credit
hereunder) is subject to the fulfillment, on or before the date applicable
thereto, of the following conditions subsequent (the failure by Borrowers to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof (unless such date is extended, in writing, by Agent, which
Agent may do without obtaining the consent of the other members of the Lender
Group), shall constitute an Event of Default):
 
(a) No later than the date that is 5 Business Days following the Closing Date,
Borrowers shall deliver to Agent endorsements to the Loan Parties' liability
insurance policies, naming Agent as additional insured and otherwise in form and
substance reasonably satisfactory to Agent; and
 
(b) No later than the date that is 30 days following the Closing Date, Borrowers
shall deliver to Agent (i) such documentation as is reasonably requested by
Agent in order to assign all Deposit Accounts of Parent to Administrative
Borrower, and (ii) executed amendments to all Control Agreements with respect to
such Deposit Accounts to reflect such assignment.
 
(c) No later than the date that is 15 days following the Closing Date, Borrowers
shall deliver to Agent a copy of the declarations page for the Borrowers' flood
insurance policy for 100 Commercial, Atchison, Kansas, indicating that Agent is
named as mortgagee and loss payee on such policy.
 
4.  
REPRESENTATIONS AND WARRANTIES.

 
In order to induce the Lender Group to enter into this Agreement, each of Parent
and each Borrower makes the following representations and warranties to the
Lender Group which shall be true, correct, and complete, in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof), as of the Closing Date, and shall be true,
correct, and complete, in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), as of the
date of the making of each Revolving Loan (or other extension of credit) made
thereafter, as though made on and as of the date of such Revolving Loan (or
other extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date) and such representations and warranties shall
survive the execution and delivery of this Agreement:
 
4.1. Due Organization and Qualification; Subsidiaries.
 
(a) Each Loan Party (i) is duly organized and existing and in good standing
under the laws of the jurisdiction of its organization, (ii) is qualified to do
business in any state where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.
 
 
-38-

--------------------------------------------------------------------------------

 
(b) Set forth on Schedule 4.1(b) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement) is a complete and accurate description of the authorized Equity
Interests of each Borrower, by class, and, as of the Closing Date, a description
of the number of shares of each such class that are issued and
outstanding.  Except as set forth on Schedule 4.1(b), no Borrower is subject to
any obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Equity Interests or any security convertible into or
exchangeable for any of its Equity Interests.
 
(c) Set forth on Schedule 4.1(c) (as such Schedule may be updated from time to
time to reflect changes resulting from transactions permitted under this
Agreement), is a complete and accurate list of the Loan Parties' direct and
indirect Subsidiaries, showing: (i) the number of shares of each class of common
and preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by Parent or any Borrower.  All of the outstanding
Equity Interests of each such Subsidiary has been validly issued and is fully
paid and non-assessable.
 
(d) Except as set forth on Schedule 4.1(d), there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower's or any of its
Subsidiaries' Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.
 
4.2. Due Authorization; No Conflict.
 
(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.
 
(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not and will not
(i) violate any material provision of federal, state, or local law or regulation
applicable to any Loan Party or its Subsidiaries, the Governing Documents of any
Loan Party or its Subsidiaries, or any order, judgment, or decree of any court
or other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any Material Contract of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any Material
Contract of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.
 
 
-39-

--------------------------------------------------------------------------------

 
4.3. Governmental Consents.  The execution, delivery, and performance by each
Loan Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.
 
4.4. Binding Obligations; Perfected Liens.
 
(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors' rights generally.
 
(b) Agent's Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations,
(iv) commercial tort claims (other than those that, by the terms of the Guaranty
and Security Agreement, are required to be perfected), and (v) any Deposit
Accounts and Securities Accounts not subject to a Control Agreement as permitted
by Section 7(k)(iv) of the Guaranty and Security Agreement, and subject only to
the filing of financing statements and the recordation of the Mortgages, in each
case, in the appropriate filing offices), and first priority Liens, subject only
to Permitted Liens.
 
4.5. Title to Assets; No Encumbrances.  Each of the Loan Parties and its
Subsidiaries has, subject to Permitted Liens, (a) good, sufficient and legal
title to (in the case of fee interests in Real Property), (b) valid leasehold
interests in (in the case of leasehold interests in real or personal property),
and (c) good and marketable title to (in the case of all other personal
property), all of their respective assets reflected in their most recent
financial statements delivered pursuant to Section 5.1, in each case except for
assets disposed of since the date of such financial statements to the extent
permitted hereby.  All of such assets are free and clear of Liens except for
Permitted Liens.
 
4.6. Litigation.
 
(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Borrower, threatened in writing against a Loan Party or any of its
Subsidiaries that either individually or in the aggregate could reasonably be
expected to result in a Material Adverse Effect.
 
(b) Schedule 4.6(b) sets forth a complete and accurate description, with respect
to each of the actions, suits, or proceedings with asserted liabilities in
excess of, or that could reasonably be expected to result in liabilities in
excess of, $250,000 that, as of the Closing Date, is pending or, to the
knowledge of any Borrower threatened in writing against a Loan Party or any of
its Subsidiaries, of (i) the parties to such actions, suits, or proceedings,
(ii) the nature of the dispute that is the subject of such actions, suits, or
proceedings, (iii) the procedural status, as of the Closing Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of the
Loan Parties' and their Subsidiaries in connection with such actions, suits, or
proceedings is believed by Borrower to be covered by insurance.
 
 
-40-

--------------------------------------------------------------------------------

 
4.7. Compliance with Laws.  No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
 
4.8. No Material Adverse Effect.  All historical financial statements relating
to the Loan Parties and their Subsidiaries that have been delivered by Borrowers
to Agent have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects, the
Loan Parties' and their Subsidiaries' consolidated financial condition as of the
date thereof and results of operations for the period then ended.  Since
December 31, 2011, no event, circumstance, or change has occurred that has or
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties and their Subsidiaries.
 
4.9. Solvency.
 
(a) Each Loan Party is Solvent.
 
(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.
 
4.10. Employee Benefits
 
(a) Except as set forth on Schedule 4.10, no Loan Party, none of their
Subsidiaries, nor any of their ERISA Affiliates maintains or contributes to any
Benefit Plan.
 
(b) Each Loan Party and each of the ERISA Affiliates has complied in all
material respects with ERISA, the IRC and all applicable laws regarding each
Employee Benefit Plan.
 
(c) Each Employee Benefit Plan is, and has been, maintained in all material
respects in compliance with ERISA, the IRC, all applicable laws and the terms of
each such Employee Benefit Plan.
 
(d) Each Employee Benefit Plan that is intended to qualify under Section 401(a)
of the IRC has received a favorable determination letter from the Internal
Revenue Service or an application for such letter is currently being processed
by the Internal Revenue Service.  To the best knowledge of each Loan Party and
the ERISA Affiliates after due inquiry, nothing has occurred which would
prevent, or cause the loss of, such qualification.
 
 
-41-

--------------------------------------------------------------------------------

 
(e) No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Loan Party or ERISA Affiliate has been incurred
or is expected by any Loan Party or ERISA Affiliate to be incurred with respect
to any Pension Plan.
 
(f) No Notification Event exists or has occurred in the past six (6) years.
 
(g) No Loan Party or ERISA Affiliate sponsors, maintains, or contributes to any
Employee Benefit Plan, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities that may not be
terminated by any Loan Party or ERISA Affiliate in its sole discretion at any
time without material liability.
 
(h) No Loan Party or ERISA Affiliate has provided any security under Section 436
of the IRC.
 
4.11. Environmental Condition.  Except as set forth on Schedule 4.11, (a) to
each Borrower's knowledge, no Loan Party's nor any of its Subsidiaries'
properties or assets has ever been used by a Loan Party, its Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such disposal,
production, storage, handling, treatment, release or transport was in violation,
in any material respect, of any applicable Environmental Law, (b) to each
Borrower's knowledge, after due inquiry, no Loan Party's nor any of its
Subsidiaries' properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Loan Party nor any of its Subsidiaries has received
written notice that a Lien arising under any Environmental Law has attached to
any revenues or to any Real Property owned or operated by a Loan Party or its
Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor any of their
respective facilities or operations is subject to any outstanding written order,
consent decree, or settlement agreement with any Person relating to any
Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
 
4.12. Complete Disclosure.  All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrowers' industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrowers' industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.  The Projections
delivered to Agent on September 27, 2012 represent, and as of the date on which
any other Projections are delivered to Agent, such
 
 
-42-

--------------------------------------------------------------------------------

 
additional Projections represent, Borrowers' good faith estimate, on the date
such Projections are delivered, of the Loan Parties' and their Subsidiaries'
future performance for the periods covered thereby based upon assumptions
believed by Borrowers to be reasonable at the time of the delivery thereof to
Agent (it being understood that such Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties and their Subsidiaries, and no assurances can be given that such
Projections will be realized, and although reflecting Borrowers' good faith
estimate, projections or forecasts based on methods and assumptions which
Borrowers believed to be reasonable at the time such Projections were prepared,
are not to be viewed as facts, and that actual results during the period or
periods covered by the Projections may differ materially from projected or
estimated results).
 
4.13. Patriot Act.  To the extent applicable, each Loan Party is in compliance,
in all material respects, with the (a) Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act").  No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
4.14. Indebtedness.  Set forth on Schedule 4.14 is a true and complete list of
all Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such
Indebtedness as of the Closing Date.
 
4.15. Payment of Taxes.  Except as otherwise permitted under Section 5.5, all
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed (or an extension thereof has been
obtained), and all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable.  Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all taxes not yet due and payable.  No Borrower knows of any proposed
tax assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.
 
4.16. Margin Stock.  No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.
 
 
-43-

--------------------------------------------------------------------------------

 
4.17. Governmental Regulation.  No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable.  No Loan Party nor any of its
Subsidiaries is a "registered investment company" or a company "controlled" by a
"registered investment company" or a "principal underwriter" of a "registered
investment company" as such terms are defined in the Investment Company Act of
1940.
 
4.18. OFAC.  No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC.  No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person
or a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.  No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.
 
4.19. Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Borrower, threatened in writing
against Parent or its Subsidiaries before any Governmental Authority and no
grievance or arbitration proceeding pending or threatened in writing against
Parent or its Subsidiaries which arises out of or under any collective
bargaining agreement and that could reasonably be expected to result in a
Material Adverse Effect, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against Parent or
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of Parent
or its Subsidiaries and no union organizing activity taking place with respect
to any of the employees of Parent or its Subsidiaries.  None of Parent or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied that reasonably could be expected to result in a Material
Adverse Effect.  The hours worked and payments made to employees of Parent and
its Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable legal requirements, except to the extent such violations
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.  All material payments due from Parent or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
4.20. Parent as a Holding Company.  Parent is a holding company and, except as
permitted by Section 6.14,  does not have any material liabilities, own any
material assets, or engage in any operations or business.
 
4.21. Leases.  Each Loan Party and its Subsidiaries are entitled to possession
of the premises demised under all leases material to their business and to which
they are parties or under which they are operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or its Subsidiaries exists under any of
them.
 
 
-44-

--------------------------------------------------------------------------------

 
4.22. Eligible Accounts.  As to each Account that is identified by Borrowers as
an Eligible Account in a Borrowing Base Certificate submitted to Agent, such
Account is (a) a bona fide existing payment obligation of the applicable Account
Debtor created by the sale and delivery of Inventory or the rendition of
services to such Account Debtor in the ordinary course of the Borrowers'
business, (b) owed to a Borrower without any known defenses, disputes, offsets,
counterclaims, or rights of return or cancellation, and (c) not excluded as
ineligible by virtue of one or more of the excluding criteria (other than any
Agent-discretionary criteria) set forth in the definition of Eligible Accounts.
 
4.23. Eligible Inventory Categories.  As to each item of Inventory that is
identified by Borrowers as Eligible Starch/Protein Inventory, Eligible
Flour/Rye/Barley Inventory, Eligible Corn Inventory, Eligible Food Grade Alcohol
Inventory, Eligible Finished Goods Inventory, Eligible Barreled Inventory,
Eligible Barreled (Two-Year) Inventory, Eligible Rail Inventory, Eligible Work
in Process Inventory or Eligible Raw Materials Inventory in a Borrowing Base
Certificate submitted to Agent, such Inventory is (a) of good and merchantable
quality, free from known defects, and (b) not excluded as ineligible by virtue
of one or more of the excluding criteria (other than any Agent-discretionary
criteria) set forth in the definition of Eligible Inventory (in the case of
Eligible Rail Inventory, after giving effect to any exclusions therefrom
specified in the definition of Eligible Rail Inventory).
 
4.24. Eligible Equipment.  As to each item of Equipment that is identified by
the Borrowers as Eligible Equipment in a Borrowing Base Certificate submitted to
Agent, such Equipment is not excluded as ineligible by virtue of one or more of
the excluding criteria (other than any Agent-discretionary criteria) set forth
in the definition of Eligible Equipment.
 
4.25. Locations of Inventory and Equipment.  Except as set forth on Schedule
E-1, the Inventory and Equipment of Borrowers and their Subsidiaries is not
stored with a bailee, warehouseman, or similar party and is located only at, or
in-transit between, the locations identified on Schedule E-1 (as such Schedule
may be updated pursuant to Section 5.14).
 
4.26. Inventory and Equipment Records.  Each Loan Party keeps correct and
accurate records itemizing and describing the type, quality, and quantity of its
and its Subsidiaries' Inventory and Equipment and the book value thereof.
 
4.27. Material Contracts.  Schedule 4.27 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Closing Date.  Borrowers
have delivered true, correct and complete copies of such Material Contracts to
Agent on or before the date hereof other than individual purchase orders and
such Material Contracts listed on Schedule 4.27 which Material Contracts, by
their terms, prohibit disclosure to third parties (and are identified as such on
Schedule 4.27).  No Material Contract has been terminated, except where such
termination is being contested by a Loan Party diligently, in good faith and by
appropriate proceedings.
 
 
-45-

--------------------------------------------------------------------------------

 
4.28. Existing JVs.  Borrowers have delivered to Agent true, correct and
complete copies of all material agreements executed in connection with the
Borrowers' investments in the Existing JVs and which are currently in effect
(the "JV Documents"), including without limitation all contribution or other
investment agreements, the German Joint Venture Distribution Agreement and the
Illinois Joint Venture Marketing Agreement.  No defaults or breaches under or of
any JV Documents by any Loan Party is in existence, and to the actual knowledge
of Borrowers, no defaults or breaches under or of any JV Documents by any other
party thereto is in existence.  Other than the requirement of Parent to make a
capital contribution in the amount of $500,000 to the Illinois Joint Venture on
January 20, 2013 for the purchase of a boiler for use on the Pekin, Illinois
Real Property owned by the Illinois Joint Venture, No Loan Party has any
obligation under any JV Document to make additional capital contributions to or
any other Investment in either Existing JV.  Schedule 4.28 hereto accurately
lists (i) the number of shares of each class of Equity Interests authorized for
each Existing JV and (ii) the number and the percentage of the outstanding
shares of each class of Equity Interests of each Existing JV held by each
interest holder in each Existing JV.
 
5.  
AFFIRMATIVE COVENANTS.

 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations::
 
5.1. Financial Statements, Reports, Certificates.  Borrowers (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set forth on Schedule 5.1 no later than the times specified
therein, (b) agree that no Subsidiary of a Loan Party will have a fiscal year
different from that of Parent, (c) agree to maintain a system of accounting that
enables Borrowers to produce financial statements in accordance with GAAP, and
(d) agree that they will, and will cause each other Loan Party to, (i) keep a
reporting system that shows additions, sales, claims, returns, and allowances
with respect to their and their Subsidiaries' sales, and (ii) maintain their
billing systems and practices substantially as in effect as of the Closing Date
and shall only make material modifications thereto with notice to, and with the
consent of, Agent.
 
5.2. Reporting.  Borrowers (a) will deliver to Agent (and if so requested by
Agent, with copies for each Lender) each of the reports set forth on Schedule
5.2 at the times specified therein, and (b) agree to use commercially reasonable
efforts in cooperation with Agent to facilitate and implement a system of
electronic collateral reporting in order to provide electronic reporting of each
of the items set forth on such Schedule.
 
5.3. Existence.  Except as otherwise permitted under Section 6.3 or Section 6.4,
each Borrower will, and will cause each of its Subsidiaries and Parent to, at
all times preserve and keep in full force and effect such Person's valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.
 
 
-46-

--------------------------------------------------------------------------------

 
5.4. Maintenance of Properties.  Each Borrower will, and will cause each of its
Subsidiaries and Parent to, maintain and preserve all of its assets that are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted.
 
5.5. Taxes.  Each Borrower will, and will cause each of its Subsidiaries and
Parent to, pay in full before delinquency or before the expiration of any
extension period all material governmental assessments and taxes imposed,
levied, or assessed against it, or any of its assets or in respect of any of its
income, businesses, or franchises, except to the extent that the validity of
such governmental assessment or tax is the subject of a Permitted Protest.
 
5.6. Insurance.  Each Borrower will, and will cause each of its Subsidiaries and
Parent to, at Borrowers' expense, (a) maintain insurance respecting each of each
Borrower's and its Subsidiaries' assets wherever located, covering liabilities,
losses or damages as are customarily are insured against by other Persons
engaged in same or similar businesses and similarly situated and located,
including flood insurance with respect to any assets located on Real Property
that is in a flood zone.  All such policies of insurance shall be with
financially sound and reputable insurance companies acceptable to Agent (it
being agreed that, as of the Closing Date, Lloyd's of London and Liberty Mutual
are acceptable to Agent) and in such amounts as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrowers in effect as of the Closing Date
are acceptable to Agent).  All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
loss payable endorsement with a standard noncontributory "lender" or "secured
party" clause and are to contain such other provisions as Agent may reasonably
require to fully protect the Lenders' interest in the Collateral and to any
payments to be made under such policies.  All certificates of property and
general liability insurance are to be delivered to Agent, with the lender loss
payable (but only in respect of Collateral) and additional insured endorsements
in favor of Agent and shall provide for not less than 30 days (10 days in the
case of non-payment) prior written notice to Agent of the exercise of any right
of cancellation.  If any Borrower or its Subsidiaries fails to maintain such
insurance, Agent may arrange for such insurance, but at Borrowers' expense and
without any responsibility on Agent's part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  Borrowers shall give Agent prompt notice of any loss
exceeding $500,000 covered by their or their Subsidiaries' casualty or business
interruption insurance.  Upon the occurrence and during the continuance of an
Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
 
 
-47-

--------------------------------------------------------------------------------

 
5.7. Inspection.
 
(a) Each Borrower will, and will cause each of its Subsidiaries and Parent to,
permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect any of its
assets or books and records, to examine and make copies of its books and
records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees (provided an authorized
representative of a Borrower shall be allowed to be present) at such reasonable
times and intervals as Agent or any Lender, as applicable, may designate and, so
long as no Default or Event of Default has occurred and is continuing, with
reasonable prior notice to Borrowers and during regular business hours.
 
(b) Each Borrower will, and will cause each of its Subsidiaries and Parent to,
permit Agent and each of its duly authorized representatives or agents to
conduct appraisals and valuations at such reasonable times and intervals as
Agent may designate; provided, that so long as no Event of Default is in
existence, Agent will provide Borrowers with reasonable prior written notice
(which may include email notice) of each such appraisal or valuation that Agent
intends to conduct.
 
5.8. Compliance with Laws.  Each Borrower will, and will cause each of its
Subsidiaries and Parent to, comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, other than laws,
rules, regulations, and orders the non-compliance with which, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
5.9. Environmental.  Each Borrower will, and will cause each of its Subsidiaries
and Parent to,
 
(a) Keep any property either owned or operated by Parent or its Subsidiaries
free of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens,
 
(b) Promptly notify Agent of any release of which any Borrower has knowledge of
a Hazardous Material in any reportable quantity from or onto property owned or
operated by Parent or its Subsidiaries and take any Remedial Actions required to
abate said release or otherwise to come into compliance, in all material
respects, with applicable Environmental Law, and
 
(c) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide Agent with written notice of any of the following:  (i) written notice
that an Environmental Lien has been filed against any of the real or personal
property of Parent or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Parent or its Subsidiaries, and (iii) written notice of a violation, citation,
or other administrative order from a Governmental Authority.
 
5.10. Disclosure Updates.  Each Borrower will, promptly and in no event later
than 5 Business Days after obtaining knowledge thereof, notify Agent if any
written information, exhibit, or report furnished to Agent or the Lenders
contained, at the time it was furnished, any
 
 
-48-

--------------------------------------------------------------------------------

 
untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made.  The foregoing to the contrary notwithstanding,
any notification pursuant to the foregoing provision will not cure or remedy the
effect of the prior untrue statement of a material fact or omission of any
material fact nor shall any such notification have the effect of amending or
modifying this Agreement or any of the Schedules hereto.
 
5.11. Formation of Subsidiaries.  Each Borrower will, at the time that any Loan
Party forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after the Closing Date, within 10 days of such formation or
acquisition (or such later date as permitted by Agent in its sole discretion)
(a) cause such new Subsidiary to provide to Agent a joinder to the Guaranty and
Security Agreement, together with such other security agreements (including
mortgages and related Real Estate Deliveries with respect to any Real Property
owned in fee of such new Subsidiary with a fair market value greater than
$500,000), as well as appropriate financing statements (and with respect to all
property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided, that the joinder to the Guaranty
and Security Agreement, and such other security agreements shall not be required
to be provided to Agent with respect to any Subsidiary of Parent that is a CFC
if providing such agreements would result in adverse tax consequences or the
costs to the Loan Parties of providing such guaranty or such security agreements
are unreasonably excessive (as determined by Agent in consultation with
Borrowers) in relation to the benefits to Agent and the Lenders of the security
or guarantee afforded thereby, (b) provide, or cause the applicable Loan Party
to provide, to Agent a pledge agreement (or an addendum to the Guaranty and
Security Agreement) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent; provided,
that only 65% of the total outstanding voting Equity Interests of any first tier
Subsidiary of Parent that is a CFC (and none of the Equity Interests of any
Subsidiary of such CFC) shall be required to be pledged if pledging a greater
amount would result in adverse tax consequences or the costs to the Loan Parties
of providing such pledge are unreasonably excessive (as determined by Agent in
consultation with Borrowers) in relation to the benefits to Agent and the
Lenders of the security afforded thereby (which pledge, if reasonably requested
by Agent, shall be governed by the laws of the jurisdiction of such Subsidiary),
and (c) provide to Agent all other documentation, including one or more opinions
of counsel reasonably satisfactory to Agent, which, in its opinion, is
appropriate with respect to the execution and delivery of the applicable
documentation referred to above (including policies of title insurance or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage).  Any document, agreement, or instrument executed or issued pursuant
to this Section 5.11 shall constitute a Loan Document.
 
5.12. Further Assurances.  Each Borrower will, and will cause each of the other
Loan Parties to, at any time upon the reasonable request of Agent, execute or
deliver to Agent any and all financing statements, fixture filings, security
agreements, pledges, assignments, mortgages and related Real Estate Deliveries,
deeds of trust, opinions of counsel, and all other documents (the "Additional
Documents") that Agent may reasonably request in form and substance reasonably
satisfactory to Agent, to create, perfect, and continue perfected or to better
 
 
-49-

--------------------------------------------------------------------------------

 
perfect Agent's Liens in all of the assets of Parent and its Subsidiaries
(whether now owned or hereafter arising or acquired, tangible or intangible,
real or personal), to create and perfect Liens in favor of Agent in any Real
Property acquired by any Borrower or any other Loan Party with a fair market
value in excess of $500,000, and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents; provided
that the foregoing shall not apply to any Subsidiary of Parent that is a CFC if
providing such documents would result in adverse tax consequences or the costs
to the Loan Parties of providing such documents are unreasonably excessive (as
determined by Agent in consultation with Borrowers) in relation to the benefits
to Agent and the Lenders of the security afforded thereby.  To the maximum
extent permitted by applicable law, if any Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
each Borrower and each other Loan Party hereby authorizes Agent to execute any
such Additional Documents in the applicable Loan Party's name and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office.  In furtherance of, and not in limitation of, the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guaranteed by the Guarantors and are secured
by substantially all of the assets of Parent and its Subsidiaries, including all
of the outstanding capital Equity Interests of each Borrower and its
Subsidiaries (subject to exceptions and limitations contained in the Loan
Documents with respect to CFCs).
 
5.13. Lender Meetings.  Parent will, within 90 days after the close of each
fiscal year of Parent, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Borrowers, by conference call) with all Lenders
who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous fiscal year and the financial condition of
Parent and its Subsidiaries and the projections presented for the current fiscal
year of Parent.
 
5.14. Location of Inventory and Equipment.  Each Borrower will, and will cause
each of its Subsidiaries to, keep its Inventory and Equipment only at the
locations identified on Schedule E-1 and their chief executive offices only at
the locations identified on Schedule E-1; provided, that Borrowers may amend
Schedule E-1 so long as such amendment occurs by written notice to Agent not
less than 10 days prior to the date on which such Inventory is moved to such new
location or such chief executive office is relocated and so long as such new
location is within the continental United States.
 
5.15. Compliance with ERISA and the IRC.  In addition to and without limiting
the generality of Section 5.8, (a) comply in all material respects with
applicable provisions of ERISA and the IRC with respect to all Employee Benefit
Plans, (b) without the prior written consent of Agent and the Required Lenders,
not take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than  to pay contributions or premiums payable in the
ordinary course), (c) allow any facts or circumstances to exist with respect to
one or more Employee Benefit Plans that, in the aggregate, reasonably could be
expected to result in a Material Adverse Effect, (d) not participate in any
prohibited transaction that could result in a material civil penalty  excise
tax, fiduciary liability or correction obligation under ERISA or the IRC,
(e) operate each Employee Benefit Plan in such a manner that will not incur any
material tax liability under the IRC (including Section 4980B of the IRC), and
(e) furnish to Agent upon Agent's written request
 
 
-50-

--------------------------------------------------------------------------------

 
such additional information about any Employee Benefit Plan for which any Loan
Party or ERISA Affiliate could reasonably expect to incur any material
liability.  With respect to each Pension Plan (other than a Multiemployer Plan)
except as could not reasonably be expected to result in material liability to
the Loan Parties, the Loan Parties and the ERISA Affiliates shall (i) satisfy in
full and in a timely manner, without incurring any late payment or underpayment
charge or penalty and without giving rise to any Lien, all of the contribution
and funding requirements of the IRC and of ERISA, and (ii) pay, or cause to be
paid, to the PBGC in a timely manner, without incurring any late payment or
underpayment charge or penalty, all premiums required pursuant to ERISA.
 
6.  
NEGATIVE COVENANTS.

 
Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations:
 
6.1. Indebtedness
 
.  Each Borrower will not, and will not permit any of its Subsidiaries or Parent
to, create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.
 
6.2. Liens
 
.  Each Borrower will not, and will not permit any of its Subsidiaries or Parent
to, create, incur, assume, or suffer to exist, directly or indirectly, any Lien
on or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.
 
6.3. Restrictions on Fundamental Changes
 
.  Each Borrower will not, and will not permit any of its Subsidiaries or Parent
to,
 
(a) Other than in order to consummate a Permitted Acquisition, enter into any
merger, consolidation, reorganization, or recapitalization, or reclassify its
Equity Interests, except for (i) any merger between Loan Parties, provided, that
a Borrower must be the surviving entity of any such merger to which it is a
party and no merger may occur between Parent and any Borrower, (ii) any merger
between a Loan Party and a Subsidiary of such Loan Party that is not a Loan
Party so long as such Loan Party is the surviving entity of any such merger, and
(iii) any merger between Subsidiaries of Parent that are not Loan Parties,
 
(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Parent with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Parent or any Borrower)
or any of its wholly-owned Subsidiaries so long as all of the assets (including
any interest in any Equity Interests) of such liquidating or dissolving Loan
Party or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Parent
that is not a Loan Party (other than any such Subsidiary the Equity Interests of
which (or any portion thereof) is subject to a Lien in favor of Agent) so long
as all of the assets of such liquidating or dissolving Subsidiary are
transferred to a Subsidiary of Parent that is not liquidating or dissolving, or
 
 
-51-

--------------------------------------------------------------------------------

 
(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.
 
6.4. Disposal of Assets.  Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, each Borrower will not, and will not
permit any of its Subsidiaries or Parent to, convey, sell, lease, license,
assign, transfer, or otherwise dispose of (or enter into an agreement to convey,
sell, lease, license, assign, transfer, or otherwise dispose of) any of its or
their assets.
 
6.5. Nature of Business.  Each Borrower will not, and will not permit any of its
Subsidiaries or Parent to, make any change in the nature of its or their
business as described in Schedule 6.5 or acquire any properties or assets that
are not reasonably related to the conduct of such business activities; provided,
that the foregoing shall not prevent Parent and its Subsidiaries from engaging
in any business that is reasonably related or ancillary to its or their
business.
 
6.6. Prepayments and Amendments.  Each Borrower will not, and will not permit
any of its Subsidiaries or Parent to,
 
(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,
 
(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Parent or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, and (B) Permitted Intercompany Advances, or
 
(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or
 
(b) Directly or indirectly, amend, modify, or change
 
(i) any of the material terms or provisions of any agreement, instrument,
document, indenture, or other writing evidencing or concerning Permitted
Indebtedness other than (A) the Obligations in accordance with this Agreement,
(B) Permitted Intercompany Advances, and (C) Indebtedness permitted under
clauses (c), (h), (j) and (k) of the definition of Permitted Indebtedness, or
 
(ii) any of the terms or provisions of the Governing Documents of any Loan Party
or any of its Subsidiaries if the effect thereof, either individually or in the
aggregate, could reasonably be expected to be materially adverse to the
interests of the Lenders.
 
6.7. Restricted Payments.  Each Borrower will not, and will not permit any of
its Subsidiaries or Parent to, make any Restricted Payment; provided, that, so
long as it is permitted by law, and so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom,
 
 
-52-

--------------------------------------------------------------------------------

 
(a) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Parent held by such Persons,
provided, that the aggregate amount of such redemptions made by Parent during
the term of this Agreement plus the amount of Indebtedness outstanding under
clause (k) of the definition of Permitted Indebtedness, does not exceed $500,000
in the aggregate,
 
(b) Parent may make distributions to former employees, officers, or directors of
Parent (or any spouses, ex-spouses, or estates of any of the foregoing), solely
in the form of forgiveness of Indebtedness of such Persons owing to Parent on
account of repurchases of the Equity Interests of Parent held by such Persons;
provided that such Indebtedness was incurred by such Persons solely to acquire
Equity Interests of Parent,
 
(c) Parent may make distributions not otherwise permitted pursuant to paragraphs
(a), (b) and (d) in an amount not to exceed $2,000,000 in the aggregate in any
fiscal year,
 
(d) so long (i) Excess Availability, after giving effect to such Restricted
Payment, exceeds 17.5% of the Maximum Revolver Amount and (ii) the Fixed Charge
Coverage Ratio for the most recently ended period of twelve months for which
financial statements are available is not less than 1.20:1.00, Parent may make
distributions not otherwise permitted pursuant to paragraphs (a) through (c)
above, including, without limitation, distributions in connection with the
repurchase by Parent of Equity Interests of Parent; and
 
(e) Borrowers may make distributions to Parent in order to allow Parent to make
Restricted Payments permitted to be paid under this Section 6.7 or to allow
Parent to pay liabilities permitted to be incurred by Parent pursuant to Section
6.14.
 
6.8. Accounting Methods.  Parent will not, and will not permit any of its
Subsidiaries to, modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).
 
6.9. Investments.  Each Borrower will not, and will not permit any of its
Subsidiaries or Parent to, directly or indirectly, make or acquire any
Investment or incur any liabilities (including contingent obligations) for or in
connection with any Investment except for Permitted Investments.
 
6.10. Transactions with Affiliates.  Each Borrower will not, and will not permit
any of its Subsidiaries or Parent to, directly or indirectly, enter into or
permit to exist any transaction with any Affiliate of Parent or any of its
Subsidiaries except for:
 
(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Parent or its Subsidiaries, on the one hand, and any
Affiliate of Parent or its Subsidiaries, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Parent or its Subsidiaries in excess of
$500,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Parent or its Subsidiaries, as
applicable, than would be obtained in an arm's length transaction with a
non-Affiliate,
 
 
-53-

--------------------------------------------------------------------------------

 
(b) so long as it has been approved by Parent's or its applicable Subsidiary's
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Parent or its applicable Subsidiary,
 
(c) so long as it has been approved by Parent's or its applicable Subsidiary's
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Parent and its
Subsidiaries in the ordinary course of business and consistent with industry
practice,
 
(d) transactions permitted by Section 6.3 or Section 6.7, or any Permitted
Intercompany Advance,
 
(e) purchases of Inventory by any Borrower from the Illinois Joint Venture
pursuant to the terms of the Illinois Joint Venture Marketing Agreement, as it
exists on the Closing Date, and
 
(f) purchases of Inventory by MGPI Processing from the German Joint Venture
pursuant to the terms of the German Joint Venture Distribution Agreement, as it
exists on the Closing Date.
 
6.11. Use of Proceeds.  Each Borrower will not, and will not permit any of its
Subsidiaries or Parent to, use the proceeds of any loan made hereunder for any
purpose other than (a) on the Closing Date,  to pay the fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, in each case, as set forth
in the Funds Flow Agreement, and (b) thereafter, consistent with the terms and
conditions hereof, for their lawful and permitted purposes (including that no
part of the proceeds of the loans made to Borrowers will be used to purchase or
carry any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors).
 
6.12. Limitation on Issuance of Equity Interests.  Except for the issuance or
sale of Qualified Equity Interests by Parent, Parent will not, and will not
permit any of its Subsidiaries to, issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests.
 
6.13. Inventory with Bailees.  Each Borrower will not, and will not permit any
of its Subsidiaries to, store its Inventory at any time with a bailee,
warehouseman, or similar party unless Agent has been notified in writing of such
location pursuant to Section 5.14, and Borrowers have delivered to Agent a
Collateral Access Agreement with respect to such location.
 
6.14. Parent as Holding Company.  Each Borrower will not permit Parent to incur
any liabilities, own or acquire any assets, or engage itself in any operations
or business, except (i) the ownership of assets or incurrence of liabilities in
connection with Parent's ownership of Borrowers and its rights and obligations
under the Loan Documents, (ii) the incurrence of liabilities in connection with
stock incentive and stock buyback plans not otherwise prohibited
 
 
-54-

--------------------------------------------------------------------------------

 
hereunder, (iii) the incurrence of indemnification obligations under (A)
Parent's organizational documents and (B) letters of intent issued in connection
with Permitted Acquisitions, (iv) the guaranty by Parent of any obligations of a
Borrower, to the extent such obligations are otherwise permitted hereunder, (v)
the issuance of Indebtedness in connection with stock repurchases otherwise
permitted hereunder, and the ownership of any stock repurchased in connection
therewith, (vi) the incurrence of liabilities constituting ordinary course
overhead expenses in connection with Parent's activities as a holding company
and related to the business of the Loan Parties, including liabilities for
payment of taxes associated with the operations of the Loan Parties and (vii)
the incurrence of liabilities arising out of litigation matters not otherwise
constituting a default hereunder.
 
6.15. Employee Benefits.
 
(a) terminate, or permit any ERISA Affiliate to terminate, any Pension Plan in a
manner, or take any other action with respect to any Plan, which could
reasonably be expected to result in a material liability of any Loan Party or
ERISA Affiliate to the PBGC,
 
(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Benefit Plan,
agreement relating thereto or applicable Law, any Loan Party or ERISA Affiliate
is required to pay if such failure could reasonably be expected to have a
Material Adverse Effect,
 
(c) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $250,000 with respect to all Pension Plans in the aggregate,
 
(d) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to a Loan
Party or with respect to any ERISA Affiliate if such Person sponsors, maintains
or contributes to, or at any time in the six-year period preceding such
acquisition has sponsored, maintained, or contributed to, (i) any Pension or
(ii) any Multiemployer Plan,
 
(e) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan not set forth on Schedule 4.10, or
 
(f) amend, or permit any ERISA Affiliate to amend, a Pension Plan resulting in a
material increase in current liability such that a Loan Party or ERISA Affiliate
is required to provide security to such Plan under the IRC.
 
 
-55-

--------------------------------------------------------------------------------

 
6.16. Environmental.  Each Borrower will not, and will not permit any of its
Subsidiaries to, fail to comply in all material respects with Environmental
Laws.  Each Borrower will provide Agent prompt notice of any such noncompliance.
 
7.  
FINANCIAL COVENANTS.

 
Each of Parent and each Borrower covenants and agrees that, until termination of
all of the Commitments and payment in full of the Obligations:
 
7.1.  Fixed Charge Coverage.  Commencing on the date on which a Financial
Covenant Period begins and measured as of the end of the fiscal month
immediately preceding the date on which a Financial Covenant Period first begins
and as of each fiscal month end thereafter during such Financial Covenant
Period, Borrowers will have a Fixed Charge Coverage Ratio, measured on a month
end basis, of at least 1.10:1.00 for each of (i) each period commencing on
November 1, 2012 and ending on the last day of a calendar month during the
period commencing on the Closing Date and ending on October 31, 2013  and (ii)
each subsequent twelve month period ending on the last day of a calendar month
thereafter commencing November 30, 2013.
 
7.2. Excess Availability.  Borrowers will maintain Excess Availability of at
least $4,000,000 at all times prior to the later of (i) the one year anniversary
of the Closing Date and (ii) the last day of the first twelve month period for
which Borrowers have maintained a Fixed Charge Coverage Ratio of at least
1.10:1.00.
 


8.  
EVENTS OF DEFAULT.

 
Any one or more of the following events shall constitute an event of default
(each, an "Event of Default") under this Agreement:
 
8.1. Payments.  If Borrowers fail to pay when due and payable, or when declared
due and payable, (a) all or any portion of the Obligations consisting of
interest, fees, or charges due the Lender Group, reimbursement of Lender Group
Expenses, or other amounts (other than any portion thereof constituting
principal) constituting Obligations (including any portion thereof that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), and such failure continues for a period of 3 Business Days, (b) all
or any portion of the principal of the Loans, including any payment required in
connection with a permanent reduction of the Fixed Asset Sub-Line Amount, or
(c) any amount payable to Issuing Bank in reimbursement of any drawing under a
Letter of Credit;
 
8.2. Covenants.  If any Loan Party or any of its Subsidiaries:
 
(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 3.7, 5.1, 5.2, 5.3 (solely if any Borrower is not in good
standing in its jurisdiction of organization), 5.6, 5.7 (solely if any Borrower
refuses to allow Agent or its representatives or agents to visit any Borrower's
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss Borrowers' affairs, finances, and accounts
with officers and employees of any Borrower), 5.10, 5.11, 5.13, 5.14, or 5.15 of
this Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this
Agreement, or (iv) Section 7 of the Guaranty and Security Agreement;
 
 
-56-

--------------------------------------------------------------------------------

 
(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if any Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, and 5.12 of this Agreement and
such failure continues for a period of 15 days after the earlier of (i) the date
on which such failure shall first become known to any officer of any Borrower or
(ii) the date on which written notice thereof is given to Borrowers by Agent; or
 
(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of any
Borrower or (ii) the date on which written notice thereof is given to Borrowers
by Agent;
 
8.3. Judgments.  If one or more judgments, orders, or awards for the payment of
money involving an aggregate amount of $750,000, or more (except to the extent
fully covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;
 
8.4. Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries;
 
8.5. Involuntary Bankruptcy, etc.  If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, or (e) an order for relief shall have been issued or entered
therein;
 
8.6. Default Under Other Agreements.  If there is (a) a default in one or more
agreements to which a Loan Party or any of its Subsidiaries is a party with one
or more third Persons relative to a Loan Party's or any of its Subsidiaries'
Indebtedness involving an aggregate amount of $750,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such third Person, irrespective of whether exercised, to
accelerate the maturity of such Loan Party's or its Subsidiary's obligations
thereunder, or (b) a default in or an involuntary early termination of one or
more Hedge Agreements to which a Loan Party or any of its Subsidiaries is a
party involving an aggregate amount of $750,000 or more;
 
 
-57-

--------------------------------------------------------------------------------

 
8.7. Representations, etc.  If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue in any material respect (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the date of issuance or making or deemed making thereof;
 
8.8. Guaranty.  If the obligation of any Guarantor under the guaranty contained
in the Guaranty and Security Agreement is limited or terminated by operation of
law or by such Guarantor (other than in accordance with the terms of this
Agreement);
 
8.9. Security Documents.  If the Guaranty and Security Agreement or any other
Loan Document that purports to create a Lien, shall, for any reason, fail or
cease to create a valid and perfected and, except to the extent of Permitted
Liens, first priority Lien on the Collateral covered thereby, except (a) as a
result of a disposition of the applicable Collateral in a transaction permitted
under this Agreement or (b) as the result of an action or failure to act on the
part of Agent;
 
8.10. Loan Documents.  The validity or enforceability of any Loan Document shall
at any time for any reason  (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or
 
8.11. Change of Control.  A Change of Control shall occur, whether directly or
indirectly.
 
8.12. ERISA.  The occurrence of any of the following events:  (a) any Loan Party
or ERISA Affiliate fails to make full payment when due of all amounts which any
Loan Party or ERISA Affiliate is required to pay as contributions, installments,
or otherwise to or with respect to a Pension Plan or Multiemployer Plan, and
such failure could reasonably be expected to result in liability in excess of
$750,000, (b) an accumulated funding deficiency or funding shortfall in excess
of $750,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, individually or in the aggregate, (c) a Notification Event, which could
reasonably be expected to result in liability in excess of $750,000, either
individually or in the aggregate, or (d) any Loan Party or ERISA Affiliate
completely or partially withdraws from one or more Multiemployer Plans and
incurs Withdrawal Liability in excess of $750,000 in the aggregate, or fails to
make any Withdrawal Liability payment when due.
 
9.  
RIGHTS AND REMEDIES.

 
9.1. Rights and Remedies.  Upon the occurrence and during the continuation of an
Event of Default, Agent may, and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrowers), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:
 
 
-58-

--------------------------------------------------------------------------------

 
(a) (i) declare the principal of, and any and all accrued and unpaid interest
and fees in respect of, the Loans and all other Obligations (other than the Bank
Product Obligations), whether evidenced by this Agreement or by any of the other
Loan Documents to be immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrowers shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by each Borrower, and (ii) direct Borrowers to provide (and
Borrowers agree that upon receipt of such notice Borrowers will provide) Letter
of Credit Collateralization to Agent to be held as security for Borrowers'
reimbursement obligations for drawings that may subsequently occur under issued
and outstanding Letters of Credit;
 
(b) declare the Commitments terminated, whereupon the Commitments shall
immediately be terminated together with (i) any obligation of any Revolving
Lender to make Revolving Loans, (ii) the obligation of the Swing Lender to make
Swing Loans, and (iii) the obligation of Issuing Bank to issue Letters of
Credit; and
 
(c) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.
 
The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers' reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers' or
their Subsidiaries' obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Parent and Borrowers.
 
9.2. Remedies Cumulative.  The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity.  No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver.  No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.
 
 
-59-

--------------------------------------------------------------------------------

 
10.  
WAIVERS; INDEMNIFICATION.

 
10.1. Demand; Protest; etc.  Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which any Borrower may in any way be liable.
 
10.2. The Lender Group's Liability for Collateral.  Each Borrower hereby agrees
that:  (a) so long as Agent complies with its obligations, if any, under the
Code, the Lender Group shall not in any way or manner be liable or responsible
for:  (i) the safekeeping of the Collateral, (ii) any loss or damage thereto
occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.
 
10.3. Indemnification.  Each Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons, and each Participant (each,
an "Indemnified Person") harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all
reasonable fees and disbursements of attorneys, experts, or consultants and all
other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery (provided that Borrowers
shall not be liable for costs and expenses (including attorneys' fees) of any
Lender (other than Wells Fargo) incurred in advising, structuring, drafting,
reviewing, administering or syndicating the Loan Documents), enforcement,
performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the
transactions contemplated hereby or thereby or the monitoring of Parent's
Borrowers' and its Subsidiaries' compliance with the terms of the Loan Documents
(provided, that the indemnification in this clause (a) shall not extend to
(i) disputes solely between or among the Lenders that do not involve any acts
or omissions of any Loan Party, or (ii) disputes solely between or among the
Lenders and their respective Affiliates that do not involve any acts or
omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by Section
16), (b) with respect to any actual or prospective investigation, litigation, or
proceeding related to this Agreement, any other Loan Document, the making of any
Loans or issuance of any Letters of Credit hereunder, or the use of the proceeds
of the Loans or the Letters of Credit provided hereunder (irrespective of
whether any Indemnified Person is a party thereto), or any act, omission, event,
or circumstance in any manner related thereto, and (c) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by any Borrower or
any of its Subsidiaries or any Environmental Actions, Environmental Liabilities
or Remedial Actions related in any way to any such assets or properties of any
Borrower or any of its Subsidiaries (each and all of the
 
 
-60-

--------------------------------------------------------------------------------

 
foregoing, the "Indemnified Liabilities").  The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to have resulted from the gross
negligence or willful misconduct of such Indemnified Person or its officers,
directors, employees, attorneys, or agents.  This provision shall survive the
termination of this Agreement and the repayment in full of the Obligations.  If
any Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Borrowers were required to
indemnify the Indemnified Person receiving such payment, the Indemnified Person
making such payment is entitled to be indemnified and reimbursed by Borrowers
with respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN
WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.
 
11.  
NOTICES.

 
Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to Parent, any Borrower or Agent, as the case may be, they shall be sent
to the respective address set forth below:
 
If to Parent or any Borrower:
c/o MGPI Processing, Inc., as Administrative Borrower
100 Commercial Street
PO Box 130
Atchison, Kansas 66002
Attn:  Don Tracy
Fax No.: (913) 360-5635
   
with copies to:
BRYAN CAVE LLP
1200 Main Street, Suite 3500
Kansas City, Missouri  64105
Attn:  Joseph P. Dubinski, Esq. and
            Robert M. Thompson, Esq.
Fax No. (816) 374-3300
   
If to Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION
150 S. Wacker Drive, Suite 2200
Chicago, Illinois 60606
Attn: Business Finance Division Manager
Fax No. (312) 332-0424

 
 
-61-

--------------------------------------------------------------------------------

 

   
with copies to:
GOLDBERG KOHN LTD.
55 E. Monroe, Suite 300
Chicago, Illinois 60603
Attn:  David L. Dranoff, Esq.
Fax No. (312) 863-7439



Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or 3 Business Days
after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender's receipt of an acknowledgment from the intended recipient (such
as by the "return receipt requested" function, as available, return email or
other written acknowledgment).
 
12.  
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

 
(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
 
(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  EACH OF PARENT
AND EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).
 
 
-62-

--------------------------------------------------------------------------------

 
(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF PARENT AND EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH A "CLAIM").  EACH OF PARENT AND EACH BORROWER AND EACH
MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
(d) EACH OF PARENT AND EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE COUNTY OF COOK AND THE STATE OF ILLINOIS, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT, THE SWING LENDER, ANY
OTHER LENDER, ISSUING BANK, OR ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE,
COUNSEL, REPRESENTATIVE, AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE
UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN
OR SUSPECTED TO EXIST IN ITS FAVOR.
 
 
-63-

--------------------------------------------------------------------------------

 
(f) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF
CALIFORNIA (THE "COURT") BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY
CLAIM AND THE WAIVER SET FORTH IN CLAUSE (C) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:
 
(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 638 THROUGH
645.1.  THE PARTIES INTEND THIS GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY
ENFORCEABLE.  VENUE FOR THE REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF LOS
ANGELES, CALIFORNIA.
 
(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS).  THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.
 
(iii) HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL OF THEIR OWN CHOICE,
EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR MUTUAL BENEFIT AGREES
THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE BETWEEN THEM THAT
ARISES OUT OF OR IS RELATED TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
13.  
ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 
13.1. Assignments and Participations.
 
(a) (i)           Subject to the conditions set forth in clause (a)(ii) below,
any Lender may assign and delegate all or any portion of its rights and duties
under the Loan Documents (including the Obligations owed to it and its
Commitments) to one or more assignees so long as such prospective assignee is an
Eligible Transferee (each, an "Assignee"), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:
 
 
-64-

--------------------------------------------------------------------------------

 
(A) Borrowers; provided, that no consent of Borrowers shall be required (1) if
an Event of Default has occurred and is continuing or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender or a Related Fund; provided further, that Borrowers shall
be deemed to have consented to a proposed assignment unless they object thereto
by written notice to Agent within 5 Business Days after having received notice
thereof; and
 
(B) Agent, Swing Lender, and Issuing Bank.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) no assignment may be made to a natural person,
 
(B) no assignment may be made to a Loan Party or an Affiliate of a Loan Party,
 
(C) the amount of the Commitments and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),
 
(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement,
 
(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,
 
(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent's separate account, a processing fee in the amount of $3,500, and
 
(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the "Administrative
Questionnaire").
 
(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a "Lender" and shall
 
 
-65-

--------------------------------------------------------------------------------

 
have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assigning Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (except with respect to
Section 10.3) and be released from any future obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto); provided, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender's obligations under Section 15 and Section
17.9(a).
 
(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
 
(d) Immediately upon Agent's receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to Section
13.1(b), this Agreement shall be deemed to be amended to the extent, but only to
the extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom.  The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.
 
(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a "Participant") participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the "Originating Lender") hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
"Lender" for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not
 
 
-66-

--------------------------------------------------------------------------------

 
constitute a "Lender" hereunder or under the other Loan Documents and the
Originating Lender's obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender's rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, and
(vii) all amounts payable by Borrowers hereunder shall be determined as if such
Lender had not sold such participation, except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collateral, or otherwise in respect of the Obligations.  No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.
 
(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Parent and its Subsidiaries and their
respective businesses.
 
(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.
 
(h) Agent (as a non-fiduciary agent on behalf of Borrowers) shall maintain, or
cause to be maintained, a register (the "Register") on which it enters the name
and address of each Lender as the registered owner of the Revolver Commitments
(and the principal amount
 
 
-67-

--------------------------------------------------------------------------------

 
thereof and stated interest thereon) held by such Lender (each, a "Registered
Loan").  Other than in connection with an assignment by a Lender of all or any
portion of its portion of the Revolver Commitments to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s).  Prior to the
registration of assignment or sale of any Registered Loan (and the registered
note, if any evidencing the same), Borrowers shall treat the Person in whose
name such Registered Loan (and the registered note, if any, evidencing the same)
is registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.  In
the case of any assignment by a Lender of all or any portion of its Revolver
Commitment to an Affiliate of such Lender or a Related Fund of such Lender, and
which assignment is not recorded in the Register, the assigning Lender, on
behalf of Borrowers, shall maintain a register comparable to the Register.
 
(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrowers, shall maintain (or
cause to be maintained) a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register").  A Registered Loan (and
the Registered Note, if any, evidencing the same) may be participated in whole
or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.
 
(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrowers from time to time as Borrowers may reasonably request.
 
13.2. Successors.  This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that no
Borrower may assign this Agreement or any rights or duties hereunder without the
Lenders' prior written consent and any prohibited assignment shall be absolutely
void ab initio.  No consent to assignment by the Lenders shall release any
Borrower from its Obligations.  A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by any Borrower is required in connection with any such
assignment.
 
 
-68-

--------------------------------------------------------------------------------

 
14.  
AMENDMENTS; WAIVERS.

 
14.1. Amendments and Waivers.
 
(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than Bank Product Agreements or the
Fee Letter), and no consent with respect to any departure by Parent or any
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by Agent at the written request of the
Required Lenders) and the Loan Parties that are party thereto and then any such
waiver or consent shall be effective, but only in the specific instance and for
the specific purpose for which given; provided, that no such waiver, amendment,
or consent shall, unless in writing and signed by all of the Lenders directly
affected thereby and all of the Loan Parties that are party thereto, do any of
the following:
 
(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section
2.3(c)(i),
 
(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,
 
(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except in connection with the waiver
of applicability of Section 2.5(c) (which waiver shall be effective with the
written consent of the Required Lenders)),
 
(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,
 
(v) amend, modify, or eliminate Section 3.1, 3.2, or 3.3,
 
(vi) amend, modify, or eliminate Section 15.11,
 
(vii) other than as permitted by Section 15.11, release Agent's Lien in and to
any of the Collateral,
 
(viii) amend, modify, or eliminate the definitions of "Required Lenders" or "Pro
Rata Share",
 
(ix) contractually subordinate any of Agent's Liens,
 
(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release any Borrower or any Guarantor from any obligation for the payment of
money or consent to the assignment or transfer by any Borrower or any Guarantor
of any of its rights or duties under this Agreement or the other Loan Documents,
or
 
 
-69-

--------------------------------------------------------------------------------

 
(xi) amend, modify, or eliminate any of the provisions of Section 2.3(b)(i) or
(ii) or Section 2.3(e) or (f);
 
(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,
 
(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrowers (and shall not require the
written consent of any of the Lenders),
 
(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrowers, and the Required Lenders;
 
(c) No amendment, waiver, modification, elimination, or consent shall amend,
without written consent of Agent, Borrowers and the Supermajority Lenders,
modify, or eliminate the definition of Borrowing Base or any of the defined
terms (including the definitions of Eligible Accounts, Eligible Starch/Protein
Inventory, Eligible Flour/Rye/Barley Inventory, Eligible Corn Inventory,
Eligible Food Grade Alcohol Inventory, Eligible Finished Goods Inventory,
Eligible Barreled Inventory, Eligible Barreled (Two-Year) Inventory, Eligible
Rail Inventory, Eligible Work in Process Inventory, Eligible Raw Materials
Inventory, Eligible Inventory, Eligible Equipment and Eligible Real Property)
that are used in such definition to the extent that any such change results in
more credit being made available to Borrowers based upon the Borrowing Base, but
not otherwise, or the definition of Maximum Revolver Amount, or change Section
2.1(c);
 
(d) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Issuing Bank, or any other rights or duties of Issuing Bank under
this Agreement or the other Loan Documents, without the written consent of
Issuing Bank, Agent, Borrowers, and the Required Lenders;
 
(e) No amendment, waiver, modification, elimination, or consent shall amend,
modify, or waive any provision of this Agreement or the other Loan Documents
pertaining to Swing Lender, or any other rights or duties of Swing Lender under
this Agreement or the other Loan Documents, without the written consent of Swing
Lender, Agent, Borrowers, and the Required Lenders; and
 
(f) Anything in this Section 14.1 to the contrary notwithstanding, (i) any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Parent or any
Borrower, shall not require consent by or the agreement of any Loan Party, and
(ii) any amendment, waiver, modification, elimination, or consent of or with
respect to any provision of this Agreement or any other Loan Document may be
entered into without the consent of, or over the objection of, any Defaulting
Lender other than any of the matters governed by Section 14.1(a)(i) through
(iii) that affect such Lender.
 
 
-70-

--------------------------------------------------------------------------------

 
14.2. Replacement of Certain Lenders.
 
(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrowers or Agent, upon at least 5 Business Days prior irrevocable notice,
may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a "Non-Consenting Lender") or any Lender that made
a claim for compensation (a "Tax Lender") with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder.  Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.
 
(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including (i) all interest, fees and other amounts that may be due in payable in
respect thereof, and (ii) an assumption of its Pro Rata Share of participations
in the Letters of Credit).  If the Non-Consenting Lender or Tax Lender, as
applicable, shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, Agent may, but shall
not be required to, execute and deliver such Assignment and Acceptance in the
name or and on behalf of the Non-Consenting Lender or Tax Lender, as applicable,
and irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance.  The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1.  Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Non-Consenting Lender
or Tax Lender, as applicable, hereunder and under the other Loan Documents, the
Non-Consenting Lender or Tax Lender, as applicable, shall remain obligated to
make the Non-Consenting Lender's or Tax Lender's, as applicable, Pro Rata Share
of Revolving Loans and to purchase a participation in each Letter of Credit, in
an amount equal to its Pro Rata Share of participations in such Letters of
Credit.
 
14.3. No Waivers; Cumulative Remedies.  No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof.  No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated.  No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent's and each
Lender's rights thereafter to require strict performance by Parent and Borrowers
of any provision of this Agreement.  Agent's and each Lender's rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.
 
 
-71-

--------------------------------------------------------------------------------

 
15.  
AGENT; THE LENDER GROUP.

 
15.1. Appointment and Authorization of Agent.  Each Lender hereby designates and
appoints Wells Fargo as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to designate,
appoint, and authorize) Agent to execute and deliver each of the other Loan
Documents on its behalf and to take such other action on its behalf under the
provisions of this Agreement and each other Loan Document and to exercise such
powers and perform such duties as are expressly delegated to Agent by the terms
of this Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto.  Agent agrees to act as agent for and on behalf
of the Lenders (and the Bank Product Providers) on the conditions contained in
this Section 15.  Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender (or Bank Product Provider), and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent.  Without limiting the generality of the
foregoing, the use of the term "agent" in this Agreement or the other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Revolving Loans, for itself or on behalf of Lenders, as provided in the
Loan Documents, (d) exclusively receive, apply, and distribute payments and
proceeds of the Collateral as provided in the Loan Documents, (e) open and
maintain such bank accounts and cash management arrangements as Agent deems
necessary and appropriate in accordance with the Loan Documents for the
foregoing purposes, (f) perform, exercise, and enforce any and all other rights
and remedies of the Lender Group with respect to Parent or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.
 
 
-72-

--------------------------------------------------------------------------------

 
15.2. Delegation of Duties.  Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
 
15.3. Liability of Agent.  None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders (or Bank Product
Providers) for any recital, statement, representation or warranty made by Parent
or any of its Subsidiaries or Affiliates, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
Parent or its Subsidiaries or any other party to any Loan Document to perform
its obligations hereunder or thereunder.  No Agent-Related Person shall be under
any obligation to any Lenders (or Bank Product Providers) to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the books and records or properties of Parent or its Subsidiaries.
 
15.4. Reliance by Agent.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrowers or counsel to any
Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).
 
15.5. Notice of Default or Event of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrowers referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a "notice of default."  Agent promptly will notify the Lenders of
its receipt of any such
 
 
-73-

--------------------------------------------------------------------------------

 
notice or of any Event of Default of which Agent has actual knowledge.  If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default.  Each Lender
shall be solely responsible for giving any notices to its Participants, if
any.  Subject to Section 15.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, that unless and until Agent has received
any such request, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable.
 
15.6. Credit Decision.  Each Lender (and Bank Product Provider) acknowledges
that none of the Agent-Related Persons has made any representation or warranty
to it, and that no act by Agent hereinafter taken, including any review of the
affairs of Parent and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender (or Bank Product Provider).  Each Lender represents (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) to Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such due diligence, documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of each Borrower or any other Person party to a Loan Document,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrowers.  Each Lender also represents (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent's
or its Affiliates' or representatives' possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).
 
15.7. Costs and Expenses; Indemnification.  Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys' fees and expenses, fees
and expenses of financial
 
 
-74-

--------------------------------------------------------------------------------

 
accountants, advisors, consultants, and appraisers, costs of collection by
outside collection agencies, auctioneer fees and expenses, and costs of security
guards or insurance premiums paid to maintain the Collateral, whether or not
Borrowers are obligated to reimburse Agent or Lenders for such expenses pursuant
to this Agreement or otherwise.  Agent is authorized and directed to deduct and
retain sufficient amounts from payments or proceeds of the Collateral received
by Agent to reimburse Agent for such out-of-pocket costs and expenses prior to
the distribution of any amounts to Lenders (or Bank Product Providers).  In the
event Agent is not reimbursed for such costs and expenses by Parent or its
Subsidiaries, each Lender hereby agrees that it is and shall be obligated to pay
to Agent such Lender's ratable thereof.  Whether or not the transactions
contemplated hereby are consummated, each of the Lenders, on a ratable basis,
shall indemnify and defend the Agent-Related Persons (to the extent not
reimbursed by or on behalf of Borrowers and without limiting the obligation of
Borrowers to do so) from and against any and all Indemnified Liabilities;
provided, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting solely from such
Person's gross negligence or willful misconduct nor shall any Lender be liable
for the obligations of any Defaulting Lender in failing to make a Revolving Loan
or other extension of credit hereunder.  Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for such Lender's ratable share of
any costs or out of pocket expenses (including attorneys, accountants, advisors,
and consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrowers.  The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.
 
15.8. Agent in Individual Capacity.  Wells Fargo and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
provide Bank Products to, acquire Equity Interests in, and generally engage in
any kind of banking, trust, financial advisory, underwriting, or other business
with Parent and its Subsidiaries and Affiliates and any other Person party to
any Loan Document as though Wells Fargo were not Agent hereunder, and, in each
case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge (and by entering into
a Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, pursuant to such activities, Wells Fargo or its Affiliates
may receive information regarding Parent or its Affiliates or any other Person
party to any Loan Documents that is subject to confidentiality obligations in
favor of Parent or such other Person and that prohibit the disclosure of such
information to the Lenders (or Bank Product Providers), and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver Agent will
use its reasonable best efforts to obtain), Agent shall not be under any
obligation to provide such information to them.  The terms "Lender" and
"Lenders" include Wells Fargo in its individual capacity.
 
15.9. Successor Agent.  Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrowers
(unless such notice is waived by
 
 
-75-

--------------------------------------------------------------------------------

 
Borrowers) and without any notice to the Bank Product Providers.  If Agent
resigns under this Agreement, the Required Lenders shall be entitled, with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers).  If, at the time that Agent's resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent.  If Agent
has materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably withheld, delayed, or
conditioned).  In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term "Agent" shall mean such
successor Agent and the retiring Agent's appointment, powers, and duties as
Agent shall be terminated.  After any retiring Agent's resignation hereunder as
Agent, the provisions of this Section 15 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.  If no successor Agent has accepted appointment as Agent by the date
which is 30 days following a retiring Agent's notice of resignation, the
retiring Agent's resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.
 
15.10. Lender in Individual Capacity.  Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, provide Bank Products to, acquire Equity Interests in and generally engage
in any kind of banking, trust, financial advisory, underwriting, or other
business with Parent and its Subsidiaries and Affiliates and any other Person
party to any Loan Documents as though such Lender were not a Lender hereunder
without notice to or consent of the other members of the Lender Group (or the
Bank Product Providers).  The other members of the Lender Group acknowledge (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to acknowledge) that, pursuant to such activities, such Lender and its
respective Affiliates may receive information regarding Parent or its Affiliates
or any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of Parent or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, in such circumstances (and in the
absence of a waiver of such confidentiality obligations, which waiver such
Lender will use its reasonable best efforts to obtain), such Lender shall not be
under any obligation to provide such information to them.
 
15.11. Collateral Matters.
 
(a) The Lenders hereby irrevocably authorize (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release any Lien on any Collateral (i) upon the termination of the
Commitments and payment and
 
 
-76-

--------------------------------------------------------------------------------

 
satisfaction in full by Borrowers of all of the Obligations, (ii) constituting
property being sold or disposed of if a release is required or desirable in
connection therewith and if Borrowers certify to Agent that the sale or
disposition is permitted under Section 6.4 (and Agent may rely conclusively on
any such certificate, without further inquiry), (iii) constituting property in
which neither Parent nor its Subsidiaries owned any interest at the time Agent's
Lien was granted nor at any time thereafter, (iv) constituting property leased
or licensed to Parent or its Subsidiaries under a lease or license that has
expired or is terminated in a transaction permitted under this Agreement, or
(v) in connection with a credit bid or purchase authorized under this Section
15.11.  The Loan Parties and the Lenders hereby irrevocably authorize (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent, based upon the instruction of the Required Lenders,
to (a) consent to, credit bid or purchase (either directly or indirectly through
one or more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363 of
the Bankruptcy Code, (b) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any sale
or other disposition thereof conducted under the provisions of the Code,
including pursuant to Sections 9-610 or 9-620 of the Code, or (c) credit bid or
purchase (either directly or indirectly through one or more entities) all or any
portion of the Collateral at any other sale or foreclosure conducted or
consented to by Agent in accordance with applicable law in any judicial action
or proceeding or by the exercise of any legal or equitable remedy.  In
connection with any such credit bid or purchase, (i) the Obligations owed to the
Lenders and the Bank Product Providers shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders and the Bank Product Providers whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the Collateral that is the subject of
such credit bid or purchase (or in the Equity Interests of the any entities that
are used to consummate such credit bid or purchase), and (ii) Agent, based upon
the instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders and the Bank Product Providers (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) based upon the value of such non-cash
consideration.  Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders (without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers).  Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent's authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be
 
 
-77-

--------------------------------------------------------------------------------

 
required to execute any document or take any action necessary to evidence such
release on terms that, in Agent's opinion, could expose Agent to liability or
create any obligation or entail any consequence other than the release of such
Lien without recourse, representation, or warranty, and (2) such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly released) upon (or obligations of Borrowers in
respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.  Each Lender further hereby irrevocably authorize (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
irrevocably authorize) Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness.
 
(b) Agent shall have no obligation whatsoever to any of the Lenders (or the Bank
Product Providers) (i) to verify or assure that the Collateral exists or is
owned by Parent or its Subsidiaries or is cared for, protected, or insured or
has been encumbered, (ii) to verify or assure that Agent's Liens have been
properly or sufficiently or lawfully created, perfected, protected, or enforced
or are entitled to any particular priority, (iii) to verify or assure that any
particular items of Collateral meet the eligibility criteria applicable in
respect thereof, (iv) to impose, maintain, increase, reduce, implement, or
eliminate any particular reserve hereunder or to determine whether the amount of
any reserve is appropriate or not, or (v) to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, subject to the terms and conditions contained herein, Agent may
act in any manner it may deem appropriate, in its sole discretion given Agent's
own interest in the Collateral in its capacity as one of the Lenders and that
Agent shall have no other duty or liability whatsoever to any Lender (or Bank
Product Provider) as to any of the foregoing, except as otherwise expressly
provided herein.
 
15.12. Restrictions on Actions by Lenders; Sharing of Payments.
 
(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Parent or its Subsidiaries or any deposit
accounts of Parent or its Subsidiaries now or hereafter maintained with such
Lender.  Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against any Borrower or any Guarantor or to foreclose
any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
 
(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender's Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to
 
 
-78-

--------------------------------------------------------------------------------

 
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
 
15.13. Agency for Perfection.  Agent hereby appoints each other Lender (and each
Bank Product Provider) as its agent (and each Lender hereby accepts (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to accept) such appointment) for the purpose of perfecting Agent's Liens
in assets which, in accordance with Article 8 or Article 9, as applicable, of
the Code can be perfected by possession or control.  Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent's request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent's instructions.
 
15.14. Payments by Agent to the Lenders.  All payments to be made by Agent to
the Lenders (or Bank Product Providers) shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.
 
15.15. Concerning the Collateral and Related Loan Documents.  Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents.  Each member of the Lender Group agrees (and by entering
into a Bank Product Agreement, each Bank Product Provider shall be deemed to
agree) that any action taken by Agent in accordance with the terms of this
Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).
 
15.16. Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information.  By becoming a party to this Agreement, each Lender:
 
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field examination report respecting Parent
or its Subsidiaries (each, a "Report") prepared by or at the request of Agent,
and Agent shall so furnish each Lender with such Reports,
 
(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,
 
 
-79-

--------------------------------------------------------------------------------

 
(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any field
examination will inspect only specific information regarding Parent and its
Subsidiaries and will rely significantly upon Parent's and its Subsidiaries'
books and records, as well as on representations of Borrowers' personnel,
 
(d) agrees to keep all Reports and other material, non-public information
regarding Parent and its Subsidiaries and their operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 17.9, and
 
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys' fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
(f) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Parent or its Subsidiaries to Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender, (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Parent or
its Subsidiaries, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender's notice to Agent, whereupon
Agent promptly shall request of Borrowers the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Parent or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to Borrowers a statement regarding the Loan
Account, Agent shall send a copy of such statement to each Lender.
 
15.17. Several Obligations; No Liability.  Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member
 
 
-80-

--------------------------------------------------------------------------------

 
of the Lender Group shall have any liability for the acts of any other member of
the Lender Group.  No Lender shall be responsible to any Borrower or any other
Person for any failure by any other Lender (or Bank Product Provider) to fulfill
its obligations to make credit available hereunder, nor to advance for such
Lender (or Bank Product Provider) or on its behalf, nor to take any other action
on behalf of such Lender (or Bank Product Provider) hereunder or in connection
with the financing contemplated herein.
 
15.18. Lead Arranger and Book Runner.  Each of the Lead Arranger and Book Runner
in such capacities, shall not have any right, power, obligation, liability,
responsibility, or duty under this Agreement other than those applicable to it
in its capacity as a Lender, as Agent, as Swing Lender, or as Issuing
Bank.  Without limiting the foregoing, each of the Lead Arranger, and Book
Runner, in such capacities, shall not have or be deemed to have any fiduciary
relationship with any Lender or any Loan Party.  Each Lender, Agent, Swing
Lender, Issuing Bank, and each Loan Party acknowledges that it has not relied,
and will not rely, on the Lead Arranger or Book Runner in deciding to enter into
this Agreement or in taking or not taking action hereunder.  Each of the Lead
Arranger and Book Runner, in such capacities, shall be entitled to resign at any
time by giving notice to Agent and Borrowers.
 
16.  
WITHHOLDING TAXES.

 
16.1. Payments.  All payments made by Borrowers hereunder or under any note or
other Loan Document will be made without setoff, counterclaim, or other
defense.  In addition, all such payments will be made free and clear of, and
without deduction or withholding for, any present or future Indemnified Taxes,
and in the event any deduction or withholding of Indemnified Taxes is required,
Borrowers shall comply with the next sentence of this Section 16.1.  If any
Indemnified Taxes are so levied or imposed, Borrowers agree to pay the full
amount of such Indemnified Taxes and such additional amounts as may be necessary
so that every payment of all amounts due under this Agreement, any note, or Loan
Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will not be
less than the amount provided for herein; provided, that Borrowers shall not be
required to increase any such amounts to the extent that the increase in such
amount payable results from Agent's or such Lender's own willful misconduct or
gross negligence (as finally determined by a court of competent
jurisdiction).  Borrowers will furnish to Agent as promptly as possible after
the date the payment of any Indemnified Tax is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by
Borrowers.  Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies that arise from any payment made hereunder or from the execution,
delivery, performance, recordation, or filing of, or otherwise with respect to
this Agreement or any other Loan Document.
 
16.2. Exemptions.
 
(a) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent, to deliver to Agent (or, in the case of a Participant, to the
Lender granting the participation only) one of the following before receiving
its first payment under this Agreement:
 
 
-81-

--------------------------------------------------------------------------------

 
(i) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a "bank" as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Parent or any of its Subsidiaries (within the meaning of
Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign corporation
related to Borrowers within the meaning of Section 864(d)(4) of the IRC, and
(B) a properly completed and executed IRS Form W-8BEN or Form W-8IMY (with
proper attachments);
 
(ii) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;
 
(iii) if such Lender or Participant is entitled to claim that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;
 
(iv) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or
 
(v) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.
 
(b) Each Lender or Participant shall provide new forms (or successor forms) upon
the expiration or obsolescence of any previously delivered forms and to promptly
notify Agent (or, in the case of a Participant, to the Lender granting the
participation only) of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 
(c) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.2(c) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns).  Each Lender and each Participant shall provide
new forms (or successor forms) upon the expiration or obsolescence of any
previously delivered forms and to promptly notify Agent (or, in the case of a
Participant, to the Lender granting the participation only) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
 
 
-82-

--------------------------------------------------------------------------------

 
(d) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrowers to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrowers to such Lender or
Participant.  To the extent of such percentage amount, Agent will treat such
Lender's or such Participant's documentation provided pursuant to Section
16.2(a) or 16.2(c) as no longer valid.  With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to Section
16.2(a) or 16.2(c), if applicable.  Borrowers agree that each Participant shall
be entitled to the benefits of this Section 16 with respect to its participation
in any portion of the Commitments and the Obligations so long as such
Participant complies with the obligations set forth in this Section 16 with
respect thereto.
 
16.3. Reductions.
 
(a) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
Section 16.2(a) or 16.2(c) are not delivered to Agent (or, in the case of a
Participant, to the Lender granting the participation), then Agent (or, in the
case of a Participant, to the Lender granting the participation) may withhold
from any interest payment to such Lender or such Participant not providing such
forms or other documentation an amount equivalent to the applicable withholding
tax.
 
(b) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent (or, in the case of a Participant, to
the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this Section
16, together with all costs and expenses (including attorneys' fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.
 
16.4. Refunds.  If Agent or a Lender determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes to which Borrowers have paid
additional amounts pursuant to this Section 16, so long as no Default or Event
of Default has occurred and is continuing, it shall pay over such refund to
Borrowers (but only to the extent of payments made,
 
 
-83-

--------------------------------------------------------------------------------

 
or additional amounts paid, by Borrowers under this Section 16 with respect to
Indemnified Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender and without interest (other than any interest
paid by the applicable Governmental Authority with respect to such a refund);
provided, that Borrowers, upon the request of Agent or such Lender, agrees to
repay the amount paid over to Borrowers (plus any penalties, interest or other
charges, imposed by the applicable Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent hereunder) to Agent or such Lender in
the event Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything in this Agreement to the
contrary, this Section 16 shall not be construed to require Agent or any Lender
to make available its tax returns (or any other information which it deems
confidential) to Borrowers or any other Person.
 
17.  
GENERAL PROVISIONS.

 
17.1. Effectiveness.  This Agreement shall be binding and deemed effective when
executed by Parent, each Borrower, Agent, and each Lender whose signature is
provided for on the signature pages hereof.
 
17.2. Section Headings.  Headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
 
17.3. Interpretation.  Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Parent or any Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
 
17.4. Severability of Provisions.  Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
17.5. Bank Product Providers.  Each Bank Product Provider in its capacity as
such shall be deemed a third party beneficiary hereof and of the provisions of
the other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Agent is acting.  Agent hereby agrees to act as agent for such
Bank Product Providers and, by virtue of entering into a Bank Product Agreement,
the applicable Bank Product Provider shall be automatically deemed to have
appointed Agent as its agent and to have accepted the benefits of the Loan
Documents.  It is understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider's being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Agent and the right to share in payments
and collections out of the Collateral as more fully set forth herein. In
addition, each Bank Product Provider, by virtue of entering into a Bank Product
Agreement, shall be automatically deemed to have agreed that Agent shall have
the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
 
 
-84-

--------------------------------------------------------------------------------

 
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is the amount last certified to Agent by such Bank Product Provider as
being due and payable (less any distributions made to such Bank Product Provider
on account thereof).  Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so.  Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product
Provider.  Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, no provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or Guarantors.
 
17.6. Debtor-Creditor Relationship.  The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor.  No member of the Lender Group has (or shall be deemed
to have) any fiduciary relationship or duty to any Loan Party arising out of or
in connection with the Loan Documents or the transactions contemplated thereby,
and there is no agency or joint venture relationship between the members of the
Lender Group, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
 
17.7. Counterparts; Electronic Execution.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.
 
17.8. Revival and Reinstatement of Obligations; Certain Waivers.
 
(a) If any member of the Lender Group or any Bank Product Provider repays,
refunds, restores, or returns in whole or in part, any payment or property
(including any proceeds
 
 
-85-

--------------------------------------------------------------------------------

 
of Collateral) previously paid or transferred to such member of the Lender Group
or such Bank Product Provider in full or partial satisfaction of any Obligation
or on account of any other obligation of any Loan Party under any Loan Document
or any Bank Product Agreement, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors' rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a "Voidable
Transfer"), or because such member of the Lender Group or Bank Product Provider
elects to do so on the reasonable advice of its counsel in connection with a
claim that the payment, transfer, or incurrence is or may be a Voidable
Transfer, then, as to any such Voidable Transfer, or the amount thereof that
such member of the Lender Group or Bank Product Provider elects to repay,
restore, or return (including pursuant to a settlement of any claim in respect
thereof), and as to all reasonable costs, expenses, and attorneys' fees of such
member of the Lender Group or Bank Product Provider related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent's Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made.  If, prior
to any of the foregoing, (A) Agent's Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated
or cancelled, Agent's Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.
 
17.9. Confidentiality.
 
(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Parent and its
Subsidiaries, their operations, assets, and existing and contemplated business
plans ("Confidential Information") shall be treated by Agent and the Lenders in
a confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except:  (i) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group  and to employees, directors and officers of any member of the
Lender Group (the Persons in this clause (i), "Lender Group Representatives") on
a "need to know" basis in connection with this Agreement and the transactions
contemplated hereby and on a confidential basis, (ii) to Subsidiaries and
Affiliates of any member of the Lender Group (including the Bank Product
Providers), provided that any such Subsidiary or Affiliate shall have agreed to
receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrowers with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrowers pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrowers, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrowers with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrowers pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation  or
pledge of any Lender's interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than any Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrowers with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.
 
 
-86-

--------------------------------------------------------------------------------

 
(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any "tombstone" or other advertisements, on its website or
in other marketing materials of Agent.
 
(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrowers hereunder (collectively, "Borrower Materials") by posting the Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
"Platform") and certain of the Lenders may be "public-side" Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a "Public Lender").  The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked "PUBLIC" or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws.  All Borrower Materials marked "PUBLIC" are
permitted to be made available through a portion of the Platform designated as
"Public Investor" (or another similar term).  Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
"PUBLIC" or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as "Public Investor" (or
such other similar term).
 
 
-87-

--------------------------------------------------------------------------------

 
17.10. Survival.  All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent,
Issuing Bank, or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstand­ing or unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or been
terminated.
 
17.11. Patriot Act.  Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrowers that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify each Borrower in
accordance with the Patriot Act.  In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties' senior management
and key principals, and each Borrower agrees to cooperate in respect of the
conduct of such searches and further agrees that the reasonable costs and
charges for such searches shall constitute Lender Group Expenses hereunder and
be for the account of Borrowers.
 
17.12. Integration.  This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.
 
 
-88-

--------------------------------------------------------------------------------

 
17.13. MGPI Processing, Inc. as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints MGPI Processing, Inc. as the borrowing agent and
attorney-in-fact for all Borrowers (the "Administrative Borrower") which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this Agreement and the other Loan
Documents (and any notice or instruction provided by Administrative Borrower
shall be deemed to be given by Borrowers hereunder and shall bind each
Borrower), (b) to receive notices and instructions from members of the Lender
Group (and any notice or instruction provided by any member of the Lender Group
to the Administrative Borrower in accordance with the terms hereof shall be
deemed to have been given to each Borrower), and (c) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Revolving
Loans and Letters of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement.  It is
understood that the handling of the Loan Account and Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
Borrowers in order to utilize the collective borrowing powers of Borrowers in
the most efficient and economical manner and at their request, and that Lender
Group shall not incur liability to any Borrower as a result hereof.  Each
Borrower expects to derive benefit, directly or indirectly, from the handling of
the Loan Account and the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.  To induce the Lender Group to do so, and in
consideration thereof, each Borrower hereby jointly and severally agrees to
indemnify each member of the Lender Group and hold each member of the Lender
Group harmless against any and all liability, expense, loss or claim of damage
or injury, made against the Lender Group by any Borrower or by any third party
whosoever, arising from or incurred by reason of (i) the handling of the Loan
Account and Collateral of Borrowers as herein provided, or (ii) the Lender
Group's relying on any instructions of the Administrative Borrower, except that
Borrowers will have no liability to the relevant Agent-Related Person or
Lender-Related Person under this Section 17.13 with respect to any liability
that has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such
Agent-Related Person or Lender-Related Person, as the case may be.
 
[Signature pages to follow.]

 
-89-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 


BORROWERS:
MGPI PROCESSING, INC., a Kansas corporation
 
 
By:  /s/  Don Tracy
Name: Don Tracy
Title: Chief Financial Officer
MGPI PIPELINE, INC., a Kansas corporation
 
 
By:  /s/  Don Tracy
Name: Don Tracy
Title: Chief Financial Officer
MGPI OF INDIANA, LLC, a Delaware limited liability company
 
 
By:  /s/  Don Tracy
Name: Don Tracy
Title: Chief Financial Officer
 
PARENT:
MGP INGREDIENTS, INC., a Kansas corporation
 
 
By:  /s/  Don Tracy
Name: Don Tracy
Title: Chief Financial Officer




Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Sole Lead Arranger, as Sole Book Runner, and as a Lender




By:  \s\ Chris Heckman
Name:  Chris Heckman
Its Authorized Signatory









Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
Schedule 1.1
 
As used in the Agreement, the following terms shall have the following
definitions:
 
"Account" means an account (as that term is defined in the Code).
 
"Account Debtor" means any Person who is obligated on an Account, chattel paper,
or a general intangible.
 
"Accounting Changes" means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).
 
"Acquired Indebtedness" means Indebtedness of a Person whose assets or Equity
Interests are acquired by Parent or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.
 
"Acquisition" means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.
 
"Additional Documents" has the meaning specified therefor in Section 5.12 of the
Agreement.
 
"Administrative Borrower" has the meaning specified therefor in Section 17.13 of
the Agreement.
 
"Administrative Questionnaire" has the meaning specified therefor in Section
13.1(a) of the Agreement.
 
"Affected Lender" has the meaning specified therefor in Section 2.12(b) of the
Agreement.
 
"Affiliate" means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, "control" means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of the definition of Eligible Accounts
and Section 6.10 of the Agreement: (a) any Person which owns directly or
indirectly 10% or more of the Equity Interests having ordinary voting power for
the election of directors or other members of the governing body of a Person or
10% or more of the partnership or other ownership interests of a Person (other
than as a limited partner of such Person) shall be deemed an Affiliate of such
Person, (b) each director (or comparable manager) of a Person shall be deemed to
be an Affiliate of such Person, and (c) each partnership in which a Person is a
general partner shall be deemed an Affiliate of such Person.
 
 
Schedule 1.1 - Page 1

--------------------------------------------------------------------------------

 
"Agent" has the meaning specified therefor in the preamble to the Agreement.
 
"Agent-Related Persons" means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
 
"Agent's Account" means the Deposit Account of Agent identified on Schedule A-1
of the Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).
 
"Agent's Liens" means the Liens granted by Parent or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.
 
"Agreement" means the Credit Agreement to which this Schedule 1.1 is attached.
 
"Applicable Margin" means, as of any date of determination and with respect to
Current Asset Base Rate Loans, Current Asset LIBOR Rate Loans, Fixed Asset Base
Rate Loans or Fixed Asset LIBOR Rate Loans, as applicable, the applicable margin
set forth in the following table that corresponds to the Average Excess
Availability of Borrowers for the most recently completed month; provided, that
for the period from the Closing Date through and including the date on which
Agent receives the calculation of Average Excess Availability of Borrowers for
the month ending February 28, 2013, the Applicable Margin shall be set at the
margin in the row styled "Level II"; provided further, that any time an Event of
Default has occurred and is continuing, the Applicable Margin shall be set at
the margin in the row styled "Level III":
 
Level
Average Excess Availability
Applicable Margin Relative to Current Asset Base Rate Loans (the "Current Asset
Base Rate Margin")
Applicable Margin Relative to Current Asset LIBOR Rate Loans (the "Current Asset
LIBOR Rate Margin")
Applicable Margin Relative to Fixed Asset Base Rate Loans (the "Fixed Asset Base
Rate Margin")
Applicable Margin Relative to Fixed Asset LIBOR Rate Loans (the "Fixed Asset
LIBOR Rate Margin")
I
> $25,000,000
1.00 percentage points
2.00 percentage points
1.50 percentage points
2.50 percentage points
II
< $25,000,000 and > $12,500,000
1.25 percentage points
2.25 percentage points
1.75 percentage points
2.75 percentage points
III
< $12,500,000
1.50  percentage points
2.50 percentage points
2.00 percentage points
3.00 percentage points



 
Schedule 1.1 - Page 2

--------------------------------------------------------------------------------

 
The Applicable Margin shall be re-determined as of the first day of each fiscal
month of Borrowers.
 
"Application Event" means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.3(b)(ii) of the
Agreement.
 
"Assignee" has the meaning specified therefor in Section 13.1(a) of the
Agreement.
 
"Assignment and Acceptance" means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.
 
"Atchison IRB Bonds" means those certain $7,000,000 Taxable Industrial Revenue
Bonds Series 2006 (MGP Ingredients Project) issued by the City of Atchison,
Kansas, pursuant to that certain Trust Indenture dated as of the issue date of
the bonds, between the City of Atchison, Kansas and Commerce Bank, N.A., Kansas
City Missouri.
 
"Authorized Person" means any one of the individuals identified on Schedule A-2
to the Agreement, as such schedule is updated from time to time by written
notice from Borrowers to Agent.
 
"Availability" means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of the Agreement
(after giving effect to the then outstanding Revolver Usage).
 
"Average Availability" means, with respect to any period, the sum of the
aggregate amount of Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
"Average Excess Availability" means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
"Average Revolver Usage" means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each Business Day in such period
(calculated as of the end of each respective Business Day) divided by the number
of Business Days in such period.
 
"Bank of Atchison Term Loan Documents" means collectively, (i) that certain
promissory note dated as of July 20, 2009 executed by MGPI Processing in favor
of Union State Bank of Everest DBA Bank of Atchison USB, (ii) that certain
Commercial Security Agreement dated as of July 20, 2009 executed by MGPI
Processing in favor of Union State Bank of Everest DBA Bank of Atchison USB,
(iii) that certain Real Estate Mortgage dated as of July 20, 2009 executed by
MGPI Processing in favor of Union State Ban of Everest DBA Bank of Atchison USB
and (iv) all other agreements, instruments and documents executed in connection
with the foregoing, in each case as amended, restated or otherwise modified from
time to time as permitted hereunder.
 
 
Schedule 1.1 - Page 3

--------------------------------------------------------------------------------

 
"Bank Product" means any one or more of the following financial products or
accommodations extended to Parent or its Subsidiaries by a Bank Product
Provider:  (a) credit cards (including commercial cards (including so-called
"purchase cards", "procurement cards" or "p-cards")), (b) credit card processing
services, (c) debit cards, (d) stored value cards, (e) Cash Management Services,
or (f) transactions under Hedge Agreements.
 
"Bank Product Agreements" means those agreements entered into from time to time
by Parent or its Subsidiaries with a Bank Product Provider in connection with
the obtaining of any of the Bank Products.
 
"Bank Product Collateralization" means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers in an amount determined by Agent as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).
 
"Bank Product Obligations" means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by Parent and its Subsidiaries to any Bank
Product Provider pursuant to or evidenced by a Bank Product Agreement and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
(b) all Hedge Obligations, and (c) all amounts that Agent or any Lender is
obligated to pay to such Bank Product Provider as a result of Agent or such
Lender purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to the Bank
Products provided by a Bank Product Provider to Parent or one of its
Subsidiaries.
 
"Bank Product Provider" means Wells Fargo or any of its Affiliates.
 
"Bank Product Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers' determination of the liabilities and obligations of Parent
and its Subsidiaries in respect of Bank Product Obligations) in respect of Bank
Products then provided or outstanding.
 
"Bankruptcy Code" means title 11 of the United States Code, as in effect from
time to time.
 
"Base Rate" means the greatest of (a) 1.00 percent per annum, (b) the Federal
Funds Rate plus ½%, (c) the LIBOR Rate (which rate shall be calculated based
upon an Interest Period of 1 month and shall be determined on a daily basis),
plus 1 percentage point, and (d) the rate of interest announced, from time to
time, within Wells Fargo at its principal office in San Francisco as its "prime
rate", with the understanding that the "prime rate" is one of Wells Fargo's base
rates (not necessarily the lowest of such rates) and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as Wells Fargo may designate.
 
 
Schedule 1.1 - Page 4

--------------------------------------------------------------------------------

 
"Base Rate Loan" means a Current Asset Base Rate Loan or a Fixed Asset Base Rate
Loan, as applicable.
 
"Base Rate Margin" means the Current Asset Base Rate Margin or the Fixed Asset
Base Rate Margin, as applicable.
 
"Benefit Plan" means a "defined benefit plan" (as defined in Section 3(35) of
ERISA) for which Parent or any of its Subsidiaries or ERISA Affiliates has been
an "employer" (as defined in Section 3(5) of ERISA) within the past six years.
 
"Board of Directors" means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).
 
"Board of Governors" means the Board of Governors of the Federal Reserve System
of the United States (or any successor).
 
"Book Runner" has the meaning set forth in the preamble to the Agreement.
 
"Borrower" and "Borrowers" have the respective meanings specified therefor in
the preamble to the Agreement.
 
"Borrower Materials" has the meaning specified therefor in Section 17.9(c) of
the Agreement.
 
"Borrowing" means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.
 
"Borrowing Base" means, as of any date of determination, the result of:
 
(a) 85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
 
(b) the lesser of:
 
(i) the sum (without duplication) of (A) the product of the Eligible
Starch/Protein Inventory Advance Rate times the value of the Eligible
Starch/Protein Inventory, plus (B)  the product of the Eligible Flour/Rye/Barley
Inventory Advance Rate times the value of the Eligible Flour/Rye/Barley
Inventory, plus (C) the product of the Eligible Corn Inventory Advance Rate
times the value of the Eligible Corn Inventory, plus (D) the product of the
Eligible Food Grade Alcohol Inventory Advance Rate times the value of the
Eligible Food Grade Alcohol Inventory, plus (E) the product of the Eligible
Finished Goods Inventory Advance Rate times the value of the Eligible Finished
Goods Inventory, plus (F) the product of the Eligible Barreled Inventory Advance
Rate times the value of the Eligible Barreled Inventory, plus (G) the product of
the Eligible Barreled (Two-Year) Inventory Advance Rate times the value of the
Eligible Barreled (Two-Year) Inventory, plus (H) the lesser of $4,500,000 and
the product of the Eligible Work in Process Inventory Advance Rate times the
value of the Eligible Work in Process Inventory, plus (I) the Eligible Raw
Materials Inventory Advance Rate times the value of Eligible Raw Materials
Inventory (other than Eligible Flour/Rye/Barley Inventory and Eligible Corn
Inventory),  in each case with such value to be calculated at the lower of cost
or market on a basis consistent with Borrowers' historical accounting practices,
and
 
 
Schedule 1.1 - Page 5

--------------------------------------------------------------------------------

 
(ii) the product of 85% multiplied by the Net Recovery Percentage identified in
the most recent inventory appraisal ordered and obtained by Agent multiplied by
the value (calculated at the lower of cost or market on a basis consistent with
Borrowers' historical accounting practices) of Eligible Starch/Protein
Inventory, Eligible Flour/Rye/Barley Inventory, Eligible Corn Inventory,
Eligible Food Grade Alcohol Inventory, Eligible Finished Goods Inventory,
Eligible Barreled Inventory, Eligible Barreled (Two-Year) Inventory, Eligible
Work in Process Inventory and Eligible Raw Materials Inventory (other than
Eligible Flour/Rye/Barley Inventory and Eligible Corn Inventory) (such
determination may be made as to different categories of Eligible Inventory based
upon the Net Recovery Percentage applicable to such categories) at such time,
 
provided, that Revolving Loans outstanding against Eligible Rail Inventory shall
not exceed $3,000,000 at any time outstanding,
 
plus
 
 
(c) on and after the Fixed Asset Availability Date, Fixed Asset Availability,
minus
 
(d) the Distilled Spirits Tax Reserve, minus
 
(e) the Rail Reserve, minus
 
(f) the aggregate amount of any other reserves, if any, established by Agent
under Section 2.1(c) of the Agreement.
 
"Borrowing Base Certificate" means a certificate in the form of Exhibit B-1.
 
"Bunge Agreements" means, collectively (i) that certain Feedstock Supply
Agreement dated as of January 27, 2012 between MGPI Indiana and Bunge North
America (East), L.L.C. and (ii) that certain Third Amended and Restated Corn
Supply Agreement dated as of April 18, 2012 between MGP Ingredients, Inc. and
Bunge Milling, Inc., in each case as amended from time to time and together with
any replacements thereof.
 
"Business Day" means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of Illinois, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term "Business Day" also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
 
 
Schedule 1.1 - Page 6

--------------------------------------------------------------------------------

 
"Capital Expenditures" means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) expenditures made during such period in connection with the
replacement, substitution, or restoration of assets or properties pursuant to
Section 2.3(e)(ii) of the Agreement, (b) with respect to the purchase price of
assets that are purchased substantially contemporaneously with the trade-in of
existing assets during such period, the amount that the gross amount of such
purchase price is reduced by the credit granted by the seller of such assets for
the assets being traded in at such time, (c) expenditures made during such
period to consummate one or more Permitted Acquisitions, (d) expenditures made
during such period to the extent made with identifiable proceeds of an equity
investment in Parent, which equity investment is made substantially
contemporaneously with the making of the expenditure, (e) capitalized software
development costs to the extent such costs are deducted from net earnings under
the definition of EBITDA for such period, and (f) expenditures during such
period that, pursuant to a written agreement, are reimbursed by a third Person
(excluding Parent or any of its Affiliates).
 
"Capitalized Lease Obligation" means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.
 
"Capital Lease" means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
 
"Cash Equivalents" means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and, at the
time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor's Rating Group ("S&P") or Moody's Investors Service, Inc.
("Moody's"), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody's, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers' acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.
 
 
Schedule 1.1 - Page 7

--------------------------------------------------------------------------------

 
"Cash Management Services" means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.
 
"CFC" means a controlled foreign corporation (as that term is defined in the
IRC).
 
"Change of Control" means that:
 
(a) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired beneficial ownership, directly or indirectly, of
Equity Interests of Parent (or other securities convertible into such Equity
Interests) representing 30% or more of the combined voting power of all Equity
Interests of Parent entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Board of Directors of
Parent;
 
(b) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent or control over
the Equity Interests of such Person entitled to vote for members of the Board of
Directors of Parent on a fully-diluted basis (and taking into account all such
Equity Interests that such Person or group has the right to acquire pursuant to
any option right) representing 30% or more of the combined voting power of such
Equity Interests;
 
(c) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Parent such that a majority of the members of such Board of
Directors are not Continuing Directors;
 
(d) Parent fails to own and control, directly or indirectly, 100% of the Equity
Interests of each other Loan Party; or
 
(e) the occurrence of any "Change in Control" as reported by Parent in response
to either Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act or Item 1 of Form 8 K promulgated under the Exchange Act.
 
"Change in Law" means the occurrence after the date of the Agreement
of:  (a) the adoption or effectiveness of any law, rule, regulation, judicial
ruling, judgment or treaty, (b) any change in any law, rule, regulation,
judicial ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a "Change in Law," regardless of the date enacted,
adopted or issued.
 
 
Schedule 1.1 - Page 8

--------------------------------------------------------------------------------

 
"Closing Date" means the date of the making of the initial Revolving Loan (or
other extension of credit) under the Agreement.
 
"Code" means the Uniform Commercial Code, as in effect from time to time in the
state of Illinois.
 
"Collateral" means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Parent or any of its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.
 
"Collateral Access Agreement" means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Parent's or its Subsidiaries' books and records, Equipment, or Inventory, in
each case, in form and substance reasonably satisfactory to Agent.
 
"Commitment" means, with respect to each Lender, its Revolver Commitment, and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender's name under the applicable
heading on Schedule C-1 to the Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under the Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of the Agreement.
 
"Compliance Certificate" means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of Parent
to Agent.
 
"Confidential Information" has the meaning specified therefor in Section 17.9(a)
of the Agreement.
 
"Continuing Director" means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally proposed for
election in opposition to the Board of Directors in office at the Closing Date
in an actual or threatened election contest relating to the election of the
directors (or comparable managers) of Parent and whose initial assumption of
office resulted from such contest or the settlement thereof.
 
 
Schedule 1.1 - Page 9

--------------------------------------------------------------------------------

 
"Control Agreement" means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Parent or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).
 
"Current Asset Base Rate Loan" means each portion of the Current Asset Loans
that bears interest at a rate determined by reference to the Base Rate.
 
"Current Asset Base Rate Margin" has the meaning set forth in the definition of
Applicable Margin.
 
"Current Asset LIBOR Rate Loan" means each portion of the Current Asset Loans
that bears interest at a rate determined by reference to the LIBOR Rate.
 
"Current Asset LIBOR Rate Margin" has the meaning set forth in the definition of
Applicable Margin.
 
"Current Asset Loans" means that portion of the Revolving Loans that is
predicated on the value of Eligible Accounts and Eligible Inventory.
 
"Customer Access Agreement" means an acknowledgment agreement of a customer that
has access to Rail Inventory  in form and substance reasonably satisfactory to
Agent.
 
"Customer Agreement" means an agreement executed by an Account Debtor in favor
of a Borrower and Agent, pursuant to which the Account Debtor agrees to pay when
due all invoices relating to the purchase of Inventory held by such Borrower
subject to a bill and hold arrangement, regardless of whether such Inventory is
delivered to such Account Debtor, and which is otherwise in form and substance
reasonably satisfactory to Agent.
 
"Default" means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.
 
"Defaulting Lender" means any Lender that (a) has failed to fund any amounts
required to be funded by it under the Agreement on the date that it is required
to do so under the Agreement (including the failure to make available to Agent
amounts required pursuant to a Settlement or to make a required payment in
connection with a Letter of Credit Disbursement), (b) notified Borrowers, Agent,
or any Lender in writing that it does not intend to comply with all or any
portion of its funding obligations under the Agreement, (c) has made a public
statement to the effect that it does not intend to comply with its funding
obligations under the Agreement or under other agreements generally (as
reasonably determined by Agent) under which it has committed to extend credit,
(d) failed, within 1 Business Day after written request by Agent, to confirm
that it will comply with the terms of the Agreement relating to its obligations
to fund any amounts required to be funded by it under the Agreement,
(e) otherwise failed to pay over to Agent or any other Lender any other amount
required to be paid by it under the Agreement  on the date that it is required
to do so under the Agreement, unless the subject of a good faith dispute, or
(f) (i) becomes or is insolvent or has a parent company that has become or is
insolvent or (ii) becomes the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, or custodian or appointed for it,
or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
 
 
Schedule 1.1 - Page 10

--------------------------------------------------------------------------------

 
"Defaulting Lender Rate" means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Revolving Loans that are Base Rate Loans (inclusive of
the Base Rate Margin applicable thereto).
 
"Deposit Account" means any deposit account (as that term is defined in the
Code).
 
"Designated Account" means the Deposit Account of Parent (or, once such Deposit
Account has been assigned to Administrative Borrower, Administrative Borrower
identified on Schedule D-1 to the Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).
 
"Designated Account Bank" has the meaning specified therefor in Schedule D-1 to
the Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).
 
"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrowers' Accounts
during such period, by (b) Borrowers' billings with respect to Accounts during
such period.
 
"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.
 
"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date.
 
 
Schedule 1.1 - Page 11

--------------------------------------------------------------------------------

 
"Distilled Spirits Lien" means any Liens on the Borrowers' Inventory for taxes
arising under 26 U.S.C. 5001 et seq. and any actual or effective substitutions
or replacements thereof.
 
"Distilled Spirits Tax Reserve" means an amount determined by Agent in its
Permitted Discretion to reasonably approximate the amount of taxes which are due
and unpaid in respect of Borrowers' Inventory pursuant to 26 U.S.C. 5001 et.
seq. (and any actual or effective substitutions or replacements thereof.
 
"Dollars" or "$" means United States dollars.
 
"Drawing Document" means any document referred to in or related to any Letter of
Credit that is required to be presented in order to make a draw under such
Letter of Credit.
 
"EBITDA" means, with respect to any fiscal period,
 
(a) Parent's consolidated net earnings (or loss),
 
minus
 
(b) without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:
 
(i) extraordinary gains,
 
(ii) interest income,
 
plus
 
(c) without duplication, the sum of the following amounts of Parent for such
period to the extent included in determining consolidated net earnings (or loss)
for such period:
 
(i) non-cash extraordinary losses,
 
(ii) Interest Expense,
 
(iii) income taxes paid,
 
(iv) and depreciation and amortization for such period, in each case, determined
on a consolidated basis in accordance with GAAP.
 
For the purposes of calculating EBITDA for any period of 4 consecutive fiscal
quarters (each, a "Reference Period"),  if at any time during such Reference
Period (and after the Closing Date), Parent or any of its Subsidiaries shall
have made a Permitted Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Parent and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such Reference
Period.
 
 
Schedule 1.1 - Page 12

--------------------------------------------------------------------------------

 
"Eligible Accounts" means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower's sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent's Permitted Discretion to address the results of any field
examination performed by (or on behalf of) Agent from time to time after the
Closing Date.  In determining the amount to be included, Eligible Accounts shall
be calculated net of customer deposits, unapplied cash, taxes, discounts,
credits, allowances, and rebates.  Eligible Accounts shall not include the
following:
 
(a) Accounts that the Account Debtor has failed to pay within 90 days of
original invoice date or 60 days of the due date,
 
(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,
 
(c) Accounts with respect to which the Account Debtor is an Affiliate of any
Borrower or an employee or agent of any Borrower or any Affiliate of any
Borrower,
 
(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, or
any other terms by reason of which the payment by the Account Debtor may be
conditional,
 
(e) Accounts arising in a transaction wherein goods are sold subject to a bill
and hold arrangement, unless the applicable Account Debtor has executed a
Customer Agreement,
 
(f) Accounts that are not payable in Dollars,
 
(g) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(A) the Account is supported by an irrevocable letter of credit reasonably
satisfactory to Agent (as to form, substance, and issuer or domestic confirming
bank) that has been delivered to Agent and is directly drawable by Agent, or
(B) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, reasonably satisfactory to Agent,
 
(h) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which Borrowers have complied,
to the reasonable satisfaction of Agent, with the Assignment of Claims Act, 31
USC §3727), or (ii) any state of the United States,
 
 
Schedule 1.1 - Page 13

--------------------------------------------------------------------------------

 
(i) Accounts with respect to which the Account Debtor is a creditor of a
Borrower, has or has asserted a right of recoupment or setoff, or has disputed
its obligation to pay all or any portion of the Account, to the extent of such
claim, right of recoupment or setoff, or dispute,
 
(j) Accounts (a) with respect to Vi-Jon, Inc., a Tennessee corporation and its
Affiliates (collectively, "Vijon"), to the extent the obligations owing by Vijon
exceed 15% (such percentage being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of Vijon deteriorates) of all Eligible
Accounts, (b) with respect to B.C. Williams Bakery Service, Inc., a Texas
corporation and its Affiliates (collectively, "BC Williams"), to the extent the
obligations owing by BC Williams exceed 15% (such percentage being subject to
reduction by Agent in its Permitted Discretion if the creditworthiness of BC
Williams deteriorates) of all Eligible Accounts and (c) with respect to any
Account Debtor (other than Vijon or BC Williams) whose total obligations owing
to Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that, in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limits,
 
(k) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, has gone out of business, or as to which any Borrower has
received notice of an imminent Insolvency Proceeding or a material impairment of
the financial condition of such Account Debtor,
 
(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful, including by reason of the Account Debtor's financial
condition,
 
(m) Accounts that are not subject to a valid and perfected first priority
Agent's Lien,
 
(n) Accounts with respect to which (i) the goods giving rise to such Account
have not been shipped and billed to the Account Debtor, or (ii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor,
 
(o) Accounts with respect to which the Account Debtor is a Sanctioned Person or
Sanctioned Entity,
 
(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, or
 
(q) Accounts owned by a target acquired in connection with a Permitted
Acquisition, until the completion of an appraisal and field examination with
respect to such target, in each case, reasonably satisfactory to Agent (which
appraisal and field examination may be conducted prior to the closing of such
Permitted Acquisition).
 
 
Schedule 1.1 - Page 14

--------------------------------------------------------------------------------

 
"Eligible Barreled Inventory" means Inventory of a Borrower consisting of
barreled alcoholic beverages that are less than 2 years old that qualifies as
Eligible Inventory in all respects.
 
"Eligible Barreled Inventory Advance Rate" means seventy-five percent (75%).
 
"Eligible Barreled (Two-Year) Inventory" means Inventory of a Borrower
consisting of barreled alcoholic beverages that are 2 years old or greater that
qualifies as Eligible Inventory in all respects.
 
"Eligible Barreled (Two-Year) Inventory Advance Rate" means seventy-five percent
(75%).
 
"Eligible Corn Inventory" means Inventory of a Borrower consisting of corn that
qualifies as Eligible Raw Materials Inventory in all respects.
 
"Eligible Corn Inventory Advance Rate" means seventy-five percent (75%).
 
"Eligible Equipment" means Equipment of any Borrower included in the most recent
appraisal of the Equipment of Borrowers received by Agent in form and substance
acceptable to Agent, which is addressed to Agent and upon which Agent is
expressly permitted to rely, that complies with each of the representations and
warranties respecting Eligible Equipment made in the Loan Documents, and that is
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent's Permitted Discretion to address the result of any field
examination or appraisal conducted by Agent after the Closing Date.  An item of
Equipment shall not be included in Eligible Equipment if:
 
(a) the applicable Borrower does not have good, valid, and marketable title
thereto,
 
(b) the applicable Borrower does not have actual and exclusive possession
thereof (either directly or through a bailee or agent of such Borrower),
 
(c) it is not located at one of the locations in the continental United States
set forth on Schedule 4.25 to the Agreement,
 
(d) it is in-transit,
 
(e) it is located on real property leased by the applicable Borrower or in a
contract warehouse, in each case, unless it is subject to a Collateral Access
Agreement executed by the lessor or warehouseman and any applicable mortgagee,
as the case may be, and unless it is segregated or otherwise separately
identifiable from goods of others, if any, stored on the premises,
 
(f) it is not subject to a valid and perfected first priority Agent's Lien,
 
(g) it is not in good order, repair, running and marketable condition (ordinary
wear and tear excepted),
 
 
Schedule 1.1 - Page 15

--------------------------------------------------------------------------------

 
(h) it is worn out, obsolete, damaged or defective Equipment or Equipment not
used or usable in the ordinary course of business of the applicable Borrower as
presently conducted,
 
(i) it consists of computer hardware,
 
(j) it consists of fixtures,
 
(k) it consists of tooling, or
 
(l) it is leased to a Borrower or by another Borrower.
 
"Eligible Finished Goods Inventory" means Inventory of a Borrower that qualifies
as Eligible Inventory and consists of first quality finished goods held for sale
in the ordinary course of Borrowers' business (other than Eligible Food Grade
Alcohol Inventory, Eligible Starch/Protein Inventory, Eligible Barreled
Inventory and Eligible Barreled (Two-Year) Inventory).
 
"Eligible Finished Goods Inventory Advance Rate" means seventy-five percent
(75%).
 
"Eligible Flour/Rye/Barley Inventory" means Inventory of a Borrower consisting
of flour, rye or barley that qualifies as Eligible Raw Materials Inventory in
all respects.
 
"Eligible Flour/Rye/Barley Inventory Advance Rate" means seventy-five percent
(75%).
 
"Eligible Food Grade Alcohol Inventory" means Inventory of a Borrower consisting
of food grade alcohol which qualifies as Eligible Inventory in all respects.
 
"Eligible Food Grade Alcohol Inventory Advance Rate" means seventy-five percent
(75%).
 
"Eligible Inventory" means Inventory of a Borrower, that complies with each of
the representations and warranties respecting Eligible Inventory made in the
Loan Documents, and that is not excluded as ineligible by virtue of one or more
of the excluding criteria set forth below; provided, that such criteria may be
revised from time to time by Agent in Agent's Permitted Discretion to address
the results of any field examination or appraisal performed by Agent from time
to time after the Closing Date.  In determining the amount to be so included,
Inventory shall be valued at the lower of cost or market on a basis consistent
with Borrowers' historical accounting practices.  An item of Inventory shall not
be included in Eligible Inventory if:
 
(a) a Borrower does not have good, valid, and marketable title thereto,
 
(b) a Borrower does not have actual and exclusive possession thereof (either
directly or through a bailee or agent of a Borrower),
 
 
Schedule 1.1 - Page 16

--------------------------------------------------------------------------------

 
(c) it is not located at one of the locations in the continental United States
set forth on Schedule E-1 to the Agreement (or in-transit from one such location
to another such location),
 
(d) it is in-transit to or from a location of a Borrower (other than in-transit
from one location set forth on Schedule E-1 to the Agreement to another location
set forth on Schedule E-1 to the Agreement),
 
(e) it is located on real property leased by a Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises,
 
(f) it is held on consignment by a third party,
 
(g) it is the subject of a bill of lading or other document of title,
 
(h) it is not subject to a valid, perfected and (subject to Distilled Spirits
Liens for which Agent has established a Distilled Spirits Reserve) first
priority Agent's Lien,
 
(i) it consists of goods returned or rejected by a Borrower's customers,
 
(j) it consists of goods that are obsolete or slow moving, restrictive or custom
items, work-in-process (other than Eligible Work in Process), raw materials, or
goods that constitute spare parts, packaging and shipping materials, supplies
used or consumed in Borrowers' business, bill and hold goods, defective goods,
"seconds," or Inventory acquired on consignment,
 
(k) it is subject to third party trademark, licensing or other proprietary
rights, unless Agent is satisfied that such Inventory can be freely sold by
Agent on and after the occurrence of an Event of a Default despite such third
party rights,
 
(l) it was acquired in connection with a Permitted Acquisition, until the
completion of an appraisal and field examination of such Inventory, in each
case, reasonably satisfactory to Agent (which appraisal and field examination
may be conducted prior to the closing of such Permitted Acquisition), or
 
(m) it is located at any JV Location.
 
Notwithstanding anything herein to the contrary, for purposes of Eligible
Inventory, "in-transit" shall not be deemed to include Eligible Rail Inventory.
 
"Eligible Raw Materials Inventory" means Inventory that qualifies as Eligible
Inventory and consists of goods that are first quality raw materials.
 
"Eligible Raw Materials Inventory Advance Rate" means seventy-five percent
(75%).
 
 
Schedule 1.1 - Page 17

--------------------------------------------------------------------------------

 
"Eligible Real Estate" means the Real Property Collateral listed on Schedule E-3
attached hereto.
 
"Eligible Rail Inventory" means those items of Rail Inventory that do not
qualify as Eligible Inventory solely because they are not in a location set
forth on Schedule E-1 or in transit among such locations and a Borrower does not
have actual and exclusive possession thereof, but as to which (i) Agent has
received an executed Customer Access Agreement and (ii) Agent has received a
true and correct copy of any contracts between Borrower and the customer that
has access to such Rail Inventory.
 
"Eligible Starch/Protein Inventory" means all Inventory of a Borrower consisting
of starch or protein which qualifies as Eligible Inventory in all respects
 
"Eligible Starch/Protein Inventory Advance Rate" means seventy-five percent
(75%).
 
"Eligible Transferee" means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender and any Related Fund of any Lender; and (b) (i) a
commercial bank organized under the laws of the United States or any state
thereof, and having total assets in excess of $1,000,000,000; (ii) a savings and
loan association or savings bank organized under the laws of the United States
or any state thereof, and having total assets in excess of $1,000,000,000;
(iii) a commercial bank organized under the laws of any other country or a
political subdivision thereof; provided that (A) (x) such bank is acting through
a branch or agency located in the United States or (y) such bank is organized
under the laws of a country that is a member of the Organization for Economic
Cooperation and Development or a political subdivision of such country, and
(B) such bank has total assets in excess of $1,000,000,000; (d) any other entity
(other than a natural person) that is an "accredited investor" (as defined in
Regulation D under the Securities Act) that extends credit or buys loans as one
of its businesses including insurance companies, investment or mutual funds and
lease financing companies, and having total assets in excess of $1,000,000,000;
and (e) during the continuation of an Event of Default, any other Person
approved by Agent; provided, that no Affiliate of Parent shall qualify as an
Eligible Transferee.
 
"Eligible Work in Process Inventory" means Inventory of a Borrower consisting of
goods that are first quality work-in-process and otherwise qualifies as Eligible
Inventory; provided, that anything to the contrary contained herein
notwithstanding, the value of such Inventory shall not include the value of any
labor or other services rendered to produce such Inventory.
 
"Eligible Work in Process Inventory Advance Rate" means seventy-five percent
(75%).
 
"Employee Benefit Plan" means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding six (6) years has been sponsored, maintained or contributed to by
any Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA
Affiliate has, or has had at any time within the preceding six (6) years, any
liability, contingent or otherwise.
 
 
Schedule 1.1 - Page 18

--------------------------------------------------------------------------------

 
"Environmental Action" means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.
 
"Environmental Law" means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on Parent
or its Subsidiaries, relating to the environment, the effect of the environment
on employee health, or Hazardous Materials, in each case as amended from time to
time.
 
"Environmental Liabilities" means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities.
 
"Equipment" means equipment (as that term is defined in the Code).
 
"Equity Interest" means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other "equity security" (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidance promulgated
thereunder.  Any reference to a specific section of ERISA shall be deemed to be
a reference to such section of ERISA and any successor statutes, and all
regulations and guidance promulgated thereunder.
 
"ERISA Affiliate" means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Parent or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Parent or its Subsidiaries under IRC Section 414(c), (c) solely for
purposes of Section 302 of ERISA and Section 412 of the IRC, any organization
subject to ERISA that is a member of an affiliated service group of which Parent
or any of its Subsidiaries is a member under IRC Section 414(m), or (d) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any Person
subject to ERISA that is a party to an arrangement with Parent or any of its
Subsidiaries and whose employees are aggregated with the employees of Parent or
its Subsidiaries under IRC Section 414(o).
 
 
Schedule 1.1 - Page 19

--------------------------------------------------------------------------------

 
"Event of Default" has the meaning specified therefor in Section 8 of the
Agreement.
 
"Excess Availability" means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables of
Parent and its Subsidiaries aged in excess of historical levels with respect
thereto and all book overdrafts of Parent and its Subsidiaries in excess of
historical practices with respect thereto, in each case as determined by Agent
in its Permitted Discretion.
 
"Exchange Act" means the Securities Exchange Act of 1934, as in effect from time
to time.
 
"Excluded Taxes" means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed by the jurisdiction (or by any political subdivision or taxing authority
thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender's or such Participant's principal office is located in each
case as a result of a present or former connection between such Lender or such
Participant and the jurisdiction or taxing authority imposing the tax (other
than any such connection arising solely from such Lender or such Participant
having executed, delivered or performed its obligations or received payment
under, or enforced its rights or remedies under the Agreement or any other Loan
Document); (ii) taxes resulting from a Lender's or a Participant's failure to
comply with the requirements of Section 16.2 of the Agreement, and (iii) any
United States federal withholding taxes that would be imposed on amounts payable
to a Foreign Lender based upon the applicable withholding rate in effect at the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1 of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change in law, rule, regulation, order or other decision with respect to any of
the foregoing by any Governmental Authority.
 
"Existing Credit Agreement" has the meaning specified therefor in the preamble
to the Agreement.
 
"Existing JVs" means, collectively, the German Joint Venture and the Illinois
Joint Venture.
 
"Existing Lender" has the meaning specified therefor in the preamble to the
Agreement.
 
"Existing Letters of Credit" means those letters of credit described on Schedule
E-2 to the Agreement.
 
 
Schedule 1.1 - Page 20

--------------------------------------------------------------------------------

 
"Existing Obligations" means all Indebtedness and obligations of MGPI Processing
to Existing Lender under the Existing Credit Agreement as of the Closing Date,
and all other obligations of MGPI to Existing Lender as of the Closing Date.
 
"Existing Supply Agreements" means, collectively, (i) each Bunge Agreement and
(ii) that certain Supply Agreement, dated as of October 24th, 2008 by and
between Conagra Foods Food Ingredients Company, Inc. and MGP Ingredients, Inc.,
as amended from time to time and together with any replacements thereof.
 
"Extraordinary Advances" has the meaning specified therefor in Section
2.2(d)(iii) of the Agreement.
 
"Extraordinary Receipts" means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim in excess of $500,000, and (b) if an Event of Default has occurred and is
continuing, any payments received by Parent or any of its Subsidiaries not in
the ordinary course of business (and not consisting of proceeds described in
Section 2.3(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and (iii) any
purchase price adjustment received in connection with any purchase agreement.
 
"Fee Letter" means that certain fee letter, dated as of even date with the
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.
 
"Financial Covenant Period" means a period which shall commence on any date (the
"Commencement Date") on which Excess Availability is less than the Threshold
Amount and shall continue until the later of:  (a) the date that is the last day
of the second full fiscal quarter after the Commencement Date, and (b) the last
day of the fiscal quarter after the Commencement Date in which Average
Availability for a period of 60 consecutive days is greater than or equal to the
Threshold Amount.
 
"Fixed Asset Availability" means, (i) as of any date on or after the Fixed Asset
Availability Date, an amount equal to the lesser of (a) the Fixed Asset Sub-Line
Amount and (b) the amount equal to the sum of (x) eighty-five percent (85%) of
the "net orderly liquidation value" of all Eligible Equipment as set forth in
the most recent reasonably acceptable appraisal of the Equipment of Borrowers
received by Agent which is addressed to Agent and upon which Agent is expressly
entitled to rely, net of operating expenses, liquidation expenses and
commissions (to the extent not already reflected in such appraisal of the
Equipment of Borrowers), and (y) sixty percent (60%) of the fair market value of
all Eligible Real Estate as set forth in the most recent reasonably acceptable
appraisal of the real property of Borrowers received by Agent which is addressed
to Agent and upon which Agent is expressly entitled to rely and (ii) as of any
date before the Fixed Asset Availability Date, zero.
 
 
Schedule 1.1 - Page 21

--------------------------------------------------------------------------------

 
"Fixed Asset Availability Date" means the first date on which all conditions set
forth in Section 3.3 of the Agreement have been satisfied, which date must occur
on or prior to November 2, 2014.
 
"Fixed Asset Base Rate Loan" means each portion of the Fixed Asset Loans that
bears interest at a rate determined by reference to the Base Rate.
 
"Fixed Asset Base Rate Margin" has the meaning set forth in the definition of
Applicable Margin.
 
"Fixed Asset LIBOR Rate Loan" means each portion of the Fixed Asset Loans that
bears interest at a rate determined by reference to the LIBOR Rate.
 
"Fixed Asset LIBOR Rate Margin" has the meaning set forth in the definition of
Applicable Margin.
 
"Fixed Asset Loans" means that portion of the Revolving Loans that is predicated
on the value of Eligible Equipment and Eligible Real Estate.
 
"Fixed Asset Sub-Line Amount" means $5,000,000; provided that the Fixed Asset
Sub-Line Amount shall be permanently reduced (i) on the first day of each month
following the Fixed Asset Availability Date by an amount equal to (a) Fixed
Asset Availability (as in effect on the Fixed Asset Availability Date) divided
by (b) 84 (for example, if Fixed Asset Availability on the Fixed Asset
Availability Date is equal to $5,000,000, the Fixed Asset Sub-Line would reduce
on the first day of each month by an amount equal to $59,523.81), (ii) on each
date that any mandatory reduction is required to be made pursuant to Section
2.3(f)(ii) in an amount equal to the amount of such required mandatory
reduction, (iii) the amount by which the portion of the Fixed Asset Sub-Line
Amount predicated on Eligible Equipment (after taking into account any
reductions under clauses (i) and (ii) above) at any time is in excess of the
appraised "net orderly liquidation value" of all Eligible Equipment (such
reduction to be on the date Agent receives such appraisal setting forth such
"net orderly liquidation value") and (iv) the amount by which the portion of the
Fixed Asset Sub-Line Amount predicated on Eligible Real Estate (after taking
into account any reductions under clauses (i) and (ii) above) at any time is in
excess of the appraised fair market value of all Eligible Real Estate (such
reduction to be on the date Agent receives such appraisal setting forth the fair
market value).
 
"Fixed Charges" means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense accrued (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) principal payments in respect of Indebtedness
that are required to be paid during such period, including without limitation
required all reductions of the Fixed Asset Sub-Line Amount, and (c) all federal,
state, and local income taxes accrued during such period, and (d) all Restricted
Payments paid (whether in cash or other property, other than common Equity
Interests) during such period.
 
 
Schedule 1.1 - Page 22

--------------------------------------------------------------------------------

 
"Fixed Charge Coverage Ratio" means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (i) EBITDA for such period minus unfinanced Capital Expenditures
made (to the extent not already incurred in a prior period) or incurred during
such period, to (ii) Fixed Charges for such period.
 
"Flow of Funds Agreement" means a flow of funds agreement, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.
 
"Foreign Lender" means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).
 
"Funding Date" means the date on which a Borrowing occurs.
 
"Funding Losses" has the meaning specified therefor in Section 2.11(b)(ii) of
the Agreement.
 
"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.
 
"German Joint Venture" means DM Ingredients GmbH, a limited liability company
organized under the laws of Germany.
 
"German Joint Venture Distribution Agreement" means the Distribution Agreement
dated as of July 2, 2007 between the German Joint Venture and MGPI Processing.
 
"Governing Documents" means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
 
"Governmental Authority" means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.
 
"Guarantor" means (a) each Subsidiary of Parent, (b) Parent, and (c) each other
Person that becomes a guarantor after the Closing Date pursuant to Section 5.11
of the Agreement.
 
"Guaranty and Security Agreement" means an Amended and Restated Guaranty and
Security Agreement, dated as of even date with the Agreement, in form and
substance reasonably satisfactory to Agent, executed and delivered by each of
the Borrowers and each of the Guarantors to Agent.
 
"Hazardous Materials" means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
"hazardous substances," "hazardous materials," "hazardous wastes," "toxic
substances," or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or "EP
toxicity", (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
 
 
Schedule 1.1 - Page 23

--------------------------------------------------------------------------------

 
"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.
 
"Hedge Obligations" means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of Parent and its Subsidiaries arising under, owing pursuant to, or existing in
respect of Hedge Agreements.
 
"Illinois Joint Venture" means Illinois Corn Processing, LLC, a Delaware limited
liability company.
 
"Illinois Joint Venture Marketing Agreement" means the Marketing Agreement dated
as of November 20, 2009 as amended through the Closing Date, between the
Illinois Joint Venture and MGPI Processing, Inc.
 
"Indebtedness" as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.
 
 
Schedule 1.1 - Page 24

--------------------------------------------------------------------------------

 
"Indemnified Liabilities" has the meaning specified therefor in Section 10.3 of
the Agreement.
 
"Indemnified Person" has the meaning specified therefor in Section 10.3 of the
Agreement.
 
"Indemnified Taxes" means, any Taxes other than Excluded Taxes.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
"Intercompany Subordination Agreement" means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Parent, each of its Subsidiaries, and Agent, the form and substance of which is
reasonably satisfactory to Agent.
 
"Interest Expense" means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.
 
"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3, or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.
 
"Inventory" means inventory (as that term is defined in the Code).
 
"Inventory and Fixed Asset Reserves" means, as of any date of determination,
(a) Landlord Reserves, (b) with respect to Eligible Equipment, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain to the extent that the net
orderly liquidation value of the Equipment, as set forth in the most recent
reasonably acceptable appraisal received by Agent with respect thereto after the
date hereof (in each case net of operating expenses, liquidation expenses and
commissions (without duplication) estimated to be incurred in connection with
the liquidation thereof), has  declined so that the Fixed Asset Availability
predicated on Eligible Equipment is greater than (A) the percentages with
respect to the value of Equipment used in establishing the original amounts of
the Fixed Asset Availability multiplied by (B) the applicable values set forth
in such subsequent appraisals, (c) with respect to Eligible Inventory, those
reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.1(c), to establish and maintain as a result of a change
in the turnover, age or mix of the categories of Eligible Inventory that
adversely affects the aggregate value of all Eligible Inventory, (d) with
respect to Eligible Real Estate, those reserves that Agent deems necessary or
appropriate, in its Permitted Discretion and subject to Section 2.1(c), to
establish and maintain to the extent that the fair market value of Eligible Real
Estate, as set forth in the most recent reasonably acceptable appraisal received
by Agent with respect thereto after the date hereof (in each case net of
operating expenses, liquidation expenses and commissions (without duplication)
estimated to be incurred in connection with the liquidation thereof),
has  declined so that the Fixed Asset Availability predicated on Eligible Real
Estate is greater than (A) the percentages with respect to the value of Eligible
Real Estate used in establishing the original amounts of the Fixed Asset
Availability multiplied by (B) the applicable values set forth in such
subsequent appraisals, (d) with respect to Eligible Rail Inventory, those
Reserves that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.1(c), to establish and maintain for the estimated costs
relating to unpaid freight charges, warehousing or storage charges, taxes,
duties and other similar unpaid costs associated with the acquisition of such
Eligible Rail Inventory and the estimated reclamation claims of unpaid sellers
of such Eligible Rail Inventory, and (e) such other reserves as Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(c), to establish and maintain (including reserves for slow moving Inventory
and Inventory shrinkage) with respect to Eligible Inventory, Eligible Equipment,
Eligible Real Estate or the Maximum Revolver Amount.
 
 
Schedule 1.1 - Page 25

--------------------------------------------------------------------------------

 
"Investment" means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with
GAAP.  The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustment for
increases or decreases in value, or write-ups, write-downs, or write-offs with
respect to such Investment.
 
"IRB Lease" means that certain Lease, dated as of the Issue Date of the Atchison
IRB Bonds, by and between the City of Atchison, Kansas and MGPI Processing, as
in effect on the date hereof.
 
"IRC" means the Internal Revenue Code of 1986, as in effect from time to time.
 
"ISP" means, with respect to any Letter of Credit, the "International Standby
Practices 1998" published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
"Issuer Document" means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.
 
 
Schedule 1.1 - Page 26

--------------------------------------------------------------------------------

 
"Issuing Bank" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender's sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit or Reimbursement Undertakings pursuant to Section 2.10 of the Agreement
and Issuing Bank shall be a Lender.
 
"JV Locations" means the location of the Illinois Joint Venture at 1301 South
Front Street in Pekin, Illinois and the location of any other Permitted JV.
 
"KCK Lot" means the tract of vacant land owned by Administrative Borrower and
located at 16 Kansas Avenue, Kansas City, Kansas.
 
"Landlord Reserve" means, as to each location at which a Borrower has Inventory
or books and records located and as to which a Collateral Access Agreement has
not been received by Agent, a reserve in an amount equal to the greater of
(a) the number of months' rent for which the landlord will have, under
applicable law, a Lien in the Inventory of such Borrower to secure the payment
of rent or other amounts under the lease relative to such location, or (b) 3
months' rent under the lease relative to such location.
 
"Lead Arranger" has the meaning set forth in the preamble to the Agreement.
 
"Lender" has the meaning set forth in the preamble to the Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to the Agreement pursuant to the provisions of Section 13.1
of the Agreement and "Lenders" means each of the Lenders or any one or more of
them.
 
"Lender Group" means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.
 
"Lender Group Expenses" means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Parent or its Subsidiaries under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) documented out-of-pocket fees or charges paid or incurred by Agent in
connection with the Lender Group's transactions with Parent and its Subsidiaries
under any of the Loan Documents, including, fees or charges for background
checks, OFAC/PEP searches, photocopying, notarization, couriers and messengers,
telecommunication, public record searches, filing fees, recording fees,
publication, appraisal (including periodic collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in the Agreement or the Fee Letter), real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Agent's customary fees and charges (as adjusted from time to time) with
respect to the disbursement of funds (or the receipt of funds) to or for the
account of any Borrower (whether by wire transfer or otherwise), together with
any out-of-pocket costs and expenses incurred in connection therewith,
(d) customary charges imposed or incurred by Agent resulting from the dishonor
of checks payable by or to any Loan Party, (e) reasonable documented
out-of-pocket costs and expenses paid or incurred by the Lender Group to correct
any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) field examination, appraisal, and valuation
fees and expenses of Agent related to any field examinations, appraisals, or
valuation to the extent of the fees and charges (and up to the amount of any
limitation) provided in Section 2.9 of the Agreement, (g) Agent's reasonable
costs and expenses (including reasonable documented attorneys' fees and
expenses) relative to third party claims or any other lawsuit or adverse
proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Agent's Liens in and to the Collateral, or the Lender Group's
relationship with Parent or any of its Subsidiaries, (h) Agent's reasonable
documented costs and expenses (including reasonable documented attorneys' fees
and due diligence expenses) incurred in advising, structuring, drafting,
reviewing, administering (including travel, meals, and lodging), syndicating
(including reasonable costs and expenses relative to CUSIP, DXSyndicate™,
SyndTrak or other communication costs incurred in connection with a syndication
of the loan facilities), or amending, waiving, or modifying the Loan Documents,
(i) Agent's and each Lender's reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a "workout," a "restructuring," or an Insolvency
Proceeding concerning Parent or any of its Subsidiaries or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral, and (j) the fees, charges, commissions and costs provided for in
Section 2.10(j) of the Agreement (including any fronting fees) and all other
fees, charges, commissions, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time incurred or charged by
Issuing Bank in respect of Letters of Credit and out-of-pocket fees, costs, and
expenses incurred or charged by Issuing Bank in connection with the issuance,
amendment, renewal, extension, or transfer of, or drawing under, any Letter of
Credit or any demand for payment thereunder.
 
 
Schedule 1.1 - Page 27

--------------------------------------------------------------------------------

 
"Lender Group Representatives" has the meaning specified therefor in Section
17.9 of the Agreement.
 
"Lender-Related Person" means, with respect to any Lender, such Lender, together
with such Lender's Affiliates, officers, directors, employees, attorneys, and
agents.
 
"Letter of Credit" means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.
 
"Letter of Credit Collateralization" means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent, including
provisions that specify that the Letter of Credit Fees and all fees, charges and
commissions provided for in Section 2.10(j) of the Agreement (including any
fronting fees) will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of the Revolving Lenders in an
amount equal to 105% of the then existing Letter of Credit Usage, (b) delivering
to Agent documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Agent and Issuing Bank,
terminating all of such beneficiaries' rights under the Letters of Credit, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its reasonable discretion) in an amount equal to 105% of the then existing
Letter of Credit Usage (it being understood that the Letter of Credit Fee and
all fronting fees set forth in the Agreement will continue to accrue while the
Letters of Credit are outstanding and that any such fees that accrue must be an
amount that can be drawn under any such standby letter of credit).
 
 
Schedule 1.1 - Page 28

--------------------------------------------------------------------------------

 
"Letter of Credit Disbursement" means a payment made by Issuing Bank pursuant to
a Letter of Credit.
 
"Letter of Credit Exposure" means, as of any date of determination with respect
to any Lender, such Lender's Pro Rata Share of the Letter of Credit Usage on
such date.
 
"Letter of Credit Fee" has the meaning specified therefor in Section 2.5(b) of
the Agreement.
 
"Letter of Credit Indemnified Costs" has the meaning specified therefor in
Section 2.10(f) of the Agreement.
 
"Letter of Credit Related Person" has the meaning specified therefor in Section
2.10(f) of the Agreement.
 
"Letter of Credit Usage" means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit.
 
"LIBOR Deadline" has the meaning specified therefor in Section 2.11(b)(i) of the
Agreement.
 
"LIBOR Notice" means a written notice in the form of Exhibit L-1.
 
"LIBOR Option" has the meaning specified therefor in Section 2.11(a) of the
Agreement.
 
"LIBOR Rate" means the rate per annum rate appearing on Macro*World's
(https://capitalmarkets.mworld.com; the "Service") Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrowers in accordance
with the Agreement (and, if any such rate is below zero, the LIBOR Rate shall be
deemed to be zero), which determination shall be made by Agent and shall be
conclusive in the absence of manifest error.
 
"LIBOR Rate Loan" means a Current Asset LIBOR Rate Loan or a Fixed Asset LIBOR
Rate Loan, as applicable.
 
"LIBOR Rate Margin" means that Current Asset LIBOR Rate Margin or the Fixed
Asset LIBOR Rate Margin, as applicable.
 
 
Schedule 1.1 - Page 29

--------------------------------------------------------------------------------

 
"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.
 
"Loan" means any Revolving Loan, Swing Loan or Extraordinary Advance made (or to
be made) hereunder.
 
"Loan Account" has the meaning specified therefor in Section 2.8 of the
Agreement.
 
"Loan Assignment" means the assignment of a portion of the Loans and other
Obligations to a non-Affiliate of any Lender as of the Closing Date, in
accordance with Section 13.1 of the Agreement.
 
"Loan Documents" means the Agreement, the Control Agreements, any Borrowing Base
Certificate, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, any note or notes executed by Borrowers in connection with the
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, previously, now or in the future, by
Parent or any of its Subsidiaries and any member of the Lender Group in
connection with the Agreement or the Existing Credit Agreement.
 
"Loan Party" means any Borrower or any Guarantor.
 
"Margin Stock" as defined in Regulation U of the Board of Governors as in effect
from time to time.
 
"Material Adverse Effect" means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Parent and its Subsidiaries, taken as a whole, (b) a material impairment of
Parents' and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group's ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), or (c) a material impairment of the enforceability or priority of
Agent's Liens with respect to all or a material portion of the Collateral other
than as a result of an action or failure to act on the part of Parent or its
Subsidiaries.
 
"Material Contract" means, collectively, (i) any contract or other agreement
(other than the Loan Documents), whether written or oral, to which any Loan
Party is a party that involves payments in an aggregate amount of more than
$25,000,000 or as to which the breach, nonperformance, cancellation or failure
to renew by any party thereto would have a Material Adverse Effect and (ii) each
Existing Supply Agreement.
 
"Maturity Date" means November 2, 2017.
 
 
Schedule 1.1 - Page 30

--------------------------------------------------------------------------------

 
"Maximum Revolver Amount" means $55,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.3(c) of
the Agreement.
 
"MGPI Indiana" has the meaning specified therefor in the preamble to the
Agreement.
 
"MGPI Pipeline" has the meaning specified therefor in the preamble to the
Agreement.
 
"MGPI Processing" has the meaning specified therefor in the preamble to the
Agreement.
 
"Moody's" has the meaning specified therefor in the definition of Cash
Equivalents.
 
"Mortgages" means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Parent or one of
its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.
 
"Multiemployer Plan" means any multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA with respect to which any Loan Party or ERISA
Affiliate has an obligation to contribute or has any liability, contingent or
otherwise or could be assessed withdrawal liability assuming a complete
withdrawal from any such multiemployer plan.
 
"Net Cash Proceeds" means:
 
(a) with respect to any sale or disposition by Parent or any of its Subsidiaries
of assets, the amount of cash proceeds received (directly or indirectly) from
time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of Parent or such Subsidiary, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Permitted Lien on any asset (other than
(A) Indebtedness owing to Agent or any Lender under the Agreement or the other
Loan Documents and (B) Indebtedness assumed by the purchaser of such asset)
which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Parent or such Subsidiary in connection with such sale or
disposition, (iii) taxes paid or payable to any taxing authorities by Parent or
such Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of Parent or any of its Subsidiaries, and are properly attributable to
such transaction; and (iv) all amounts that are set aside as a reserve (A) for
adjustments in respect of the purchase price of such assets, (B) for any
liabilities associated with such sale or casualty, to the extent such reserve is
required by GAAP, and (C) for the payment of unassumed liabilities relating to
the assets sold or otherwise disposed of at the time of, or within 30 days
after, the date of such sale or other disposition, to the extent that in each
case the funds described above in this clause (iv) are (x) deposited into escrow
with a third party escrow agent or set aside in a separate Deposit Account that
is subject to a Control Agreement in favor of Agent and (y) paid to Agent as a
prepayment of the applicable Obligations in accordance with Section 2.3(e) of
the Agreement at such time when such amounts are no longer required to be set
aside as such a reserve; and
 
 
Schedule 1.1 - Page 31

--------------------------------------------------------------------------------

 
(b) with respect to the issuance or incurrence of any Indebtedness by Parent or
any of its Subsidiaries, or the issuance by Parent or any of its Subsidiaries of
any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of Parent or
such Subsidiary in connection with such issuance or incurrence, after deducting
therefrom only (i) reasonable fees, commissions, and expenses related thereto
and required to be paid by Parent or such Subsidiary in connection with such
issuance or incurrence, (ii) taxes paid or payable to any taxing authorities by
Parent or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of Parent or any of its Subsidiaries, and are properly
attributable to such transaction.
 
"Net Recovery Percentage" means, as of any date of determination, the percentage
of the book value of Borrowers' Inventory that is estimated to be recoverable in
an orderly liquidation of such Inventory net of all associated costs and
expenses of such liquidation, such percentage to be determined as to each
category of Inventory and to be as specified in the most recent appraisal
received by Agent from an appraisal company selected by Agent.
 
"Non-Consenting Lender" has the meaning specified therefor in Section 14.2(a) of
the Agreement.
 
"Non-Defaulting Lender" means each Lender other than a Defaulting Lender.
 
"Notification Event" means (a) the occurrence of a "reportable event" described
in Section 4043 of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA Affiliate from a Pension Plan during a plan year in which it
was a "substantial employer" as defined in Section 4001(a)(2) of ERISA, (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC or any
Pension Plan or Multiemployer Plan administrator, (e) any other event or
condition that would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
(f) the imposition of a Lien pursuant to the IRC or ERISA in connection with any
Employee Benefit Plan or the existence of any facts or circumstances that could
reasonably be expected to result in the imposition of a Lien, (g) the partial or
complete withdrawal of any Loan Party or ERISA Affiliate from a Multiemployer
Plan (other than any withdrawal that would not constitute an Event of Default
under Section 8.12), (h) any event or condition that results in the
reorganization or insolvency of a Multiemployer Plan under Sections of ERISA,
(i) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (j) any Pension Plan being in "at risk status" within the meaning of IRC
Section 430(i), (k) any Multiemployer Plan being in "endangered status" or
"critical status" within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is or is expected to be insolvent or in
reorganization within the meaning of Title IV of ERISA, (l) with respect to any
Pension Plan, any Loan Party or ERISA Affiliate incurring a substantial
cessation of operations within the meaning of ERISA Section 4062(e), (m) an
"accumulated funding deficiency" within the meaning of the IRC or ERISA
(including Section 412 of the IRC or Section 302 of ERISA) or the failure of any
Pension Plan or Multiemployer Plan to meet the minimum funding standards within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA), in each case, whether or not waived, (n) the filing of an application
for a waiver of the minimum funding standards within the meaning of the IRC or
ERISA (including Section 412 of the IRC or Section 302 of ERISA) with respect to
any Pension Plan or Multiemployer Plan, (o) the failure to make by its due date
a required payment or contribution with respect to any Pension Plan or
Multiemployer Plan, (p) any event that results in or could reasonably be
expected to result in a liability by a Loan Party pursuant to Title I of ERISA
or the excise tax provisions of the IRC relating to Employee Benefit Plans or
any event that results in or could reasonably be expected to result in a
liability to any Loan Party or ERISA Affiliate pursuant to Title IV of ERISA or
Section 401(a)(29) of the IRC, or (q) any of the foregoing is reasonably likely
to occur in the following 30 days.
 
 
Schedule 1.1 - Page 32

--------------------------------------------------------------------------------

 
"Obligations" means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Reimbursement Undertakings or with respect to Letters of Credit
(irrespective of whether contingent), premiums, liabilities (including all
amounts charged to the Loan Account pursuant to the Agreement), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), Lender Group Expenses (including any fees or expenses that
accrue after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), guaranties, and all covenants and duties of any other kind and
description owing by any Loan Party arising out of, under, pursuant to, in
connection with, or evidenced by the Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that Borrowers are required to pay or reimburse by the
Loan Documents or by law or otherwise in connection with the Loan Documents and
(b) all Bank Product Obligations.  Without limiting the generality of the
foregoing, the Obligations of Borrowers under the Loan Documents include the
obligation to pay (i) the principal of the Revolving Loans, (ii) interest
accrued on the Revolving Loans, (iii) the amount necessary to reimburse Issuing
Bank for amounts paid or payable pursuant to Letters of Credit or Reimbursement
Undertakings, (iv) Letter of Credit commissions, charges, expenses, and fees,
(v) Lender Group Expenses, (vi) fees payable under the Agreement or any of the
other Loan Documents, and (vii) indemnities and other amounts payable by any
Loan Party under any Loan Document.  Any reference in the Agreement or in the
Loan Documents to the Obligations shall include all or any portion thereof and
any extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
 
 
Schedule 1.1 - Page 33

--------------------------------------------------------------------------------

 
"OFAC" means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
"Onaga Facility" means the Real Property and improvements thereon, as well as
all bio-polymer production equipment used therein owned by MPGI Processing and
located at 210 South Leonard Street, Onaga, Kansas.
 
"Originating Lender" has the meaning specified therefor in Section 13.1(e) of
the Agreement.
 
"Overadvance" means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.10.
 
"Parent" has the meaning specified therefor in the preamble to the Agreement.
 
"Participant" has the meaning specified therefor in Section 13.1(e) of the
Agreement.
 
"Participant Register" has the meaning set forth in Section 13.1(i) of the
Agreement.
 
"Patent Security Agreement" has the meaning specified therefor in the Guaranty
and Security Agreement.
 
"Patriot Act" has the meaning specified therefor in Section 4.13 of the
Agreement.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor agency.
 
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or ERISA Affiliate or to which any Loan Party or ERISA Affiliate has
any liability, contingent or otherwise.
 
"Perfection Certificate" means a certificate in the form of Exhibit P-1.
 
"Permitted Acquisition" means any Acquisition by a Borrower so long as:
 
(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,
 
(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Parent or its Subsidiaries as a result of such Acquisition, other than
Indebtedness permitted under clause (f) of the definition of Permitted
Indebtedness and no Liens will be incurred, assumed, or would exist with respect
to the assets of Parent or its Subsidiaries as a result of such Acquisition
other than Permitted Liens,
 
 
Schedule 1.1 - Page 34

--------------------------------------------------------------------------------

 
(c) Borrowers have provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrowers and Agent),
Parent and its Subsidiaries (i) would have been in compliance with the financial
covenants in Section 7 of the Agreement for the 4 fiscal quarter period ended
immediately prior to the proposed date of consummation of such proposed
Acquisition, and (ii) are projected to be in compliance with the financial
covenants in Section 7 of the Agreement for the 4 fiscal quarter period ended
one year after the proposed date of consummation of such proposed Acquisition,
 
(d) Borrowers have provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person's (or assets') historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,
 
(e) Borrowers shall have Excess Availability in an amount equal to or greater
than $10,000,000 immediately after giving effect to the consummation of the
proposed Acquisition,
 
(f) Borrowers have provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,
 
(g) the assets being acquired are located within the United States  or the
Person whose Equity Interests are being acquired is organized in a jurisdiction
located within the United States, and
 
(h) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including earn-outs and other deferred
payment obligations) shall not exceed $5,000,000 in the aggregate; provided,
that the purchase consideration payable in respect of any single Acquisition or
series of related Acquisitions shall not exceed $1,000,000 in the aggregate.
 
"Permitted Discretion" means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.
 
"Permitted Dispositions" means:
 
(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Parent and its Subsidiaries,
 
 
Schedule 1.1 - Page 35

--------------------------------------------------------------------------------

 
(b) sales of Inventory to buyers in the ordinary course of business,
 
(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,
 
(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
 
(e) the granting of Permitted Liens,
 
(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,
 
(g) any involuntary loss, damage or destruction of property,
 
(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,
 
(i) the leasing or subleasing of assets of Parent or its Subsidiaries in the
ordinary course of business,
 
(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Parent,
 
(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Parent or any of its Subsidiaries to the extent not
economically desirable in the conduct of its business or (ii) the abandonment of
patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,
 
(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,
 
(m) the making of Permitted Investments,
 
(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from one Loan Party to
another Loan Party (other than Parent), and (ii) from any Subsidiary of Parent
that is not a Loan Party to any other Subsidiary of Parent,
 
(o) so long as no Event of Default has occurred and is continuing and such sale
is made at fair market value, the sale of the Onaga Facility, the KCK Lot, or
the Equity Interests in the Illinois Joint Venture, and
 
 
Schedule 1.1 - Page 36

--------------------------------------------------------------------------------

 
(p) sales or dispositions of assets (other than Accounts, Inventory, Equity
Interests of Subsidiaries of Parent or any Borrower) not otherwise permitted in
clauses (a) through (o) above so long as made at fair market value and the
aggregate fair market value of all assets disposed of in fiscal year (including
the proposed disposition) would not exceed $250,000.
 
"Permitted Holder" means any of (i) Karen Seaberg, (ii) Richard B. Cray and
(iii) Laidacker M. Seaberg, or any trust controlled by any of such Persons.
 
"Permitted Indebtedness" means:
 
(a) Indebtedness evidenced by the Agreement or the other Loan Documents,
 
(b) Indebtedness set forth on Schedule 4.14 to the Agreement and any Refinancing
Indebtedness in respect of such Indebtedness,
 
(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,
 
(d) endorsement of instruments or other payment items for deposit,
 
(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations relating
to performance or payment obligations  of a Loan Party (or, to the extent
permitted by clause (p) of the definition of Permitted Investments, relating to
payment obligations of the Illinois JV); (ii) unsecured guarantees arising with
respect to customary indemnification obligations to purchasers in connection
with Permitted Dispositions; and (iii) unsecured guarantees with respect to
Indebtedness of Parent or one of its Subsidiaries, to the extent that the Person
that is obligated under such guaranty could have incurred such underlying
Indebtedness,
 
(f) Acquired Indebtedness in an amount not to exceed $250,000 outstanding at any
one time,
 
(g) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds,
 
(h) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Parent or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,
 
(i) the incurrence by Parent or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Parent's and its
Subsidiaries' operations and not for speculative purposes,
 
 
Schedule 1.1 - Page 37

--------------------------------------------------------------------------------

 
(j) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
purchase cards (including so-called "procurement cards" or "P-cards"), or Cash
Management Services,
 
(k) unsecured Indebtedness of Parent owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase or redemption by Parent of the Equity
Interests of Parent that have been issued to such Persons, so long as (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $500,000 , and
(iii) such Indebtedness is subordinated to the Obligations on terms and
conditions reasonably acceptable to Agent,
 
(l) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,
 
(m) Indebtedness composing Permitted Investments,
 
(n) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,
 
(o) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,
 
(p) Indebtedness of MGPI Processing under the IRB Lease in an aggregate
outstanding amount not to exceed $2,000,000 at any one time, so long as all
Atchison IRB Bonds are held by Borrowers,
 
(q) Indebtedness under the Bank of Atchison Term Loan Documents, in aggregate
outstanding amount not to exceed $1,200,000 at any one time,
 
(r) unsecured subordinated Indebtedness, the aggregate outstanding amount of
which does not exceed $250,000 so long as (i) such unsecured Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably acceptable to Agent, and (ii) such unsecured Indebtedness is
otherwise on terms and conditions reasonably acceptable to Agent, and
 
(s) any other unsecured Indebtedness incurred by Parent or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $1,000,000 at any
one time.
 
 
Schedule 1.1 - Page 38

--------------------------------------------------------------------------------

 
"Permitted Intercompany Advances" means loans made by (a) a Loan Party to
another Loan Party other than Parent, (b) a Subsidiary of Parent that is not a
Loan Party to another Subsidiary of Parent that is not a Loan Party, (c) a
Subsidiary of Parent that is not a Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement.
 
"Permitted Investments" means:
 
(a) Investments in cash and Cash Equivalents,
 
(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,
 
(c) advances made in connection with purchases of goods or services in the
ordinary course of business,
 
(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,
 
(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Agreement,
 
(f) guarantees permitted under the definition of Permitted Indebtedness,
 
(g) Permitted Intercompany Advances,
 
(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,
 
(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,
 
(j) (i) non-cash loans and advances to employees, officers, and directors of
Parent or any of its Subsidiaries for the purpose of purchasing Equity Interests
in Parent so long as the proceeds of such loans are used in their entirety to
purchase such Equity Interests in Parent, and (ii) loans and advances to
employees and officers of Parent or any of its Subsidiaries in the ordinary
course of business for any other business purpose and in an aggregate amount not
to exceed $200,000 at any one time,
 
(k) Permitted Acquisitions,
 
(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Parent),
 
(m) Investments resulting from entering into (i) Bank Product Agreements, or
(ii) agreements relative to Indebtedness that is permitted under clause (j) of
the definition of Permitted Indebtedness,
 
 
Schedule 1.1 - Page 39

--------------------------------------------------------------------------------

 
(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,
 
(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,
 
(p) Investments by Borrowers in the Existing JVs made after the Closing Date
(including any reimbursement obligations incurred by Borrowers with respect to
surety bonds issued in favor of the Illinois Joint Venture), so long as (i) no
Default or Event of Default has occurred and is continuing or would result
therefrom (ii) the aggregate consideration to be paid by Borrower for such
Investment does not exceed (A) $1,000,000 for any one Investment or
(B) $5,000,000 minus the amount paid in connection with any Permitted
Acquisitions, in the aggregate for all such Investments, (iii) after giving
effect to such Investment, Excess Availability is not less than $10,000,000 and
(iv) Borrowers shall have pledged to Agent the ownership interests in the
Existing JVs pursuant to documentation in form and substance acceptable to
Agent,
 
(q) Repurchases by Parent of the stock of Parent, to the extent any payment
therefor is permitted by Section 6.7;
 
(r) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$2,000,000 during the term of the Agreement.
 
"Permitted JVs" means, collectively, the Existing JVs and each other joint
venture permitted pursuant to the definition of "Permitted Investments".
 
"Permitted Liens" means
 
(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,
 
(b) Liens for unpaid taxes, assessments, or other governmental charges
(including, without limitation, Distilled Spirits Liens) or levies that either
(i) are not yet delinquent, or (ii) do not have priority over Agent's Liens and
the underlying taxes, assessments, or charges or levies are the subject of
Permitted Protests,
 
(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,
 
(d) Liens set forth on Schedule P-2 to the Agreement; provided, that to qualify
as a Permitted Lien, any such Lien described on Schedule P-2 to the Agreement
shall only secure the Indebtedness that it secures on the Closing Date and any
Refinancing Indebtedness in respect thereof,
 
(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,
 
 
Schedule 1.1 - Page 40

--------------------------------------------------------------------------------

 
(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, and (ii) such Lien only secures the Indebtedness that
was incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof,
 
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,
 
(h) Liens on amounts deposited to secure Parent's and its Subsidiaries
obligations in connection with worker's compensation or other unemployment
insurance,
 
(i) Liens on amounts deposited to secure Parent's and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,
 
(j) Liens on amounts deposited to secure Parent's and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,
 
(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,
 
(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,
 
(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,
 
(n) rights of setoff or bankers' liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts in the ordinary course of
business,
 
(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,
 
(p) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
 
(q) Liens solely on any cash earnest money deposits made by Parent or any of its
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to a Permitted Acquisition,
 
(r) Liens assumed by Parent or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,
 
 
Schedule 1.1 - Page 41

--------------------------------------------------------------------------------

 
(s) Liens on the Real Property located at 100 Commercial and 200 Commercial,
Atchison, Kansas securing Indebtedness permitted under clause (t) of the
definition of Permitted Indebtedness,
 
(t) Liens on the Real Property located at 1100 Main, 1200 Main and 1300 Main,
Atchison, Kansas, pursuant to the Bank of Atchison Term Loan Documents,
 
(u) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $50,000.
 
"Permitted Protest" means the right of Parent or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Parent's or its Subsidiaries' books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Parent or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent's Liens.
 
"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $15,000,000.
 
"Person" means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.
 
"Platform" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 
"Projections" means Parent's forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent's historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.
 
"Pro Rata Share" means, as of any date of determination:
 
(a) with respect to a Lender's obligation to make all or a portion of the
Revolving Loans, with respect to such Lender's right to receive payments of
interest, fees, and principal with respect to the Revolving Loans, and with
respect to all other computations and other matters related to the Revolver
Commitments or the Revolving Loans, the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders,
 
 
Schedule 1.1 - Page 42

--------------------------------------------------------------------------------

 
(b) with respect to a Lender's obligation to participate in the Letters of
Credit, with respect to such Lender's obligation to reimburse Issuing Bank, and
with respect to such Lender's right to receive payments of Letter of Credit
fees, and with respect to all other computations and other matters related to
the Letters of Credit, the percentage obtained by dividing (i) the Revolving
Loan Exposure of such Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders; provided, that if all of the Revolving Loans have been repaid in
full and all Revolver Commitments have been terminated, but Letters of Credit
remain outstanding, Pro Rata Share under this clause shall be determined as if
the Revolver Commitments had not been terminated and based upon the Revolver
Commitments as they existed immediately prior to their termination, and
 
(c) with respect to all other matters and for all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 15.7 of the Agreement), the percentage obtained by dividing (i) the
Revolving Loan Exposure of such Lender by (ii) the aggregate Revolving Loan
Exposure of all Lenders, in any such case as the applicable percentage may be
adjusted by assignments permitted pursuant to Section 13.1; provided, that if
all of the Loans have been repaid in full, all Letters of Credit have been made
the subject of Letter of Credit Collateralization, and all Commitments have been
terminated, Pro Rata Share under this clause shall be determined as if the
Revolving Loan Exposures had not been repaid, collateralized, or terminated and
shall be based upon the Revolving Loan Exposures as they existed immediately
prior to their repayment, collateralization, or termination.
 
"Protective Advances" has the meaning specified therefor in Section 2.2(d)(i) of
the Agreement.
 
"Public Lender" has the meaning specified therefor in Section 17.9(c) of the
Agreement.
 
"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of Parent and its Subsidiaries that is in
Deposit Accounts or in Securities Accounts, or any combination thereof, and
which such Deposit Account or Securities Account is the subject of a Control
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.
 
"Qualified Equity Interest" means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.
 
"Rail Inventory" means Eligible Food Grade Alcohol Inventory which is located in
rail cars at the Rail Staging Area.
 
"Rail Reserve" means such amount as Agent may from time to time establish in its
Permitted Discretion as an amount sufficient to offset certain costs of
exercising rights and remedies in respect of Inventory of Borrowers located or
anticipated to be located on  or in railcars from time to time.
 
"Rail Staging Area" means (i) that certain CSX Corporation rail siding located
adjacent to the premises of Reckitt Benckiser at 799 Route 206, Belle Meade, New
Jersey, 08502, (ii) that certain CSX Corporation rail siding located adjacent to
the premises of Dundee Foods, LLC at 74 Seneca Street, Dundee, New York 14837,
(iii) that certain CSX Corporation rail siding located adjacent to the premises
of Cone Solvents at 6185 Cockrill Bend Circle, Nashville, Tennessee 37209 and
(iv) that certain Burlington Northern Santa Fe Railroad rail siding located
adjacent to the premises of Chemisphere at 2102 Clifton Avenue, St. Louis,
Missouri 63139.
 
 
Schedule 1.1 - Page 43

--------------------------------------------------------------------------------

 
"Real Estate Deliveries" means, (a) with respect to any real property owned or
leased by a Loan Party, (i) such certificates, affidavits, questionnaires or
returns as shall be required in connection with the recording or filing of the
applicable Mortgage or Leasehold Mortgage to create a Lien under applicable law
and such financing statements and any other instruments necessary to grant a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Agent, (ii) a policy of title insurance insuring the
Lien of the applicable Mortgage or Leasehold Mortgage as a valid mortgage Lien
on the real property encumbered thereby in the amount equal to not less than one
hundred ten percent (110%) of the fair market value of such real property (as
determined based upon any available evidence, including appraisals, and which
fair market value shall be reasonably acceptable to Agent), which policy shall
be on terms, and in substance, satisfactory to Agent and be issued by a title
insurance company as shall be retained by the Loan Party that is the owner of
the related real property and reasonably acceptable to Agent, (iii) a completed
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to such real property (if located in the United States) and, if the same
is designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), flood
insurance in such total amount as Agent may from time to time reasonably require
in order to comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973, as amended from time to time, (iv) a real
estate survey certified to Agent and the scope and results of which shall be
acceptable to Agent, (v) an appraisal conducted by a company selected by Agent
which is addressed to Agent and upon which Agent is expressly entitled to rely,
(vi) a Phase I environmental report conducted by a company selected by Agent
which is addressed to Agent and upon which Agent is expressly entitled to rely
and the scope and results of which report shall be acceptable to Agent, and
(iv) an opinion of local counsel reasonably acceptable to Agent (A) in respect
of the registration and enforceability of the applicable Mortgage or Leasehold
Mortgage and such other matters as shall be reasonably requested by Agent,
(B) dated the date of delivery of such Mortgage or Leasehold Mortgage) and
(C) addressed to Agent and the Lenders and (b) with respect to Real Property
leased by Parent and located at 200 Commercial, Atchison, Kansas, a pledge of
all Atchison IRB Bonds held by Borrowers, pursuant to documentation in form and
substance reasonably acceptable to Agent.
 
"Real Property" means any estates or interests in real property now owned or
hereafter acquired by Parent or one of its Subsidiaries and the improvements
thereto.
 
"Real Property Collateral" means the Real Property identified on Schedule R-1 to
the Agreement and any Real Property hereafter acquired by Parent or one of its
Subsidiaries.
 
"Receivable Reserves" means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including reserves for
rebates, discounts, warranty claims, and returns) with respect to the Eligible
Accounts or the Maximum Revolver Amount.
 
 
Schedule 1.1 - Page 44

--------------------------------------------------------------------------------

 
"Record" means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.
 
"Reference Period" has the meaning set forth in the definition of EBITDA.
 
"Refinancing Indebtedness" means refinancings, renewals, or extensions of
Indebtedness so long as:
 
(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,
 
(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,
 
(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and
 
(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.
 
"Register" has the meaning set forth in Section 13.1(h) of the Agreement.
 
"Registered Loan" has the meaning set forth in Section 13.1(h) of the Agreement.
 
"Reimbursement Undertaking" has the meaning specified therefor in Section
2.10(a) of the Agreement.
 
"Related Fund" means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.
 
"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.
 
 
Schedule 1.1 - Page 45

--------------------------------------------------------------------------------

 
"Replacement Lender" has the meaning specified therefor in Section 2.12(b) of
the Agreement.
 
"Report" has the meaning specified therefor in Section 15.16 of the Agreement.
 
"Required Availability" means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $15,000,000.
 
"Required Lenders" means, at any time, Lenders having or holding more than 50%
of the aggregate Revolving Loan Exposure of all Lenders; provided, that (i) the
Revolving Loan Exposure of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders and (ii) at any time there are 2 or more
Lenders, "Required Lenders" must include at least 2 Lenders (who are not
Affiliates of one another).
 
"Reserves" means, as of any date of determination, those reserves (other than
Receivable Reserves, Bank Product Reserves, Inventory and Fixed Asset Reserves,
the Distilled Spirits Tax Reserve and the Rail Reserve) that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to Section
2.1(c), to establish and maintain (including reserves with respect to (a) sums
that Parent or its Subsidiaries are required to pay under any Section of the
Agreement or any other Loan Document (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay, and (b) amounts owing by Parent or its
Subsidiaries to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than a Permitted Lien), which Lien or trust, in the
Permitted Discretion of Agent likely would have a priority superior to Agent's
Liens (such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral) with respect to the Borrowing Base
or the Maximum Revolver Amount.
 
"Restricted Payment" means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Parent or any of its Subsidiaries (including any payment in connection
with any merger or consolidation involving Parent or such Subsidiary) or to the
direct or indirect holders of Equity Interests issued by Parent or such
Subsidiary in their capacity as such (other than dividends or distributions
payable in Qualified Equity Interests issued by Parent or such Subsidiary or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Parent or any of its Subsidiaries) any Equity Interests
issued by Parent or any of its Subsidiaries, (c) make any payment to retire, or
to obtain the surrender of, any outstanding warrants, options, or other rights
to acquire Equity Interests of Parent or any of its Subsidiaries now or
hereafter outstanding, and (d) make, or cause or suffer to permit Parent or any
of its Subsidiaries to make, any payment or prepayment of principal of, premium,
if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness.
 
 
Schedule 1.1 - Page 46

--------------------------------------------------------------------------------

 
"Revolver Commitment" means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender's name under the applicable heading on Schedule C-1 to the
Agreement or in the Assignment and Acceptance pursuant to which such Revolving
Lender became a Revolving Lender under the Agreement, as such amounts may be
reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 13.1 of the Agreement.
 
"Revolver Usage" means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.
 
"Revolving Lender" means a Lender that has a Revolving Loan Commitment or that
has an outstanding Revolving Loan.
 
"Revolving Loan Exposure" means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender's Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.
 
"Revolving Loans" has the meaning specified therefor in Section 2.1(a) of the
Agreement.
 
"Sanctioned Entity" means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
 
"Sanctioned Person" means a person named on the list of Specially Designated
Nationals maintained by OFAC.
 
"S&P" has the meaning specified therefor in the definition of Cash Equivalents.
 
"SEC" means the United States Securities and Exchange Commission and any
successor thereto.
 
"Securities Account" means a securities account (as that term is defined in the
Code).
 
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
"Settlement" has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.
 
"Settlement Date" has the meaning specified therefor in Section 2.2(e)(i) of the
Agreement.
 
 
Schedule 1.1 - Page 47

--------------------------------------------------------------------------------

 
"Solvent" means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person's debts (including
contingent liabilities) is less than all of such Person's assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is "solvent" or not "insolvent", as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).
 
"Standard Letter of Credit Practice" means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under the ISP or UCP 600, as chosen
in the applicable Letter of Credit.
 
"Subordinated Indebtedness" means any unsecured Indebtedness of Parent or its
Subsidiaries incurred from time to time that is subordinated in right of payment
to the Obligations and that (a) is only guaranteed by the Guarantors, (b) is not
subject to scheduled amortization, redemption, sinking fund or similar payment
and does not have a final maturity, in each case, on or before the date that is
six months after the Maturity Date, (c) does not include any financial covenants
or any covenant or agreement that is more restrictive or onerous on any Loan
Party in any material respect than any comparable covenant in the Agreement, and
(d) contains customary subordination (including customary payment blocks during
a payment default under any "senior debt" designated thereunder) and turnover
provisions and shall be limited to cross-payment default and cross-acceleration
to other "senior debt" designated thereunder.
 
"Subsidiary" of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.
 
"Supermajority Lenders" means, at any time, Lenders having or holding more than
66 2/3% of the aggregate Revolving Loan Exposure of all Lenders; provided, that
(i) the Revolving Loan Exposure of any Defaulting Lender shall be disregarded in
the determination of the Required Lenders and (ii) at any time there are 2 or
more Lenders, "Supermajority Lenders" must include at least 2 Lenders (who are
not Affiliates of one another).
 
 
Schedule 1.1 - Page 48

--------------------------------------------------------------------------------

 
"Swing Lender" means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender's sole
discretion, to become the Swing Lender under Section 2.2(b) of the Agreement.
 
"Swing Loan" has the meaning specified therefor in Section 2.2(b) of the
Agreement.
 
"Swing Loan Exposure" means, as of any date of determination with respect to any
Lender, such Lender's Pro Rata Share of the Swing Loans on such date.
 
"Taxes" means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.
 
"Tax Lender" has the meaning specified therefor in Section 14.2(a) of the
Agreement.
 
"Threshold Amount" means 17.5% of the Maximum Revolver Amount.
 
"Trademark Security Agreement" has the meaning specified therefor in the
Guaranty and Security Agreement.
 
"Type" means, with respect to (a) any Base Rate Loan, whether such Base Rate
Loan is a Current Asset Base Rate Loan or a Fixed Asset Base Rate Loan and
(b) any LIBOR Rate Loan, whether such LIBOR Rate Loan is a Current Asset LIBOR
Rate Loan or a Fixed Asset LIBOR Rate Loan.
 
"UCP 600" means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).
 
"United States" means the United States of America.
 
"Unused Line Fee" has the meaning specified therefor in Section 2.9(b) of the
Agreement.
 
"Voidable Transfer" has the meaning specified therefor in Section 17.8 of the
Agreement.
 
"Wells Fargo" means Wells Fargo Bank, National Association, a national banking
association.
 
"Withdrawal Liability" means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
 
 
Schedule 1.1 - Page 49

--------------------------------------------------------------------------------

 
Schedule 5.1
 


Deliver to Agent (and if so requested by Agent, with copies to each Lender) each
of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:
 
as soon as available, but in any event within 20 days (45 days in the case of a
month that is the end of one of Parent's fiscal quarters) after the end of each
month during each of Parent's fiscal years,
 
(a) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder's equity covering Parent's
and its Subsidiaries' operations during such period and compared to the prior
period and plan, together with a corresponding discussion and analysis of
results from management, and
 
 
(b) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and the Fixed Charge Coverage Ratio to the
extent applicable.
 
as soon as available, but in any event within 90 days after the end of each of
Parent's fiscal years,
 
(c) consolidated and consolidating financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) "going concern" or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or
(C) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7 of the Agreement), by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder's equity, and, if prepared, such accountants' letter to
management), and
 
 
(d) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and the Fixed Charge Coverage Ratio to the
extent applicable.
 
 

 
 
Schedule 5.1 - Page 1

--------------------------------------------------------------------------------

 
as soon as available, but in any event within 30 days prior to the start of each
of Parent's fiscal years,
 
(e) copies of Parent's Projections, in form and substance (including as to scope
and underlying assumptions) satisfactory to Agent, in its Permitted Discretion,
for the forthcoming 3 years, year by year, and for the forthcoming fiscal year,
month by month, certified by the chief financial officer of Parent as being such
officer's good faith estimate of the financial performance of Parent during the
period covered thereby.
 
within 5 days following the filing thereof by Parent,
 
(f) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,
 
 
(g) any other filings made by Parent with the SEC, and
 
 
(h) any other information that is provided by Parent to its shareholders
generally.
 
promptly, but in any event within 5 days after any Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,
 
(i) notice of such event or condition and a statement of the curative action
that Borrowers propose to take with respect thereto.
 
promptly after the commencement thereof, but in any event within 5 days after
the service of process with respect thereto on Parent or any of its
Subsidiaries,
 
(j) notice of all actions, suits, or proceedings brought by or against Parent or
any of its Subsidiaries before any Governmental Authority which reasonably could
be expected to result in a Material Adverse Effect.
 
upon the request of Agent,
 
(k) copies of each annual and other report with respect to each Pension Plan or
any trust created thereunder.
 

 
 
Schedule 5.1 - Page 2

--------------------------------------------------------------------------------

 
promptly upon becoming aware of the occurrence of any Notification Event or of
any "prohibited transaction," as described in section 406 of ERISA or in section
4975 of the IRC in connection with any Pension Plan or any trust created
thereunder
 
(l) a written notice signed by a chief financial officer of Parent, specifying
the nature thereof, what action the Loan Parties propose to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service, the Department of Labor or the PBGC with respect thereto.
 
promptly upon receipt thereof,
 
(m) copies of any notice of the PBGC's intention to terminate or to have a
trustee appointed to administer any Pension Plan, and
 
 
(n) a copy of each estimate of Withdrawal Liability received by any Loan Party
or ERISA Affiliate from a Multiemployer Plan.
 
no later than March 15 of each year,
 
(o) proof that each Loan Party submitted a request for a Withdrawal Liability
estimate to each Multiemployer Plan no later than February 15 of such year.
 
upon the request of Agent,
 
(p) copies of all regular and periodic reports which any Loan Party files with
the United States Department of Treasury or other Governmental Authority
relating to the Loan Parties' production of Inventory consisting of food grade
alcohol.
 
upon the request of Agent,
 
(q) a report, in form reasonably acceptable to Agent, setting form Parent's and
its Subsidiaries then current tax liability (i) pursuant to 26 U.S.C. 5001 et
seq. (and any actual or effective substitutions or replacements thereof) with
respect to Borrowers' Inventory and (ii) with respect to any ad valorem and real
estate taxes, which report shall provide the applicable tax liability and the
methods utilized by Parent or its Subsidiaries to determine such tax liability,
together with evidence of payment of such tax liabilities.
 
within 45 days following the beginning of each fiscal quarter (or more
frequently if required by Agent),
 
(r) a current report, in form reasonably acceptable to Agent, of Parent's and
its Subsidiaries open hedging positions, together with (if requested by Agent)
copies of statements of all hedging and commodities accounts of Parent and its
Subsidiaries.
 

 
 
Schedule 5.1 - Page 3

--------------------------------------------------------------------------------

 
simultaneoulsy with delivery thereof,
 
(s) a copy of any notice delivered by Parent or its Subsidiaries regarding
non-renewal or termination of, or any default under, any Bunge Agreement.
 
immediately following receipt or execution thereof (as applicable)
 
(t) a copy of any notice received by Parent or its Subsidiaries regarding
non-renewal or termination of, or any default under, any Material Contract, and
 
 
(u) any amendments to or renewals or replacements of any Material Contract.
 
immediately after any Loan Party has knowledge thereof,
 
(v) a notice describing any strike, labor dispute, slowdown, stoppage or similar
action or grievance pending or threatened in writing against Parent or its
Subsidiaries.
 
upon the request of Agent,
 
(w) copies of all statements or reports to any taxing authority with respect to
taxes arising from the Borrowers' production or possession of Inventory which
consists of food or fuel grade alcohol (including all excise taxes), together
with evidence of payment of any tax liabilities related thereto.
 
upon the request of Agent,
 
(x) any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.
 




 
Schedule 5.1 - Page 4

--------------------------------------------------------------------------------

 
Schedule 5.2
 


Provide Agent (and if so requested by Agent, with copies for each Lender) with
each of the documents set forth below at the following times in form
satisfactory to Agent:
 
Monthly (no later than the 15th day of each month) (Weekly at any time that
Excess Availability is less than 15% of the Maximum Revolver Amount)
(a)           an Account roll-forward with supporting details supplied from
sales journals, collection journals, credit registers and any other records,
(b)           notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to each Borrower's and its Subsidiaries' Accounts, and
(c)           if requested by Agent, copies of invoices together with
corresponding shipping and delivery documents, and credit memos together with
corresponding supporting documentation, with respect to invoices and credit
memos in excess of an amount determined in the sole discretion of Agent, from
time to time.
(d)           Inventory system/perpetual reports specifying the cost of each
Borrower's and its Subsidiaries' Inventory, by category, with additional detail
showing additions to and deletions therefrom and the locations of all Inventory
and detail supporting the calculation of the lower of cost or market value of
Inventory included in the Borrowing Base (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting).
(e)       an executed Borrowing Base Certificate,
(f)           a detailed aging, by total, of each Borrower's Accounts, together
with a reconciliation and supporting documentation for any reconciling items
noted (delivered electronically in an acceptable format, if Borrowers have
implemented electronic reporting),
(g)           a detailed calculation of those Accounts that are not eligible for
the Borrowing Base, if Borrowers have not implemented electronic reporting,
(h)           a detailed Inventory system/perpetual report together with a
reconciliation to each Borrower's general ledger accounts (delivered
electronically in an acceptable format, if Borrowers have implemented electronic
reporting),
(i)           a detailed calculation of Inventory categories that are not
eligible for the Borrowing Base, if Borrowers have not implemented electronic
reporting,
(j)           a summary aging, by vendor, of Parent's and its Subsidiaries'
accounts payable and any book overdraft  (delivered electronically in an
acceptable format, if Borrowers have implemented electronic reporting) and an
aging, by vendor, of any held checks,
(k)           a detailed report regarding each Borrower's and its Subsidiaries'
cash and Cash Equivalents, and
(l)           a monthly Account roll-forward, in a format acceptable to Agent in
its discretion, tied to the beginning and ending account receivable balances of
each Borrower's general ledger.

 
 
Schedule 5.2 - Page 1

--------------------------------------------------------------------------------

 
Monthly (no later than the 30th day of each month)
(m)           a reconciliation of Accounts, trade accounts payable, and
Inventory of each Borrower's general ledger accounts to its monthly financial
statements including any book reserves related to each category.
Quarterly
(n)           a report regarding Parent's and its Subsidiaries' accrued, but
unpaid, ad valorem taxes, and
(o)           to the extent any information contained in the most recently
delivered Perfection Certificate or a supplement to the Perfection Certificate
is no longer accurate, an update or supplement to such Perfection Certificate
specifying the information that has changed.
Annually
(p)           a detailed list of each Borrower's and its Subsidiaries'
customers, with address and contact information.
Upon request by Agent
(q)           copies of purchase orders and invoices for Inventory and Equipment
acquired by each Borrower or its Subsidiaries, and
(r)           such other reports as to the Collateral or the financial condition
of Parent and its Subsidiaries, as Agent may reasonably request.





 
 
 
Schedule 5.2 - Page 2

--------------------------------------------------------------------------------